UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54136 CONTANGO ORE, INC. (Exact name of registrant as specified in its charter) Delaware 27-3431051 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3, SUITE 925 HOUSTON, TEXAS 77098 (Address of principal executive offices) (713) 877-1311 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.01 per share OTCBB Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No☒ As of December 31, 2016the aggregate market value of the registrant's common stock held by non-affiliates (based upon the closing sale price of such common stock as reported on the OTCBB) was $43,462,980. As of September 15, 2017, there were 4,921,163 shares of the registrant’s common stock outstanding. Documents Incorporated by Reference Items 10, 11, 12, 13 and 14 of Part III have been omitted from this report since registrant will file with the Securities and Exchange Commission, not later than 120 days after the close of its fiscal year, a definitive proxy statement, pursuant to Regulation 14A. The information required by Items 10, 11, 12, 13 and 14 of this report, which will appear in the definitive proxy statement, is incorporated by reference into this Form 10-K. Table of Contents CONTANGO ORE, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE30, 2017 TABLE OF CONTENTS Page Item1. BUSINESS 1 Item 1A. RISK FACTORS 7 Item 1B. UNRESOLVED STAFF COMMENTS 14 Item2. PROPERTIES 14 Item3. LEGAL PROCEEDINGS 32 Item4. MINE SAFETY DISCLOSURES 32 Item5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 33 Item6. SELECTED FINANCIAL DATA 34 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 38 Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 Item 9A. CONTROLS AND PROCEDURES 38 Item 9B. OTHER INFORMATION 39 Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 40 Item11. EXECUTIVE COMPENSATION 40 Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 40 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 40 Item14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 40 Item15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 41 i Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Some of the statements made in this report may contain “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934, as amended. The words and phrases “should be”, “will be”, “believe”, “expect”, “anticipate”, “estimate”, “forecast”, “goal” and similar expressions identify forward-looking statements and express expectations about future events. These include such matters as: • The Company's financial position • Business strategy, including outsourcing • Meeting Company forecasts and budgets • Anticipated capital expenditures • Prices of gold and associated minerals • Timing and amount of future discoveries (if any) and production of natural resources on our properties • Operating costs and other expenses • Cash flow and anticipated liquidity • Prospect development • New governmental laws and regulations Although the Company believes the expectations reflected in such forward-looking statements are reasonable, such expectations may not occur. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the Company's actual results, performance or achievements to be materially different from future results expressed or implied by the forward-looking statements. These factors include among others: • Ability to raise capital to fund capital expenditures • Operational constraints and delays • The risks associated with exploring in the mining industry • The timing and successful discovery of natural resources • Availability of capital • Declines and variations in the price of gold and associated minerals • Price volatility for natural resources • Availability of operating equipment • Operating hazards attendant to the mining industry • Weather • The ability to find and retain skilled personnel • Restrictions on mining activities • Legislation that may regulate mining activities • Impact of new and potential legislative and regulatory changes on mining operating and safety standards • Uncertainties of any estimates and projections relating to any future production, costs and expenses • Timely and full receipt of sale proceeds from the sale of mined products (if any) • Stock price and interest rate volatility • Federal and state regulatory developments and approvals • Availability and cost of material and equipment • Actions or inactions of third-parties • Potential mechanical failure or under-performance of facilities and equipment • Environmental risks • Strength and financial resources of competitors • Worldwide economic conditions • Expanded rigorous monitoring and testing requirements • Ability to obtain insurance coverage on commercially reasonable terms • Competition generally and the increasing competitive nature of the mining industry You should not unduly rely on these forward-looking statements in this report, as they speak only as of the date of this report. Except as required by law, the Company undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events. See the information under the heading “Risk Factors” in this Form 10-K for some of the important factors that could affect the Company's financial performance or could cause actual results to differ materially from estimates contained in forward-looking statements. ii Table of Contents PART I Item1. BUSINESS Overview Contango ORE, Inc. ("CORE" or "the Company") is a Houston-based company, whose primary business is the participation in a joint venture to explore in the State of Alaska for gold ore and associated minerals. On January 8, 2015, the Company and Royal Gold, Inc. (“Royal Gold”), through their wholly-owned subsidiaries, consummated the transactions (the “Transactions”) contemplated under the Master Agreement, dated as of September 29, 2014 (the “Master Agreement”), including the formation of a joint venture, Peak Gold, LLC (the “Joint Venture Company”), to advance exploration of the Peak Gold Joint VentureProperty (as defined below), which is prospective for gold and associated minerals. As of June 30, 2017, the Joint Venture Company leased or controlled over an estimated 849,900 acres for the exploration of gold ore and associated minerals. Background Contango Mining Company (“Contango Mining”), a wholly owned subsidiary of Contango Oil& Gas Company (“Contango”), was formed for the purpose of mineral exploration in the State of Alaska. The Company was formed on September1, 2010 as a Delaware corporation and on November29, 2010, Contango Mining assigned all its properties and certain other assets and liabilities to Contango. Contango contributed the properties and $3.5 million of cash to the Company, pursuant to the terms of a Contribution Agreement (the “Contribution Agreement”), in exchange for approximately 1.6million shares of the Company’s common stock. The transactions occurred between companies under common control. Contango then distributed all of the Company’s common stock to Contango’s stockholders of record as of October15, 2010, promptly after the effective date of the Company’s Registration Statement Form 10 on the basis of one share of common stock for each ten (10)shares of Contango’s common stock then outstanding. Contango Mining acquired an interest in properties from Juneau Exploration, L.P., (“JEX”) in exchange for $1 million and a 3.0% overriding royalty interest in the properties granted to JEX. JEX assisted the Company in acquiring additional properties in Alaska pursuant to an Advisory Agreement dated September 6, 2012, and the Company granted to JEX a 2% overriding royalty interest in the additional properties acquired. On September 29, 2014, pursuant to a Royalty Purchase Agreement between JEX and Royal Gold (the “Royalty Purchase Agreement”), JEX sold its entire overriding royalty interest in the properties to Royal Gold. On the same date, the Company terminated the Advisory Agreement with JEX. In connection with the closing of the Transactions with Royal Gold (the “Closing”), the Company formed Peak Gold, LLC and contributed to the Joint Venture Company the Peak Gold Joint Venture Property near Tok, Alaska, together with other personal property (the “Contributed Assets”) with a historical cost of $1.4 million and an agreed value of $45.7 million (the “Contributed Assets Value”). At the Closing, the Company and Royal Gold, through their wholly-owned subsidiaries, entered into a Limited Liability Company Agreement for the Joint Venture Company (the “Joint Venture Company LLC Agreement”). The audited financial statements of Peak Gold, LLC for the years ended June 30, 2017and 2016are filed as an exhibit to this Form 10-K. Upon Closing, Royal Gold initially contributed $5 million to fund exploration activity of the Joint Venture Company. The initial $5 million did not give Royal Gold an equity stake in the Joint Venture Company. In connection with the initial contribution, Royal Gold received an option to earn up to a 40% interest in the Joint Venture Company by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 2018.As of June 30, 2017, Royal Gold has contributed $23.0 million (including its initial $5 million investment) to the Joint Venture Company and earned a 29.5% interest in the Joint Venture Company. The proceeds of Royal Gold’s investment have been and will be used by the Joint Venture Companyfor additional exploration of the property it controls. Properties Since 2009, the Company's primary focus has been the exploration of a mineral lease with the Native Village of Tetlin whose governmental entity is the Tetlin Tribal Council (“Tetlin Tribal Council”) for the exploration of minerals near Tok, Alaska on a currently estimated 675,000 acres (the “Tetlin Lease”) and almost all of the Company's resources have been directed to that end. All significant work presently conducted by the Company has been directed at exploration of the Tetlin Lease and increasing understanding of the characteristics of, and economics of, any mineralization. There are no known quantifiable mineral reserves on the Tetlin Lease or any of the Company's other properties as defined by the Securities and Exchange Commission ("SEC") Industry Guide 7. 1 Table of Contents The Tetlin Lease originally had a ten year term beginning July 2008, which was extended for an additional ten years to July 15, 2028. If the properties under the Tetlin Lease are placed into commercial production, the Tetlin Lease will be held throughout production and the Company would be obligated to pay a production royalty to the Tetlin Tribal Council, which varies from 2.0% to 5.0%, depending on the type of metal produced and the year of production. In June 2011, the Company paid the Tetlin Tribal Council $75,000 in exchange for reducing the production royalty payable to them by 0.25%. In July 2011, the Company paid the Tetlin Tribal Council an additional $150,000 in exchange for further reducing the production royalty by 0.50%. These payments lowered the production royalty to a range of 1.25% to 4.25%, depending on the type of metal produced and the year of production. On or before July 15, 2020, the Tetlin Tribal Council has the option to increase its production royalty by (i) 0.25% by payment to the Joint Venture Company of $150,000, or (ii) 0.50% by payment to the Joint Venture Company of $300,000, or (iii) 0.75% by payment to the Joint Venture Company of $450,000. The Joint Venture Company also holds certain State of Alaska unpatented mining claims for the exploration of gold ore and associated minerals. The Company believes that the Joint Venture Company holds good title to its properties, in accordance with standards generally accepted in the mineral industry. As is customary in the mineral industry, the Company conducts only a preliminary title examination at the time it acquires a property. The Joint Venture Company conducted a title examination prior to the assignment of the Tetlin Lease to the Joint Venture Company and performed certain curative title work. Before the Joint Venture Company begins any mine development work, however, the Joint Venture Company is expected to again conduct a full title review and perform curative work on any defects that it deems significant. A significant amount of additional work is likely required in the exploration of the properties before any determination as to the economic feasibility of a mining venture can be made. The following table summarizes the Tetlin Lease and unpatented mining claims (the "Peak Gold Joint VentureProperty") held by the Joint Venture Company as of the date of this report: Property Location Commodities Claims Estimated Acres Type Tetlin-Tok Eastern Interior Gold, Copper, Silver 131 10,900 State Mining Claims Eagle Eastern Interior Gold, Copper, Silver 428 66,000 State Mining Claims Bush Eastern Interior Gold, Copper, Silver 48 7,700 State Mining Claims West Fork Eastern Interior Gold, Copper, Silver 48 7,700 State Mining Claims Triple Z Eastern Interior Gold, Copper, Silver 45 7,200 State Mining Claims Noah #1 Eastern Interior Gold, Copper, Silver 224 34,400 State Mining Claims Noah #2 Eastern Interior Gold, Copper, Silver 258 41,000 State Mining Claims Tetlin-Village Eastern Interior Gold, Copper, Silver - 675,000 Lease TOTALS: 1,182 849,900 Strategy Partnering with strategic industry participants to expand future exploration work. In connection with an evaluation of the Company’s strategic options conducted by the Board of Directors and its financial advisor, the Company determined to continue its exploration activities on the Peak Gold Joint Venture Property through a joint venture with an experienced industry participant. As a result, the Company formed the Joint Venture Company pursuant to a Joint Venture Company LLC Agreement with Royal Gold. Under the Joint Venture CompanyLLC Agreement, Royal Gold is appointed as the manager of the Joint Venture Company (the “Manager”), initially, with overall management responsibility for operations of the Joint Venture Company through October 31, 2018, and, thereafter, provided Royal Gold earns at least a forty percent (40%) percentage interest by October 31, 2018. Royal Gold may resign as Manager. Royal Gold can also be removed as Manager for a material breach of the Joint Venture CompanyLLC Agreement, a material failure to perform its obligations as the Manager, a failure to conduct the Joint Venture Company operations in accordance with industry standards and applicable laws, and other limited circumstances. The Manager will manage, and direct the operation of the Joint Venture Company, and will discharge its duties, in accordance with approved programs and budgets. The Manager will implement the decisions of the Management Committee of the Joint Venture Company (the “Management Committee”) and will carry out the day-to-day operations of the Joint Venture Company. Except as expressly delegated to the Manager, the Joint Venture CompanyLLC Agreement provides that the Management Committee has exclusive authority to determine all management matters related to the Company. Initially, the Management Committee consists of one appointee designated by the Company and two appointees designated by Royal Gold. Each designate on the Management Committee is entitled to one vote. Except for the list of specific actions set forth in the Joint Venture CompanyLLC Agreement, the affirmative vote by a majority of designates is required for action. Structuring Incentives to Drive Behavior. The Company believes that equity ownership aligns the interests of the Company's executives, employees and directors with those of its stockholders. The Company’s directors, officers and employees have not received cash compensation for their work for the Company. As of June 30, 2017, the Company's directors and officers beneficially own approximately 15.8% of the Company's common stock. An additional 16.0% of the Company's common stock is beneficially owned by the Marital Trust of Mr. Kenneth R. Peak, the Company's former Chairman, who passed away on April 19, 2013. 2 Table of Contents Exploration and Mining Property Exploration and mining rights in Alaska may be acquired in the following manner: public lands, private fee lands, unpatented Federal or State of Alaska mining claims, patented mining claims, and tribal lands. The primary sources for acquisition of these lands are the United States government, through the Bureau of Land Management and the United States Forest Service, the Alaskan state government, tribal governments, and individuals or entities who currently hold title to or lease government and private lands. Tribal lands are those lands that are under control by sovereign Native American tribes, such as land constituting the Tetlin Lease or Alaska Native corporations established by the Alaska Native Claims Settlement Act of 1971 (ANSCA). Areas that show promise for exploration and mining can be leased or joint ventured with the tribe controlling the land, including land constituting the Tetlin Lease. The State of Alaska government owns public lands. Mineral resource exploration, development and production are administered primarily by the State Department of Natural Resources. Ownership of the subsurface mineral estate, including alluvial and lode mineral rights, can be acquired by staking a 40 acre or 160 acre mining claim, which right is granted under Alaska Statute Sec. 38.05.185 to 38.05.275, as amended (the “Alaska Mining Law”). The State government continues to own the surface estate, subject to certain rights of ingress and egress owned by the claimant, even though the subsurface can be controlled by a claimant with a right to extract through claim staking. A mining claim is subject to annual assessment work requirements, the payment of annual rental fees and royalties due to the State of Alaska after commencement of commercial production. Both private fee-land and unpatented mining claims and related rights, including rights to use the surface, are subject to permitting requirements of Federal, State, Tribal and local governments. Consulting Services provided by Avalon Development Corporation Until January 8, 2015, the Company was a party to a Professional Services Agreement (“PSA”) with Avalon Development Corporation (“Avalon”) to provide certain geological consulting services and exploration activities with respect to the Peak Gold Joint Venture Property. Pursuant to the PSA, Avalon provided geological consulting services and exploration activities, including all field work at the Tetlin Lease. In connection with the Transactions, the Company terminated the PSA with Avalon, and Avalon is now providing services to the Joint Venture Company. Avalon is a Fairbanks, Alaska based mineral exploration consulting firm, which has conducted mineral exploration in Alaska since 1985. The President of Avalon is Curtis J. Freeman who graduated from the College of Wooster, Ohio, with a B.A. degree in Geology (1978) and graduated from the University of Alaska with an M.S. degree in Economic Geology (1980). From 1980 to the present Mr. Freeman has been actively employed in various capacities in the mining industry in numerous locations in North America, Central America, South America, New Zealand and Africa. Avalon's team of engineers and geoscientists combined with its geographic information systems (GIS) database allows Avalon to synthesize existing geological, geochemical and geophysical data and identify specific target areas for ground evaluation and/or acquisition. Avalon’s exploration team has identified or conducted discovery drilling on several gold deposits in Alaska and has completed digital GIS compilations of the Tintina Gold Belt, a regional-scale mineral province stretching from southwest Alaska to the southern Yukon Territory. Avalon also has experience exploring for copper, nickel and platinum group elements (“Cu-Ni-PGE”) deposits and also created a comprehensive GIS compilation of Cu-Ni-PGE prospects in Alaska, an internally-owned database that contains data on over 200 PGE occurrences in Alaska. Services Provided by Tetlin Village Members Since the start of the term of the Tetlin Lease, the Company has worked closely with the Tetlin Tribal Council to train and employ Tetlin residents during Peak Gold Joint Venture Property exploration programs. During the Company's exploration programs, there were typically 10 to 15 Tetlin residents working on the Peak Gold joint ventureproject employed on a seasonal basis through Avalon. Their duties included reconnaissance soil, stream sediment and pan concentrate sampling, diamond drill core processing, drill pad construction and related tasks, expediting services, food services, database management, vehicle transportation and maintenance services, reclamation activities, and project management tasks. 3 Table of Contents Community Affairs In April 2015, the Joint Venture Company entered into a Community Support Agreement with the Tetlin Village for a one year period, which has been extended for an additional two year period under the same terms. Under the extended agreement the Joint Venture Company provides payments to the village four times during the year for an aggregate amount of $110,000 through January 1, 2017 and an additional $100,000 through January 1, 2018. The agreement defines agreed uses for the funds and auditing rights regarding use of funds. In addition, the Joint Venture Company supports the Tetlin Village in maintenance of the village access road, which is used by the Joint Venture Company. Adverse Climate Conditions Weather conditions affect the Joint Venture Company's ability to conduct exploration activities and mine any ore from the Peak Gold Joint VentureProperty in Alaska. While the Company believes exploration, development work and any subsequent mining may be conducted year-round, the arctic climate limits many exploration and mining activities during certain seasons. Competition The Company currently faces strong competition for the acquisition of exploration-stage properties as well as extraction of any minerals in Alaska. Numerous larger mining companies actively seek out and bid for mining prospects as well as for the services of third party providers and supplies, such as mining equipment and transportation equipment. The Company's competitors in the exploration, development, acquisition and mining business will include major integrated mining companies as well as numerous smaller mining companies, almost all of which have significantly greater financial resources and in-house technical expertise. In addition, the Company will compete with others in efforts to obtain financing to explore our mineral properties. Government Regulation The Joint Venture Company's mineral exploration activities are generally affected by various laws and regulations, including environmental, conservation, tax and other laws and regulations relating to the exploration of minerals. Various Federal and Alaskan laws and regulations often require permits for exploration activities and also cover extraction of minerals. In addition, the Tetlin Lease is located on land leased from the Tetlin Village Council. Federally recognized Native American tribes are independent governments, with sovereign powers, except as those powers may have been limited by treaty or by the United States Congress. Such tribes maintain their own governmental systems and often their own judicial systems and have the right to tax, and to require licenses and to impose other forms of regulation and regulatory fees, on persons and businesses operating on their lands. As sovereign nations, federally recognized Native American tribes are generally subject only to federal regulation. States do not have the authority to regulate them, unless such authority has been specifically granted by Congress, and state laws generally do not directly apply to them and to activities taking place on their lands, unless they have a specific agreement or compact with the state or federal government allowing for the application of state law. The Company believes that the Joint Venture Company will continue to use its best efforts to ensure that it is in compliance with all applicable laws and regulations, but the denial of permits required to explore for or mine ore may prevent it from realizing any revenues arising from the presence of minerals on its properties. Environmental Regulation The Company believes that the Joint Venture Company is currently operating in compliance with all environmental regulations. While the Alaska Department of Natural Resources, Office of Project Management and Permitting coordinates the permitting of mine projects on state lands, it has no jurisdiction on Native American land such as the Tetlin Lease. However, the Joint Venture Company has voluntarily elected, with the concurrence of the Tetlin Village Council, to conduct its mineral exploration activities under the same terms and conditions as required on State of Alaska mining claims. Hard Rock Exploration Permits and Temporary Water Use Permits covering past and planned activities on the Peak Gold Joint VentureProperty were issuedby the Alaska Department of Natural Resourcesto the Joint Venture Company and consist of the following multi-year permits: 1. Alaska Hard Rock Exploration and Reclamation Permit #2626 covering exploration drilling activities on the Tetlin Lease. This permit now extends through December 31, 2020. Each year during the term of the permit, the Joint Venture Company will submit a reclamation statement detailing reclamation actions taken and a letter of intent to do reclamation for the following year. 2. Alaska Temporary Water Use PermitF2016-23,allowing a seasonal average water use of 21,600 gallons per day during the period May 20 to October 15. The permit expires December 31, 2020. These water use authorizations are specific to Alaska Hard Rock Exploration permit #2626. 4 Table of Contents The above referenced State of Alaska permits were issued to the Company and assigned to the Joint Venture Company to cover its access road, drill pad and core drilling impacts. The Company does not anticipate that the Joint Venture Company will require additional permits from the State of Alaska for the remainder of 2017. Reclamation of surface disturbance, if any, associated with our exploration activities is conducted concurrently where required. The Joint Venture Company also has received a Nationwide Permit #6, Permit #POA-2013-286, from the U.S. Department of the Army Corps of Engineers with respect to the Joint Venture Company’s intended drilling and access-related disturbances on wetlands within the Tetlin Lease, which is valid through March 8, 2018. However, such lands were classified as wetlands more than 20 years ago and much of the land covered by such permit has since been burned by natural wildfires. As a consequence of the wildfires and natural habitat changes that have taken place since the wildfires, the Peak Gold Joint Venture Property may no longer be considered wetlands according to Corps of Engineers guidelines. The Company began collecting baseline environmental data in 2012 and the Joint Venture Company has continued this process. The Joint Venture Company has not developed a comprehensive environmental permitting strategy as the Joint Venture Company remains in an exploration stage. If and when its exploration work is significantly advanced that additional baseline environmental studies and prefeasibility studies are desirable, the Joint Venture Company will be required to expend considerable funds and resources for an environmental impact statement and related studies to advance any mining project. Any future mining operations are subject to local, state and federal regulation governing environmental quality and pollution control, including air quality standards, greenhouse gas, waste management, reclamation and restoration of properties, plant and wildlife protection, handling and disposal of radioactive substances, and employee health and safety. Extraction of mineral ore is subject to stringent environmental regulation by state and federal authorities, including the Environmental Protection Agency. Such regulation can increase the cost of planning, designing, installing and operating mining facilities or otherwise delay, limit or prohibit planned operations. Significant fines and penalties may be imposed for failure to comply with environmental laws. Some environmental laws provide for joint and several strict liability for remediation of releases of hazardous substances. In addition, the Joint Venture Company may be subject to claims alleging personal injury or property damages as a result of alleged exposure to hazardous substances. The Federal Mine Safety and Health Act of 1977 and regulations promulgated thereunder, as well as, the State of Alaska Department of Labor and Workforce Development impose a variety of health and safety standards on numerous aspects of employee working conditions related to mineral extraction and processing operations, including the training of personnel, operating procedures and operating equipment. In addition, the Joint Venture Company may be subject to additional state and local mining standards. The Company believes that the Joint Venture Company currently is in compliance with applicable mining standards; however, the Company cannot predict whether changes in standards or the interpretation or enforcement thereof will have a material adverse effect on the Joint Venture Company's business, financial condition or otherwise impose restrictions on its ability to conduct mining operations. A typical time frame for baseline environmental studies and permitting for a gold mine in Alaska may consume a decade or more. There are numerous state and federal permits and authorizations required from many different state and federal agencies. Federal legislation and regulations adopted and administered by the U.S. Environmental Protection Agency, Forest Service, Bureau of Land Management, Fish and Wildlife Service, Mine Safety and Health Administration, and other federal agencies, legislation such as the Federal Clean Water Act, Clean Air Act, National Environmental Policy Act, Endangered Species Act, and Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”) and various laws and regulations administered by the State of Alaska including the Alaska Department of Fish and Game, the Alaska Department of Environmental Conservation, Alaska Department of Transportation and Public Facilities and the Alaska Department of Natural Resources, have a direct bearing on exploration and mining operations conducted in Alaska. These regulations will make the process for preparing and obtaining approval of a plan of operations much more time-consuming, expensive, and uncertain. The Alaska Department of Natural Resources coordinates the permitting of mining operations in the State of Alaska and has developed a process to integrate federal, state and local government requirements to obtain mine permits, and also provides an opportunity for public comment. Plans of operation will be required to include detailed baseline environmental information and address how detailed reclamation performance standards will be met. In addition, all activities for which plans of operation are required will be subject to a new standard of review by the U.S. Bureau of Land Management, which must make a finding that the conditions, practices or activities do not cause substantial irreparable harm to significant scientific, cultural, or environmental resource values that cannot be effectively mitigated. CERCLA generally imposes joint and several strict liability for costs of investigation and remediation and for natural resource damages, with respect to the release of hazardous substances (as designated under CERCLA) into the environment. CERCLA also authorizes the EPA, and in some cases, third parties, to take action in response to threats to the public health or the environment and to seek to recover from the potentially responsible parties the costs of such action. The Joint Venture Company's mining operations may generate wastes that fall within CERCLA’s definition of Hazardous Substances. 5 Table of Contents Employees The Company has three part-time employees. Of these, two are officers of the Company. Brad Juneau is the Chairman, President and Chief Executive Officer of the Company and is responsible for the management of the Company. Leah Gaines is the Vice President, Chief Financial Officer, Chief Accounting Officer, Treasurer and Secretary of the Company and is responsible for the financial and accounting affairs of the Company. Mr.Juneau and Ms. Gaines each devote approximately 70% of their time to the Company’s business. The Company also uses the services of independent consultants and contractors to perform various professional services, including land acquisition, legal, environmental and tax services. In addition, the Joint Venture Company utilizes the services of Avalon to perform geological, exploration and drilling operation services and independent third party engineering firms to evaluate any mineral resources identified. Directors and Executive Officers The following table sets forth the names, ages and positions of the Company's directors and executive officers: Name Age Position Brad Juneau 57 Chairman, President, and Chief Executive Officer Leah Gaines 41 Vice President, Chief Financial Officer, Chief Accounting Officer, Treasurer and Secretary Joseph Compofelice 68 Director Joseph G. Greenberg 56 Director Richard Shortz 72 Director Brad Juneau. Mr. Juneau, the Company's co-founder, was elected President and Chief Executive Officer in December 2012. Mr. Juneau was first appointed President, Acting Chief Executive Officer and director in August 2012 when the Company's Co-founder, Mr. Kenneth R. Peak received a medical leave of absence. Mr. Juneau was appointed Chairman of the Board in April 2013. Mr. Juneau is the sole manager of the general partner of JEX, an oil and gas exploration and production company. Prior to forming JEX in 1998, Mr. Juneau served as Senior Vice President of Exploration for Zilkha Energy Company from 1987 to 1998. Prior to joining Zilkha Energy Company, Mr. Juneau served as Staff Petroleum Engineer with Texas International Company for three years, where his principal responsibilities included reservoir engineering, as well as acquisitions and evaluations. Prior to that, he was a production engineer with Enserch Corporation in Oklahoma City. Mr. Juneau holds a Bachelor of Science degree in Petroleum Engineering from Louisiana State University. Mr. Juneau previously served as a Director of Contango from April 2012 to March 2014. Leah Gaines. Ms. Gaines was appointed as the Company’s Vice President, Chief Financial Officer, Chief Accounting Officer, Treasurer and Secretary on October 1, 2013. Ms. Gaines has also served as Vice President and Chief Financial Officer of JEX since October 2010. Prior to joining JEX, she served as the Controller for Beryl Oil and Gas, LP and Beryl Resources LP from July 2007 to December 2009. From April 2006 to July 2007, Ms. Gaines held the position of Financial Reporting Manager at SPN Resources, a division of Superior Energy Services. From 2003 to 2006, Ms. Gaines was the Senior Financial Reporting Accountant at Hilcorp Energy. Ms. Gaines was a Principal Accountant at El Paso Corporation in its Power Asset division from 2001 to 2003. Prior to that, Ms. Gaines worked at Deloitte and Touche, LLP for three years as a Senior Auditor. Ms. Gaines graduated Magna Cum Laude from Angelo State University with a Bachelor of Business Administration in Accounting and is a Certified Public Accountant with over nineteen years of experience. Joseph Compofelice. Mr.Compofelice has been a Director of the Company since its inception. Since January 1, 2014, Mr. Compofelice has been an Operating Partner at White Deer Energy, a private equity firm that targets investments in the energy business. Mr.Compofelice served as Managing Director of Houston Capital Advisors, a boutique financial advisory, mergers and acquisitions investment service from January 2004 to December 2013. Mr.Compofelice served as Chairman of the Board of Trico Marine Service, a provider of marine support vessels serving the international natural gas and oil industry, from 2004 to 2010 and as its Chief Executive Officer from 2007 to 2010. Mr.Compofelice was President and Chief Executive Officer of Aquilex Services Corp., a service and equipment provider to the power generation industry, from October 2001 to October 2003. From February 1998 to October 2000 he was Chairman and CEO of CompX International Inc., a provider of components to the office furniture, computer and transportation industries. From March 1994 to May 1998 he was Chief Financial Officer of NL Industries, a chemical producer, Titanium Metals Corporation, a metal producer and Tremont Corp. Mr.Compofelice received his Bachelor of Science from California State University at Los Angeles and his Masters of Business Administration from Pepperdine University. Joseph G. Greenberg. Mr.Greenberg has been a Director of the Company since its inception. Mr.Greenberg is Founderand CEO of Alta Resources, L.L.C., an oil and gas exploration and production company. Prior to founding Alta Resources in 1999, Mr.Greenberg worked as an exploration geologist for Shell Oil Company and Edge Petroleum Company. Mr.Greenberg received a Bachelor of Science in Geology and Geophysics from Yale University in 1983, and a Masters in Geological Sciences from the University of Texas at Austin in 1986. He has over thirty years of diversified experience in oil and gas exploration and production. Richard Shortz. Mr. Shortz is President and Chief Executive Officer of Pavia Capital, LLP, a family office investment company. Mr. Shortz served as a Partner of Morgan, Lewis & Bockius LLP, an international law firm (“Morgan Lewis”) from 1995 through September 2016 and as a Partner with JonesDay Reavis & Pogue LLP, another international law firm, from 1983 through 1994. He previously was an executive of Tosco Corporation, an independent oil and gas company, from 1973 through 1983 where he became Senior Vice President, General Counsel and Secretary. Mr. Shortz has extensive experience in corporate finance, mergers and acquisitions and corporate governance, regularly advising both public and private energy companies. While a Partner at Morgan Lewis, Mr. Shortz served as Chairman of the firm’s Energy Group and a member of its Board. Mr. Shortz received a Bachelor of Science degree in Accounting from Indiana University in 1967 and a Juris Doctor degree from Harvard Law School in 1970. 6 Table of Contents The Board of Directors is responsible for managing the Company, in accordance with the provisions of the Company’s Bylaws and Certificate of Incorporation and applicable law. The number of directors which constitutes the Board of Directors is established by the Board, subject to a minimum of three and a maximum of seven directors. Except, as otherwise provided by the Bylaws for filling vacancies on the Company’s Board of Directors, the Company’s directors are elected at the Company’s annual meeting of stockholders and hold office until their respective successors are elected, or until their earlier resignation or removal. The Company's executive officers are elected annually by the Board and serve until their successors are duly elected and qualified or until their earlier resignation or removal. There are no family relationships between the Company's directors or executive officers. The Board of Directors elected Mr. Juneau as Chairman of the Board and Chief Executive Officer for a number of reasons. Mr.Juneau is the co-founder of the Company and beneficially owns approximately 9.5% of the Company’s common stock, making him one of the largest shareholders. Mr.Juneau has been an active entrepreneur who founded JEX, an exploration and production company. Corporate Offices The Company currently subleases office space from JEX at 3700 Buffalo Speedway, Ste 925, Houston, TX 77098. The cost of the rent is included in the monthly management fee the Company pays to JEX (see Note 13 - Related Party Transactions). Code of Ethics The Company adopted a Code of Ethics for senior management in September 2010. A copy of our Code of Ethics is filed as an Exhibit to this Form 10-K and is also available on the Company's website at www.contangoore.com. Available Information You may read and copy all or any portion of this annual report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, as well as any amendments and exhibits to those reports, without charge at the office of the Securities and Exchange Commission (the “SEC”) in Public Reference Room, treet NE, Washington, DC, 20549. Information regarding the operation of the public reference rooms may be obtained by calling the SEC at 1-800-SEC-0330. In addition, filings made with the SEC electronically are publicly available through the SEC’s website at http://www.sec.gov, and at the Company's website at http://www.contangoore.com. This annual report on Form 10-K, including all exhibits and amendments, has been filed electronically with the SEC. Item1A.RISK FACTORS In addition to other information set forth elsewhere in this Form 10-K, you should carefully consider the following factors when evaluating the Company. An investment in the Company is subject to risks inherent in the mining business as an exploration stage company. The value of an investment in the Company may decrease, resulting in a complete loss of your investment. The risk factors below are not all inclusive. Royal Gold will have discretion regarding the use and allocation of funds for further exploration of the Contributed Assets. Royal Gold is the Manager of the Joint Venture Company and has appointed two designates to the Management Committee of the Joint Venture Company (the “Management Committee”). The Company has appointed one designate to the Management Committee. If, by October 31, 2018, Royal Gold has earned at least a 40% membership interest in the Joint Venture by making the full $30 million investment, Royal Gold will continue to have the right to appoint two designates to the Management Committee and the Company will continue to have the right to appoint one designate.The affirmative vote of a majority of designates will determine most decisions of the Management Committee, including the approval of programs and budgets and the expenditure of Royal Gold’s investments, which will include the level of expenditures. There can be no assurance that the Company will be capable of raising additional funding required to continue development of the Peak Gold Joint Venture Property and meet its funding obligations under the Joint Venture CompanyLLC Agreement. On January 8, 2015, Royal Gold invested $5 million to fund exploration activity, and will have the option to earn up to a 40% interest in the Joint Venture Company by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 31, 2018. As of June 30, 2017, Royal Gold had funded approximately $23.0 million (including the initial investment of $5 million) and earned an 29.5% interest in the Joint Venture Company. Subsequent to June 30, 2017, Royal Gold has funded an additional $4.2 million to date, bringing its total cumulative contributions to $27.2 million and interest in the Joint Venture Company to 35.8%. In September 2017, the Management Committee for the Joint Venture Company approved an additional $1.1million in capital expenditures for the remainder of the calendar year 2017. This increased capital budget will be allocated entirely to the 2017 Phase III Drilling Exploration Program. The Company expects that the 2017 Phase III Drilling Exploration Program will target the Chief Danny Prospect Area of the West Peak extension as well as drill additional holes on two other prospects. With this increase to the 2017 capital budget, the Company expects capital expenditures for the 2017 Phase III Drilling Exploration Program to be approximately $1.5million and total capital expenditures for calendar year 2017 to be approximately $11.9million. The 2017 capital budget is largely discretionary and may be further adjusted as business conditions warrant, including market conditions, drilling results and changes in service and material costs. Adjustments may include revisions to the amount, timing and allocation of capital expenditures. Any additional contributions to the Joint Venture Company by Royal Gold to fund the 2017 Phase III Drilling Exploration Program, or otherwise, may bring Royal Gold’s cumulative contributionscloser to $30 million. Once Royal Gold contributes a total of $30 million, it will receive a percentage interest of 40% in the Joint Venture Company. Pursuant to the Joint Venture Company LLC Agreement, upon the earlier of the investment by Royal Gold of $30 million into the Joint Venture Company or October 31, 2018, the Company and Royal Gold are required to jointly fund the joint venture operations in proportion to their interests in the Joint Venture Company. After such point, if a member elects not to contribute to an approved program and budget or elects to contribute less than its proportionate interest, its percentage interest will be reduced. The capital costs of developing a large gold mining facility could exceed $1 billion. The Company’s ability to contribute funds sufficient to retain its membership interests in the Joint Venture Company may be limited. To date, neither the Company nor the Joint Venture Company has generated any revenue from mineral sales or operations. In the future, the Joint Venture Company may generate revenue from a combination of mineral sales and other payments resulting from any commercially recoverable minerals from the Peak Gold Joint Venture Property. The Company does not expect the Joint Venture Company to generate revenue from mineral sales in the foreseeable future. Further, neither the Company nor the Joint Venture Company has any recurring source of revenue other than Royal Gold’s contributions in connection with the Transactions. As a result, the Company’s ability to contribute funds to the Joint Venture Company and retain its interest will depend on its ability to raise capital. The Company has limited financial resources and the ability of the Company to arrange additional financing in the future will depend, in part, on the prevailing capital market conditions, the exploration results achieved at the Peak Gold Joint Venture Property, as well as the market price of metals. The Company cannot be certain that financing will be available to the Company on acceptable terms, if at all. If the Company were unable to fund its contributions to the approved programs and budgets for the Joint Venture Company, its interest in the Joint Venture Company would be diluted. In addition, once Royal Gold has earned a percentage interest of 40% in the Joint Venture Company, it has the option to require the Company to sell an additional 20% of the Company’s interest in the Joint Venture Company in a sale by Royal Gold of its entire percentage interest of 40% to a bona fide third party purchaser. Further financing by the Company may include issuances of equity, instruments convertible into equity (such as warrants) or various forms of debt. The Company has issued common stock and other instruments convertible into equity in the past and cannot predict the size or price of any future issuances of common stock or other instruments convertible into equity, and the effect, if any, that such future issuances and sales will have on the market price of the Company’s securities. Any additional issuances of common stock or securities convertible into, or exercisable or exchangeable for, common stock may ultimately result in dilution to the holders of common stock, dilution in any future earnings per share of the Company and may have a material adverse effect upon the market price of the common stock of the Company. The Company must depend upon Royal Gold's management of the Joint Venture Company following termination of the Company's third party consulting agreements. On September 29, 2014, the Company terminated its advisory agreement with JEX. In addition, the Company terminated its services agreements with Avalonand other parties. The Company has historically had part-time employees, none of whom are mineral geoscientists or have experience in the mining industry, and has previously depended upon third party consultants for the success of its exploration projects. The Company must now depend upon Royal Gold for its expertise in planning work programs, conducting field work, evaluating drilling results and preparing development programs. 7 Table of Contents There can be no assurance that Royal Gold will continue to fund the Joint Venture Company to continue exploration work. The Joint Venture CompanyLLC Agreement contains earn-in periods where Royal Gold has the option to fund up to $25 million on or before October 31, 2018 in addition to its initial $5 million investment at the Closing of the Master Agreement. As of June 30, 2017, Royal Gold has funded a total of $23.0 million (including the initial investment of $5 million) and earned an 29.5% interest in the Joint Venture Company. There is no requirement that Royal Gold contribute any future amounts to the Joint Venture Company to continue exploration work.The Company will have limited funds to continue exploration of the property controlled by the Joint Venture Companyif Royal Gold fails to contribute additional amounts to the Joint Venture Company. The Company may retain only a 60% interest in the Joint Venture Company and its interest could be diluted below 60%. The Company’s only significant asset is its interest in the Joint Venture Company. As of June 30, 2017, Royal Gold had funded approximately $23.0 million (including the initial investment of $5 million) and earned an 29.5% interest in the Joint Venture Company. Subsequent to June 30, 2017, Royal Gold has funded an additional $4.2 million to date, bringing its total cumulative contributions to $27.2 million and interest in the Joint Venture Company to 35.8%. Any additional contributions to the Joint Venture Company by Royal Gold to fund the 2017 Phase III Drilling Exploration Program, or otherwise, may bring Royal Gold’s cumulative contributions closer to $30 million. When Royal Gold makes the full $30 million capital contribution, it will receive a percentage interest of 40% in the Joint Venture Company, and the Company will retain a 60% interest in the Joint Venture Company. In addition, once Royal Gold has earned a percentage interest of 40% in the Joint Venture Company, it has the option to require the Company to sell an additional 20% of the Company’s interest in the Joint Venture Company in a sale by Royal Gold of its entire percentage interest of 40% to a bona fide third party purchaser. Furthermore, the Company’s interest in the Joint Venture Company may be reduced if the Company is unable to make required contributions. Pursuant to the Joint Venture Company LLC Agreement, after October 31, 2018, or such earlier time as Royal Gold has earned a 40% interest in the Joint Venture Company, the members are to contribute funds to approved programs and budgets in proportion to their respective percentage interests in the Joint Venture Company. If a member elects not to contribute to an approved program and budget or elects to contribute less than its proportionate interest, its percentage interest will be reduced. The Company’s ability to contribute funds sufficient to retain its membership interests in the Joint Venture Company may be limited. To date, neither the Company nor the Joint Venture Company has generated any revenue from mineral sales or operations. In the future, the Joint Venture Company may generate revenue from a combination of mineral sales and other payments resulting from any commercially recoverable minerals from the Peak Gold Joint Venture Property. The Company does not expect the Joint Venture Company to generate revenue from mineral sales in the foreseeable future. Further, neither the Company nor the Joint Venture Company has any recurring source of revenue other than Royal Gold’s contributions in connection with the Transactions. As a result, the Company’s ability to contribute funds to the Joint Venture Company and retain its interest will depend on its ability to raise capital. The Company has limited financial resources and the ability of the Company to arrange additional financing in the future will depend, in part, on the prevailing capital market conditions, the exploration results achieved at the Peak Gold Joint Venture Property, as well as the market price of metals. The Company cannot be certain that financing will be available to us on acceptable terms, if at all. If the Company were unable to fund its contributions to the approved programs and budgets for the Joint Venture Company, its interest in the Joint Venture Company would be diluted further. Royal Gold has far greater technical and financial resources than the Company. Royal Gold is an international precious metals royalty and streaming company with interests in approximately 193 properties on six continents and a market capitalization of approximately $5.7billion. Because of its vastly superior technical and financial resources, Royal Gold may adopt budgets and work programs for the Joint Venture Company that the Company will be unable to fund in the time frame required, and its interest in the Joint Venture Company may be substantially diluted. The Joint Venture CompanyLLC Agreement restricts the Company’s right to transfer or encumber its interests in the Joint Venture Company. The Joint Venture CompanyLLC Agreement contains certain limitations on transferring or encumbering interests in the Joint Venture Company including any transfer that would cause termination of the Joint Venture Company as a partnership for Federal income tax purposes except none of the restrictions limit the transfer of any capital stock of the Company. 8 Table of Contents The formation of the Joint Venture Company and appointment of Royal Gold as Manager do not provide assurance that further exploration efforts will be successful. The formation of the Joint Venture Company and appointment of Royal Gold as Manager do not provide assurance that further exploration of the Peak Gold Joint Venture Property will be successful, any additional resource will be discovered or a commercial deposit of gold ore and associated minerals will be located. The results of any further exploration work will be assayed and analyzed to determine if additional work should be performed and additional funds expended. The probability that an individual prospect will contain commercial grade reserves is extremely remote. The probability of finding economic mineral reserves on the Peak Gold Joint Venture Property is extremely small. It is common to spend millions of dollars on an exploration prospect and complete many phases of exploration and still not obtain mineral reserves that can be economically exploited. Therefore, the possibility that the Peak Gold Joint Venture Property will contain commercial mineral reserves and that the Company will recover funds spent on exploration is extremely remote. The price of gold and the gold mining industry have suffered dramatic declines in the past several years. With the price of gold declining over the past several years, many large mining companies have announced the closure of existing gold mines and a moratorium on new gold mine development. The Company's ability to successfully execute its business plan is dependent on its ability to obtain adequate financing. The Company's business plan, which includes drilling and developing the Joint Venture Company’s exploration prospects, will require substantial capital expenditures. The Company's ability to raise capital will depend on many factors, including the status of various capital and industry markets at the time it seeks such capital. Accordingly, the Company cannot be certain that financing will be available to us on acceptable terms, if at all. In the event additional capital resources are unavailable, the Company may be unable to fund expenditures by the Joint Venture Company for exploration and development activities or be forced to sell all or some portion of its interest in the Joint Venture Company in an untimely fashion or on less than favorable terms. The Company has no revenue to date from the Peak Gold Joint Venture Property, which may negatively impact the Company's ability to achieve its business objectives. Since the acquisition of the Peak Gold Joint Venture Property, the Company and the Joint Venture Company have conducted only limited exploration activities and to date have not discovered any commercially viable mineral deposits. The Company's ability to become profitable will be dependent on the receipt of revenues from the extraction of minerals greater than operational expenses. The Company and the Joint Venture Company have carried on their business of exploring the Peak Gold Joint Venture Property at a loss since inception and expect that the Company and the Joint Venture Company will continue to incur losses unless and until such time as one of the properties enters into commercial production and generates sufficient revenues to fund its continuing operations. The amounts and timing of expenditures will depend on the progress of ongoing exploration, the results of consultants’ analysis and recommendations, the rate at which operating losses are incurred, and other factors, many of which are beyond control. Whether any mineral deposits discovered would be commercially viable depends on a number of factors, which include, without limitation, the particular attributes of the deposit, market prices for the minerals, and governmental regulations. If the Joint Venture Company cannot discover commercially viable deposits or commence actual mining operations, the Company and the Joint Venture Company may never generate revenues and may never become profitable. The Company's continued viability depends on the exploration, permitting, development and operation of the Peak Gold Joint Venture Property, which is the only material property of the Joint Venture Company. The Joint Venture Company's only material project at this time is the Peak Gold Joint Venture Property, which is in the exploration stage. The Company's continued viability is based on successfully implementing its strategy, which will require the Joint Venture Company to perform appropriate exploratory and engineering work and evaluate such work, and the permitting and construction of a mine and processing facilities in a reasonable time frame. The Peak Gold Joint Venture Property does not have any proven or probable reserves and the Joint Venture Company may never identify any commercially exploitable mineralization. None of the Joint Venture Company’s properties have any proven or probable reserves as defined by SEC Industry Guide 7. To date, the Company and the Joint Venture Company have only engaged in exploration activities on the Peak Gold Joint Venture Property. Accordingly, the Company does not have sufficient information upon which to assess the ultimate success of their exploration efforts. There is no assurance that the Joint Venture Company may ever locate any mineral reserves on the Peak Gold Joint Venture Property. Additionally, even if the Joint Venture Company finds minerals in sufficient quantities to warrant recovery, such recovery may not be economically profitable. Mineral exploration is highly speculative in nature, involves many risks and is frequently non-productive. Unusual or unexpected geologic formations and the inability to obtain suitable or adequate machinery, equipment or labor are risks involved in the conduct of exploration programs. If the Joint Venture Company does not establish reserves, it might be required to curtail or suspend operations, in which case the market value of the Company's common stock will decline, and you might lose all of your investment. 9 Table of Contents The Peak Gold Joint Venture Property is located in the remote regions of Alaska and exploration activities may be limited by weather and limited access and existing infrastructure. The Joint Venture Company is focused on the exploration of its properties in the State of Alaska. The arctic climate limits many exploration and mining activities during certain seasons. In addition, the remote location of the properties may limit access and increase exploration expense. Higher costs associated with exploration activities and limitation on the annual periods in which the Joint Venture Company can carry on exploration activities might increase the costs and time associated with our planned exploration activities and could negatively affect the value of the Peak Gold Joint Venture Property and the Company's securities. Concentrating capital investment in the Peak Gold Joint Venture Property in the State of Alaska increases exposure to risk. The Company and the Joint Venture Company have focused their capital investments in exploring for gold and associated mineral prospects on the Peak Gold Joint Venture Property in the State of Alaska. However, the exploration prospects in Alaska may not lead to any revenues or the Joint Venture Company may not be able to drill for mineral deposits at anticipated costs due to financing, environmental or operating uncertainties. Should the Joint Venture Company be able to make an economic discovery on the Peak Gold Joint Venture Property, it would then be solely dependent upon a single mining operation for its revenue and profits. Because of this concentration in a limited geographic area, the success and profitability of our operations may be disproportionately exposed to regional factors relative to competitors that have more geographically dispersed operations. The Company will rely on the accuracy of the estimates in reports provided to the Company by Royal Gold and the Joint Venture Company’s outside consultants and engineers. The Company has no in-house mineral engineering capability, and therefore will rely on the accuracy of reports provided to itby the Joint Venture Company’s independent third party consultants. If those reports prove to be inaccurate, the Company's financial reports could have material misstatements. Further, the Company will use the reports of such independent consultants in its financial planning. If the reports prove to be inaccurate, we may also make misjudgments in its financial planning. Exploration activities involve a high degree of risk, and the Joint Venture Company’s exploratory drilling activities may not be successful. The Company's future success will largely depend on the success of the exploration drilling programs of the Joint Venture Company. Participation in exploration drilling activities involves numerous risks, including the significant risk that no commercially marketable minerals will be discovered. The mining of minerals and the manufacture of mineral products involves numerous hazards, including: • Ground or slope failures; • Pressure or irregularities in formations affecting ore or wall rock characteristics; • Equipment failures or accidents; • Adverse weather conditions; • Compliance with governmental requirements and laws, present and future; • Shortages or delays in the availability and delivery of equipment; and • Lack of adequate infrastructure, including access to roads, electricity and available housing. Poor results from the Joint Venture Company’s drilling activities would materially and adversely affect the Company's future cash flows and results of operations. The Joint Venture Company has no assurance of title to its properties. The Joint Venture Company holds approximately 175,000 acres in the form of State of Alaska unpatented mining claimsfor gold ore exploration. Unpatented mining claims are unique property interests, in that they are subject to the paramount title of, the State of Alaska and rights of third parties to uses of the surface within their boundaries, and are generally considered to be subject to greater title risk than other real property interests. The rights to deposits of minerals lying within the boundaries of the unpatented state claims are subject to Alaska Statues 38.05.185 - 38.05.280, and are governed by Alaska Administrative Code 11 AAC 86.100 - 86.600. The validity of all State of Alaska unpatented mining claims is dependent upon inherent uncertainties and conditions. With respect to the Tetlin Lease, the Company retained title lawyers to conduct a preliminary examination of title to the mineral interest prior to executing the Tetlin Lease. The Joint Venture Company conducted a title examination prior to the assignment of the Tetlin Lease to the Joint Venture Company and performed certain curative title work. Prior to conducting any mining activity, however, the Joint Venture Company might obtain a further title review of the Tetlin Lease to identify more fully any deficiencies in title to the lease and, if there are deficiencies, to identify measures necessary to cure those defects to the extent reasonably possible. However, such deficiencies might not be cured. It does happen, from time to time, that the examination made by title lawyers reveals that the title to properties is defective, having been obtained in error from a person who is not the rightful owner of the mineral interest desired. In these circumstances, the Joint Venture Company might not be able to proceed with exploration of the lease site or might incur costs to remedy a defect. It might also happen, from time to time, that the Joint Venture Company might elect to proceed with mining work despite defects to the title identified in further title review. 10 Table of Contents The Tetlin Lease was executed with a Native American tribe for the exploration of gold ore and associated minerals. The enforcement of contractual rights against Native American tribes with sovereign powers may be difficult. Federally recognized Native American tribes are independent governments with sovereign powers, except as those powers may have been limited by treaty or the United States Congress. Such tribes maintain their own governmental systems and often their own judicial systems and have the right to tax, and to require licenses and to impose other forms of regulation and regulatory fees, on persons and businesses operating on their lands. As sovereign nations, federally recognized Native American tribes are generally subject only to federal regulation. States do not have the authority to regulate them, unless such authority has been specifically granted by Congress, and state laws generally do not directly apply to them and to activities taking place on their lands, unless they have a specific agreement or compact with the state or Federal government allowing for the application of state law. The Tetlin Lease provides that it will be governed by applicable federal law and the law of the State of Alaska. The Company and the Tetlin Tribal Council entered into a Stability Agreement, dated October 2, 2014, that was assigned by the Company to the Joint Venture Company. However, no assurance may be given that the choice of law clause in the Tetlin Lease or the agreements with the Tetlin Tribal Council in the Stability Agreement will be enforceable. Federally recognized Native American tribes also generally enjoy sovereign immunity from lawsuit similar to that of the states and the United States federal government. In order to sue a Native American tribe (or an agency or instrumentality of a Native American tribe), the Native American tribe must have effectively waived its sovereign immunity with respect to the matter in dispute. Moreover, even if a Native American tribe effectively waives its sovereign immunity, there exists an issue as to the forum in which a lawsuit can be brought against the tribe. Federal courts are courts of limited jurisdiction and generally do not have jurisdiction to hear civil cases relating to matters concerning Native American lands or the internal affairs of Native American governments. Federal courts may have jurisdiction if a federal question is raised by the lawsuit, which is unlikely in a typical contract dispute. Diversity of citizenship, another common basis for federal court jurisdiction, is not generally present in a suit against a tribe because a Native American tribe is not considered a citizen of any state. Accordingly, in most commercial disputes with tribes, the jurisdiction of the federal courts, may be difficult or impossible to obtain. The Tetlin Lease contains a provision in which the Tetlin Tribal Council expressly waives its sovereign immunity to the limited extent necessary to permit judicial review in the courts in Alaska of certain issues affecting the Tetlin Lease and the Stability Agreement contains, among other things, agreement that any disputes under the Tetlin Lease will be submitted to the jurisdiction of the federal and state courts. Competition in the mineral exploration industry is intense, and the Company is smaller and has a much more limited operating history than most of its competitors. The Company will compete with a broad range of mining companies with far greater resources in theirexploration activities. Several mining companies concentrate drilling efforts on one type of mineral and thus may enjoy economies of scale and other efficiencies. However, the Company’s drilling strategies currently include exploring for gold ore and associated minerals. As a result, the Company may not be able to compete effectively with such companies. Most competitors have substantially greater financial resources than the Company. These competitors may be able to evaluate, bid for and purchase a greater number of properties and prospects than the Company can. In addition, most competitors have been operating for a much longer time than the Company has and have substantially larger staffs. Processing of gold and associated minerals requires complex and sophisticated processing technologies. The Company has no experience in the minerals processing industry. No member of the Company's management has any technical training or experience in minerals exploration or mining. Because of the Company's limited operating history, the Company has limited insight into trends that may emerge and affect its business. The Company may make errors in predicting and reacting to relevant business trends and will be subject to the risks, uncertainties and difficulties frequently encountered by early-stage companies. 11 Table of Contents The mining industry is historically a cyclical industry and market fluctuations in the prices of minerals could adversely affect the Company's and Joint Venture Company's business. Prices for minerals tend to fluctuate significantly in response to factors beyond the Company's control. These factors include: • Global economic conditions; • Domestic and foreign tax policy; • The price of gold; • The cost of exploring for, producing and processing gold; • Available transportation capacity; and • The overall supply and demand for gold. Changes in gold prices would directly affect revenues and may reduce the amount of funds available to reinvest in exploration activities. Reductions in gold prices not only reduce revenues and profits, but could also reduce the quantities of resources that are commercially recoverable. Declining metal prices may also impact the operations of the Joint Venture Company by requiring a reassessment of the commercial feasibility of any of its mining work. Because the Company's and Joint Venture Company's sole source of revenue, if its exploration efforts are successful, will be the sale of gold and associated minerals, changes in demand for, and the market price of, gold and associated minerals could significantly affect the Company's and the Joint Venture Company's profitability. The value and price of the Company's common stock may be significantly affected by declines in the prices of gold minerals and products. Gold prices fluctuate widely and are affected by numerous factors beyond the Company's control such as interest rates, exchange rates, inflation or deflation, fluctuation in the relative value of the United States dollar against foreign currencies on the world market, global and regional supply and demand for gold, and the political and economic conditions of gold producing countries throughout the world. The Company and the Joint Venture Company do not have any programs to hedge against fluctuating commodity prices, and as such are highly exposed to those fluctuations. An increase in the global supply of gold and associated minerals may adversely affect the Company's and Joint Venture Company's business. The pricing and demand for gold and associated minerals is affected by a number of factors beyond the Joint Venture Company's control, including global economic conditions and the global supply and demand for gold and associated minerals and products. Increases in the amount of gold and associated minerals sold by competitors of the Joint Venture Company may result in price reductions, reduced margins and the Joint Venture Company may not be able to compete effectively against current and future competitors. The Joint Venture Company is subject to complex laws and regulations, including environmental regulations that can adversely affect the cost, manner or feasibility of doing business. The Joint Venture Company's exploratory mining operations are subject to numerous laws and regulations governing its operations and the discharge of materials into the environment, including the Federal Clean Water Act, Clean Air Act, Endangered Species Act, and the Comprehensive Environmental Response, Compensation, and Liability Act. Federal initiatives are often also administered and enforced through state agencies operating under parallel state statutes and regulations. Failure to comply with such rules and regulations could result in substantial penalties and have an adverse effect on the Joint Venture Company. These laws and regulations may, among other things: • Require that the Joint Venture Company obtain permits before commencing mining work; • Restrict the substances that can be released into the environment in connection with mining work; • Impose obligations to reclaim land in order to minimize long term effects of land disturbance; • Limit or prohibit mining work on protected areas. Under these laws and regulations, the Joint Venture Company could be liable for personal injury and clean-up costs and other environmental and property damages, as well as administrative, civil and criminal penalties. The Company and the Joint Venture Company maintain only limited insurance coverage for sudden and accidental environmental damages. Accordingly, the Joint Venture Company may be subject to liability, or it may be required to cease production from properties in the event of environmental damages. Compliance with environmental laws and regulations and future changes in these laws and regulations may require significant capital outlays, cause material changes or delays in the Joint Venture Company’s current and planned operations and future activities and reduce the profitability of operations. It is possible that future changes in these laws or regulations could increase operating costs or require capital expenditures in order to remain in compliance. Any suchchanges could have an adverse effect on the Joint Venture Company’s business, financial condition and results of operations. 12 Table of Contents The Joint Venture Company is subject to the Federal Mine Safety and Health Act of 1977 and regulations promulgated thereto, which impose stringent health and safety standards on numerous aspects of its operations. The Joint Venture Company’s exploration and mining work in Alaska is subject to the Federal Mine Safety and Health Act of 1977, which impose stringent health and safety standards on numerous aspects of mineral extraction and processing operations, including the training of personnel, operating procedures, operating equipment and other matters. The Joint Venture Company’s failure to comply with these standards could have a material adverse effect on its business, financial condition or otherwise impose significant restrictions on its ability to conduct mining work. The Joint Venture Company may be unable to obtain, maintain or renew permits necessary for the exploration, development or operation of any mining activities, which could have a material adverse effect on its business, financial condition or results of operation. The Joint Venture Company must obtain a number of permits that impose strict conditions, requirements and obligations relating to various environmental and health and safety matters in connection with its current and future operations. To obtain certain permits, the Joint Venture Company may be required to conduct environmental studies, collect and present data to governmental authorities and the general public pertaining to the potential impact of its current and future operations upon the environment and take steps to avoid or mitigate the impact. The permitting rules are complex and have tended to become more stringent over time. Accordingly, permits required for mining work may not be issued, maintained or renewed in a timely fashion or at all, or may be conditioned upon restrictions which may impede its ability to operate efficiently. The failure to obtain certain permits or the adoption of more stringent permitting requirements could have a material adverse effect on its business, its plans of operation, and properties in that the Joint Venture Company may not be able to proceed with its exploration, development or mining programs. Anti-takeover provisions of the Company's certificate of incorporation, bylaws and Delaware law could adversely affect a potential acquisition by third parties. In December 2012, the Board of Directors adopted a shareholder rights plan, which was amended on March 21, 2013, September 29, 2014, December 18, 2014, and November 11, 2015 (as amended, the "Rights Plan"), pursuant to which one preferred stock purchase right was distributed as a dividend on each share of the Company's common stock held of record. The Rights Plan is scheduled to expire in December 19, 2018. The Rights Plan is designed to deter coercive takeover tactics and to prevent an acquirer from gaining control of the Company without offering a fair price to all of the Company's stockholders.The existence of the Rights Plan, however, could have the effect of making it more difficult for a third party to acquire a majority of Company's outstanding common stock, and thereby adversely affect the market price of the Company's common stock. In addition, the Company's certificate of incorporation, bylaws and the Delaware General Corporation Law contain provisions that may discourage unsolicited takeover proposals. These provisions could have the effect of inhibiting fluctuations in the market price of the Company's common stock that could result from actual or rumored takeover attempts, preventing changes in the Company's management or limiting the price that investors may be willing to pay for shares of common stock. Among other things, these provisions: • Limit the personal liability of directors; • Limit the persons who may call special meetings of stockholders; • Prohibit stockholder action by written consent; • Establish advance notice requirements for nominations for election of the board of directors and for proposing matters to be acted on by stockholders at stockholder meetings; • Require us to indemnify directors and officers to the fullest extent permitted by applicable law; • Impose restrictions on business combinations with some interested parties. The Company's common stock is thinly traded. As of June 30, 2017, there were approximately 4.9million shares of the Company's common stock outstanding, with directors and officers beneficially owning approximately 15.8% of the common stock and The Marital Trust of Mr. Kenneth R. Peak, the Company's former Chairman, beneficially owning approximately 16.0% of our common stock. Since the Company's common stock is thinly traded, the purchase or sale of relatively small common stock positions may result in disproportionately large increases or decreases in the price of the Company's common stock. 13 Table of Contents The Company does not intend to pay dividends in the foreseeable future. For the foreseeable future, the Company intends to retain any earnings to finance the development of its business, and the Company does not anticipate paying any cash dividends on its common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then-existing conditions, including our operating results and financial condition, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Accordingly, investors must rely on sales of their common stock after any price appreciation, which may never occur, as the only way to realize a return on their investment. We are dependent upon information technology systems, which are subject to disruption, damage, failure and risks associated with implementation and integration. We are dependent upon information technology systems in the conduct of our operations. Our information technology systems are subject to disruption, damage or failure from a variety of sources, including computer viruses, security breaches, cyber-attacks, natural disasters and defects in design. Cybersecurity incidents, in particular, are evolving and include, malicious software, attempts to gain unauthorized access to data and other electronic security breaches that could lead to disruptions in systems, unauthorized release of confidential or otherwise protected information and the corruption of data. Item1B.UNRESOLVED STAFF COMMENTS None Item2.PROPERTIES The Company does not directly hold title to any material property. In connection with the closing of the Transactions with Royal Gold in January 2015 (the "Closing"), the Company contributed (or caused to be contributed) to the Joint Venture Company the Peak Gold Joint Venture Property and other related assets. At the Closing, the Company and Royal Gold, through their wholly-owned subsidiaries, entered into the Joint Venture Company LLC Agreement. The Joint Venture Company now holds title to the Peak Gold Joint Venture Property. The Peak Gold Joint Venture Property is located in the State of Alaska, and consists of the Tetlin Lease and unpatented mining claims. The Peak Gold Joint Venture Property is the only material property of the Joint Venture Company. None of the known prospects on the Peak Gold Joint Venture Property are known to host quantifiable mineral reserves as defined by SEC Industry Guide 7. The Company believes that the Joint Venture Company holds good title to its properties in accordance with standards generally accepted in the minerals industry. As is customary in the mining industry, the Company conducted only a preliminary title examination at the time the Company acquired the Tetlin Lease. The Joint Venture Company also conducted a title examination prior to the assignment of the Tetlin Lease to the Joint Venture Company and performed certain curative title work. Before the Joint Venture Company begins any mining activities, however, it might conduct a full title examination and perform curative work on any defects that it deems significant. Lease with Tetlin Village Council JEX entered into the Tetlin Lease with the Tetlin Tribal Council, effective as of July15, 2008. In November 2010, the Tetlin Lease was assigned to the Company and in January 2015, the Tetlin Lease was assigned to the Joint Venture Company. The Tetlin Lease covers an estimated 675,000 acres of land for an initial term of ten years which was extended for ten years to July 5, 2028 and so long thereafter as the Joint Venture Company continues conducting exploration or mining operations on the Tetlin Lease. The Joint Venture Company is required to spend $350,000annually until July15, 2018 in exploration costs pursuant to the Tetlin Lease. However, exploration expenditures to date have already satisfied this work commitment requirement for the full lease term through 2018 because exploration funds spent in any year in excess of $350,000 are credited toward future years’ exploration cost requirements. The Tetlin Lease also provides that the Joint Venture Company will pay the Tetlin Tribal Council a production royalty ranging from 2.0% to 5.0% depending on the type of metal produced and the year of production. As of June 30, 2017, the Company has paid the Tetlin Tribal Council $225,000 in exchange for reducing the production royalty payable to them by 0.75%. These payments lowered the production royalty to a range of 1.25% to 4.25% depending on the type of metal produced and the year of production. On or before July15, 2020, the Tetlin Tribal Council has the option to increase its production royalty by (i)0.25% by payment to the Joint Venture Company of $150,000, (ii)0.50% by payment to the Joint Venture Company of $300,000, or (iii)0.75% by payment to the Joint Venture Company of $450,000. Until such time as production royalties begin, the Joint Venture Company will pay the Tetlin Village Council an advance minimum royalty of approximately $75,000 per year, plus an inflation adjustment. Additionally, the Joint Venture Company will pay Royal Gold a production royalty of 3.0% should it deliver to a purchaser on a commercial basis gold or associated minerals derived from the Tetlin Lease. Gold Mining Claims A listing of the Joint Venture Company's State of Alaska unpatented mining claims as of June 30, 2017for gold and associated minerals are listed in Exhibits 99.1, 99.3, 99.4, 99.5, 99.6, and 99.8. These mining claims are not known to host quantifiable mineral reserves as defined by SEC Industry Guide 7. 14 Table of Contents Location of and Access to our Properties The Peak Gold Joint Venture Property is located in the Tetlin Hills and Mentasta Mountains of eastern interior Alaska, 300 kilometers southeast of the city of Fairbanks and 20 kilometers southeast of Tok, Alaska. The Tetlin Lease covers an area measuring approximately 80 kilometers north-south by 60 kilometers east-west in eastern Interior Alaska. The Peak Gold Joint Venture Property is accessible via helicopter and via road. The 23-mile long Tetlin Village Road is an all-weather gravel road connecting the village with the town of Tok on the Alaska Highway. The majority of our Peak Gold Joint Venture Property is accessible only via helicopter, although many winter trails exist in the Tetlin Hills and Mentasta Mountains in the northern and southwestern parts of the Properties, respectively. Winter trails link Tetlin Village to the village of Old Tetlin and continue south to the Tetlin River airstrip, a 1,500 foot long unmaintained gravel strip located in the Tetlin River Valley. Winter trails also provide access to the Tuck Creek valley from the village of Mentasta on the Tok Cutoff Highway. Two seasonal dirt roads have been permitted and constructed to allow surface access to the Chief Danny gold-copper-silver prospect in the northern Tetlin Hills. Both of these roads begin along the Tetlin Village Road and extend to the Chief Danny project and access to both roads is controlled by gates at their junction with the Tetlin Village Road. The paved Alaska Highway passes near the northern edge of the Peak Gold Joint Venture Property as does the southern terminus of the Taylor Highway where it joins the Alaska Highway at Tetlin Junction. The 23-mile long Tetlin Village road provides year-round access to the northern Tetlin Hills, linking Tetlin Village to the Alaska Highway. Buried electrical and fiber-optic communications cables follow this road corridor and link Tetlin Village to the Tok power and communications grid. The Tok public electric facility is capable of generating up to 2 megawatts of power, and the nearest high capacity public electric facilities to the Peak Gold Joint Venture Property are in Delta Junction, 107 road miles northwest of the Peak Gold joint ventureproject and Glennallen, 138 road miles southwest of the Peak Gold Joint Venture Property. The Company does not have any plant or equipment at the Peak Gold Joint Venture Property, and relies on contractors for the Joint Venture Company to perform work. The Company does not believe the Peak Gold Joint Venture Property was explored for minerals prior to exploration activities of the Company and the Joint Venture Company. 15 Table of Contents 16 Table of Contents Gold Exploration The Joint Venture Company controls an estimated 849,900acres consisting of the Tetlin Lease and State of Alaska mining claims for the exploration of gold and associated minerals. To date, our gold exploration has concentrated on the Tetlin Lease, with only a limited amount of work performed on the Tok, Eagle, Bush,West Fork, Triple Z, and Noahclaims. The Joint Venture Company initiated a summer of 2015 exploration program on the Tetlin Lease. The work program anticipated spending $5 million with a possible expansion of the work program in early fall if drilling results warranted further work. The drilling program included exploration targets that were helicopter-supported at the Tors, Saddle, North Saddle and Saddle Skarn targets and road-supported work at the Peak Zone area. Most of the initial work program (Phase I) was completed by early August with assay results received by early September. On August 31, 2015, the Joint Venture Company approved a budget of up to approximately $4 million for additional exploration work to be completed before the drilling season ended in October 2015 and incurred aggregate cost of approximately $6.8 million for the calendar 2015 exploration program. The Joint Venture Company initiated a calendar 2016 Phase I exploration program consisting of drilling the North Peak target areawhich beganin February 2016 on the Tetlin Lease with an approved budget of $4.4 million. An additional budget was approved for spending up to an additional $6.8 million during the remainder of calendar 2016. The Joint Venture Company initiated a 2016 Phase II exploration drilling program in May, which was completed in September. A Phase III exploration drilling program was initiated in October and completed in November. The projectincurred an aggregate cost in calendar 2016 of approximately $10.6 million. The Joint Venture Company initiated a calendar 2017 Phase I exploration program consisting of drilling the North Peak target area and testing the True Blue Moon target areawhich beganin February 2017on the Tetlin Lease with an approved budget of $5.3 million. The 2017 Phase I program was completed in April. The projectincurred an aggregate cost in thequarter ended March 31, 2017 of approximately $2.8 million. The Joint Venture Company initiated a 2017 Phase II exploration drilling and reconnaissance program in May, which was completed in July 2017. The 2017 Phase I and Phase II programs incurred an aggregate cost through June 30, 2017 of approximately $7.5 million. From inception to June 30, 2017, the Joint Venture Company has incurred $24.7million in exploration program expenditures. As of June 30, 2017, Royal Gold hadfunded a total of $23.0 million (including the initial investment of $5 million) and earned a29.5% interest in the Joint Venture Company. Subsequent to June 30, 2017, Royal Gold has funded an additional $4.2 million to date, bringing its total cumulative contributions to $27.2 million and interest in the Joint Venture Company to 35.8%. In September 2017, a capital budget of $1.5 millionwas approved for the 2017 Phase III Drilling Exploration Program. The exploration effort on the Tetlin Lease has resulted in identifying two mineral deposits (Peak and North Peak) and several other gold and copper prospects following drilling programs starting in 2011. Surface, bedrock, and stream sediment data on the Tetlin Lease as well as on the Eagle and Tok state of Alaska claims adjacent to the Tetlin Lease have been gathered during the summer exploration programs. There was no exploration program in 2014. None of the exploration targets are known to host quantifiable commercial mineral reserves and none are near or adjacent to other known significant gold or copper deposits. There has been no recorded past placer or lode mining on Peak Gold joint ventureproject, and the Company and the Joint Venture Company are the only entities known to have conducted drilling operations on the Peak Gold joint venture project. The majority of the Peak Gold Joint Venture Property is hosted within the Yukon-Tanana Terrane (YTT), a regionally extensive package of metamorphic rocks. Rocks of the YTT on the Peak Gold Joint Venture Property consist primarily of more deformed, higher temperature metamorphic rocks on the northern third of the project and less deformed, lower temperature metamorphic rocks to the south. Country rocks on the Peak Gold Joint Venture Property are intruded by granitic rocks which have not been well mapped. Large-scale structural features within the Peak Gold Joint Venture Property are closely tied to movements along the Tintina-Kaltag and Denali-Farewell fault systems, two continental-scale faults between which are a series of district and prospect-scale northeast, northwest and east-west structures. Limited exposures in the northern half of the property make identification of these structures difficult. Prospect to hand-sample scale folding has been noted throughout the project area. Although alpine glaciation has affected elevations above 4,500 feet on the southern edge of the Peak Gold Joint Venture Property, most of the Peak Gold Joint Venture Property escaped Pleistocene continental glaciation. However, due to its proximity to continental glaciers to the north and east, the Peak Gold Joint Venture Property was covered by a variable thickness of wind-blown silt ranging up to 10 meters thick. This extremely fine-grained, metal-barren silt effectively masks the geochemical signature of underlying bedrock containing gold-copper-silver mineralization. Following deposition of this silt layer, the Peak Gold Joint Venture Property was subject to an extensive period of surface weathering, which now extends 200-300 feet below surface. From a regional perspective, the Peak Gold Joint Venture Property is located in the Tintina Gold Belt in rocks that are highly prospective for gold deposits as well as porphyry copper-molybdenum-gold deposits. These two genetically different types of mineralization overlap in eastern Interior Alaska and the western Yukon Territory and are host to dozens of known prospects, deposits and active mines. In addition, rocks on the southern edge of the Peak Gold Joint Venture Property are prospective for nickel-copper-platinum group element deposits. Prior to its discovery in 2009, the style of mineralization discovered on the Chief Danny prospect on the Peak Gold Joint Venture Property was unknown in Interior Alaska. Diamond drilling results from 2011 through 2016 have revealed the presence of a distinctive suite of elements and minerals at the Main Peak, North Peak and Discovery Zones that do not match the typical characteristics of gold deposits of the Tintina Gold Belt but do share several diagnostic characteristics of gold-copper-silver skarn deposits, possibly as part of a larger porphyry copper-molybdenum-gold system. Skarn is a term that refers to a distinctive class of mineral deposits formed where limestone-bearing rocks are intruded by hot, fluid-bearing granitic rocks. The Main Peak and North Peak Zones mineralization most closely resembles the gold-sulfide skarns mined at the Fortitude deposit in the Battle Mountain Mining District of central Nevada. Chief Danny Prospect The Chief Danny Prospect Area currently is the most advanced exploration target on the Tetlin Lease and is comprised of several distinct mineralized areas: the Main Peak Zone, Discovery Zone, West Peak Zone, North Peak Zone, Connector Zone, Saddle Zone and the 7 O’clock area. The Chief Danny prospect was discovered during rock, stream sediment and pan concentrate sampling in 2009 and since then has been explored using top of bedrock soil auger sampling, trenching, ground induced polarization (IP) geophysics, airborne magnetic and resistivity surveys and core drilling. Results from this work indicate the presence of a zoned metal-bearing system consisting of a gold-copper-iron enriched core covering six square miles at Chief Danny South (includes Main Peak, Discovery, West Peak, North Peak/Blue Moon) and a fault-offset arsenic-gold enriched zone to the north covering three square miles at the Saddle Zone. The Company has conducted extensive drilling on the Main Peak, North Peak, and Connector Zones. The Company has also conducted some environmental base line studies on the areas surrounding the Chief Danny prospect, as well as airborne magnetic and resistivity programs. From 2009 through 2017, the Company conducted field-related exploration work at the Chief Danny Prospect, including collecting the following samples: Year Program Core Samples Rock Samples Soil Samples Pan Con Samples Stream Silt Samples Core (feet) IP/Geophysics (kilometers) Trenching (feet) 2009 Chief Danny — 958 33 94 11 — — 2,330 2010 Chief Danny — 613 760 668 795 — 14 — 2011 Chief Danny 1,267 20 688 — — 8,057 3,957 — 2012 Chief Danny 5,223 82 1,029 — — 36,004 — — 2013 Chief Danny 8,970 14 1,406 85 278 47,079 2,414 — 2014 Chief Danny — 2015 Chief Danny 8,352 133 — — — 46,128 — — 2016 Chief Danny 10,450 21 694 — — 67,336 24 — 2017 Chief Danny 11,034 79 1,172 357 366 49,218 48 45,296 1,920 5,782 1,204 1,450 253,822 6,457 2,330 17 The map below depicts the grade times thickness in the Main Peak, North Peak, and West Peak zones: 2017 Exploration Program - Phase II. The Phase II exploration drilling completed by the Joint Venture Company on the Peak Gold Joint Venture Property totaled 9,761 meters (32,038 feet) in 44holes. The Joint Venture Company spent an estimated $4.7 million, during the June quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling, through the end of July, consisted of exploration drilling West Peak (461 meters), West Peak Extension (2,603 meters) Discovery (1,034 meters), 7 O’clock (1,443 meters), New Moon (1,398 meters), Waterpump (1,161 meters), Main Peak (570 meters) and North Peak (1,095). Soils auger sampling and IP geophysical surveys were conducted in the Chief Danny area. Stream sediment and pan concentrate samples were collected across the Noah group of claims. The 2017 Phase II program was completed July 31, 2017, and statistics representthe full Phase II program. 18 The map below depicts the location of the core holes drilled during the 2017 Phase II program: 2017PHASE IICORE HOLES DRILLED 19 Significant Drill Intercepts from the 2017 Phase II Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase II of the 2017 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au_gpt Au_opt Ag_gpt Cu % TET17351 Main Peak 16.30 18.55 2.25 1.88 0.055 1.0 0.025 TET17353 True Blue Moon 91.97 93.73 1.76 9.15 0.267 2.0 0.375 Including True Blue Moon 91.97 92.14 0.17 81.60 2.380 2.4 0.249 TET17357 True Blue Moon 56.43 61.77 5.34 0.87 0.025 1.5 0.249 TET17362 New Moon 66.01 68.58 2.57 1.03 0.030 2.6 0.084 TET17363 New Moon 39.48 41.76 2.28 1.78 0.052 0.0 0.016 and New Moon 213.59 215.31 1.72 0.95 0.028 1.1 0.017 TET17367 Discovery 44.65 45.11 0.46 4.33 0.126 6.1 0.069 and Discovery 182.06 183.80 1.74 1.11 0.032 1.9 0.102 and Discovery 253.68 257.10 3.42 1.28 0.037 1.0 0.052 and Discovery 313.34 315.15 1.81 1.44 0.042 1.6 0.121 TET17368 West Peak Ext 117.15 118.00 0.85 2.70 0.079 17.7 0.063 and West Peak Ext 123.75 126.70 2.95 0.70 0.020 2.9 0.073 and West Peak Ext 142.35 147.22 4.87 0.76 0.022 1.2 0.021 and West Peak Ext 175.41 178.11 2.70 1.14 0.033 0.7 0.020 TET17369 West Peak Ext 172.82 186.91 14.09 2.75 0.080 3.1 0.101 Including West Peak Ext 172.82 173.79 0.97 9.57 0.279 4.7 0.022 and West Peak Ext 174.94 176.17 1.23 9.51 0.277 5.1 0.206 TET17370 Discovery 100.30 103.03 2.73 0.66 0.019 2.4 0.058 and Discovery 166.73 167.73 1.00 6.30 0.184 1.3 0.041 and Discovery 221.36 223.04 1.68 0.93 0.027 0.0 0.002 TET17371 West Peak Ext 196.94 199.75 2.81 0.74 0.022 3.2 0.075 TET17372 Discovery 292.78 298.19 5.41 0.58 0.017 1.7 0.047 and Discovery 304.01 305.65 1.64 1.87 0.055 1.8 0.077 TET17375 Seven o'clock 218.14 219.54 1.40 13.20 0.385 24.7 0.594 TET17377 Seven o'clock 246.66 249.10 2.44 4.25 0.124 59.6 0.540 TET17379 West Peak Ext 103.24 111.40 8.16 5.22 0.152 0.7 0.010 Including West Peak Ext 108.36 109.14 0.78 18.20 0.531 1.5 0.025 and West Peak Ext 116.60 145.70 29.10 2.53 0.074 0.6 0.030 Including West Peak Ext 143.16 143.86 0.70 8.93 0.260 2.4 0.091 TET17381 West Peak Ext 135.90 138.17 2.27 1.27 0.037 1.7 0.012 TET17385 West Peak Ext 154.53 160.07 5.54 2.06 0.060 80.5 0.278 TET17388 West Peak Ext 6.71 12.48 5.77 0.67 0.020 0.8 0.162 and West Peak Ext 20.47 22.08 1.61 2.59 0.076 0.0 0.080 and West Peak Ext 127.56 133.50 5.94 0.55 0.016 0.4 0.013 and West Peak Ext 151.66 166.73 15.07 1.66 0.048 1.3 0.027 TET17389 West Peak Ext 162.60 166.12 3.52 0.66 0.019 2.1 0.042 TET17390 West Peak Ext 57.15 60.33 3.18 1.92 0.056 1.6 0.258 and West Peak Ext 206.96 213.17 6.21 1.31 0.038 0.8 0.031 and West Peak Ext 264.99 266.49 1.50 6.31 0.184 0.0 0.004 TET17393 Main Peak 2.13 20.51 18.38 3.22 0.094 2.0 0.082 Including Main Peak 3.96 5.18 1.22 10.60 0.309 2.1 0.073 and Main Peak 19.04 19.51 0.47 15.10 0.440 8.6 0.205 TET17393 Main Peak 27.98 71.82 43.84 6.93 0.202 1.9 0.057 Including Main Peak 39.06 40.08 1.02 92.70 2.704 33.9 0.127 and Main Peak 50.06 52.00 1.94 19.70 0.575 2.2 0.088 TET17393 Main Peak 78.33 102.72 24.39 2.29 0.067 1.1 0.010 Including Main Peak 82.75 83.54 0.79 8.75 0.255 1.5 0.019 and Main Peak 93.57 94.38 0.81 11.40 0.333 6.5 0.014 TET17393 Main Peak 111.86 134.99 23.13 12.56 0.366 9.0 0.086 Including Main Peak 127.91 128.83 0.92 48.70 1.420 25.7 0.131 and Main Peak 133.20 134.99 1.79 71.20 2.077 15.9 0.157 TET17395 Main Peak 34.11 36.15 2.04 4.55 0.133 0.0 0.031 and Main Peak 51.80 55.13 3.33 0.90 0.026 3.6 0.141 and Main Peak 62.55 73.59 11.04 4.72 0.138 5.7 0.147 TET17395 Main Peak 78.51 219.37 140.86 13.27 0.387 42.6 0.609 Including Main Peak 116.62 118.70 2.08 49.20 1.435 94.7 0.997 and Main Peak 118.70 120.25 1.55 93.40 2.724 175.0 1.830 and Main Peak 155.39 158.37 2.98 44.30 1.292 78.0 1.180 TET17396 Waterpump 33.77 35.55 1.78 1.07 0.031 2.3 0.264 TET17397 Main Peak 23.47 47.89 24.42 12.42 0.362 7.8 0.236 Including Main Peak 24.89 25.62 0.73 71.60 2.088 14.8 0.137 and Main Peak 30.14 32.29 2.15 49.50 1.444 8.0 0.283 and Main Peak 32.29 32.65 0.36 40.80 1.190 24.4 0.907 TET17397 Main Peak 56.87 94.03 37.16 1.70 0.050 4.2 0.093 Including Main Peak 61.80 63.55 1.75 7.02 0.205 20.3 0.148 and Main Peak 66.14 67.24 1.10 10.20 0.298 8.6 0.280 TET17397 Main Peak 99.44 165.21 65.77 20.14 0.587 8.8 0.260 Including Main Peak 124.66 124.94 0.28 162.70 4.745 23.8 0.613 and Main Peak 124.94 125.75 0.81 68.00 1.983 11.4 0.237 and Main Peak 148.44 149.12 0.68 57.00 1.663 31.0 1.000 2017 Exploration Program - Phase I. During the quarter endedMarch 31, 2017, exploration drilling was completed by the Joint Venture Company on the Peak Gold Joint Venture Property totaling 5,236 meters (17,179 feet) in 47holes. The Joint Venture Company spent an estimated $2.8 million, during the quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling consisted of infilling and expanding the mineralized zone in North Peak totaling 3,703 meters, target testing in West Peak totaling 282 meters and target testing of True Blue Moon totaling 1,251 meters. The map below depicts the location of the core holes drilled during the 2017 Phase I program: 2017PHASE ICORE HOLES DRILLED Significant Drill Intercepts from the 2017 Phase I Program.Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase I of the 2017 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au_gpt Au_opt Ag_gpt Cu % TET17312 North Peak 4.27 33.39 29.12 7.12 0.208 69.4 0.121 Including North Peak 16.46 18.92 2.46 24.10 0.703 368.0 0.044 and North Peak 22.95 24.08 1.13 57.40 1.674 72.9 0.237 TET17312 North Peak 36.79 37.59 0.80 4.93 0.144 37.6 0.190 TET17313 North Peak 3.66 31.70 28.04 8.80 0.257 83.8 0.147 Including North Peak 18.29 20.27 1.98 55.25 1.611 443.3 0.072 TET17313 North Peak 37.62 39.92 2.30 4.67 0.136 27.5 0.110 TET17313 North Peak 79.07 84.43 5.36 3.20 0.093 39.0 0.231 TET17313 North Peak 85.34 85.65 0.31 18.95 0.553 588.0 1.055 TET17313 North Peak 85.95 86.87 0.92 9.03 0.263 266.0 1.140 TET17314 North Peak 137.02 139.90 2.88 1.23 0.036 217.1 0.102 TET17315 North Peak 81.95 83.06 1.11 2.43 0.071 17.4 0.084 TET17316 North Peak 20.49 26.44 5.95 2.56 0.075 23.5 0.296 TET17316 North Peak 87.03 87.97 0.94 2.79 0.081 13.4 0.178 TET17316 North Peak 100.18 105.16 4.98 1.00 0.029 21.3 0.243 TET17317 North Peak 38.95 46.57 7.62 8.72 0.254 4.1 0.086 Including North Peak 44.48 46.57 2.09 27.80 0.811 11.2 0.149 TET17318 North Peak 116.91 117.16 0.25 64.20 1.873 14.5 0.008 TET17320 North Peak 2.44 6.46 4.02 2.59 0.076 26.0 0.054 TET17320 North Peak 50.90 57.52 6.62 7.81 0.228 170.0 0.323 TET17321 North Peak 49.99 52.20 2.21 2.28 0.067 258.0 0.430 TET17322 North Peak 29.01 32.46 3.45 0.88 0.026 39.3 0.193 TET17323 North Peak 1.27 7.32 6.05 2.34 0.068 40.3 0.016 TET17325 North Peak 5.49 6.20 0.71 22.00 0.642 9.5 0.128 TET17325 North Peak 10.04 14.83 4.79 3.63 0.106 2.0 0.036 Including North Peak 12.68 13.22 0.54 21.50 0.627 7.7 0.162 TET17325 North Peak 19.11 20.32 1.21 41.10 1.199 17.4 0.145 TET17325 North Peak 24.88 25.60 0.72 5.40 0.158 56.0 0.308 TET17326 North Peak 3.73 9.99 6.26 11.98 0.349 172.7 0.038 Including North Peak 7.40 7.67 0.27 84.50 2.465 656.0 0.115 TET17328 North Peak 17.68 19.20 1.52 2.25 0.066 1.6 0.008 TET17331 North Peak 2.13 18.98 16.85 8.68 0.253 5.1 0.023 Including North Peak 8.53 9.79 1.26 22.40 0.653 7.0 0.048 and North Peak 17.84 18.98 1.14 28.80 0.840 8.8 0.029 TET17331 North Peak 23.77 33.45 9.68 2.58 0.075 2.0 0.045 TET17331 North Peak 44.74 46.20 1.46 5.43 0.158 2.2 0.056 TET17333 North Peak 4.54 7.64 3.10 0.58 0.017 1.6 0.004 TET17335 North Peak 50.32 75.83 25.51 4.87 0.142 2.6 0.137 Including North Peak 53.64 55.70 2.06 12.25 0.357 2.8 0.112 and North Peak 60.19 61.32 1.13 18.80 0.548 4.3 0.202 and North Peak 63.06 63.81 0.75 11.30 0.330 6.3 0.297 TET17335 North Peak 81.06 93.37 12.31 14.04 0.410 3.0 0.158 Including North Peak 87.88 89.61 1.73 56.30 1.642 5.6 0.192 TET17336 North Peak 20.42 22.46 2.04 0.75 0.022 4.2 0.095 TET17336 North Peak 106.91 119.89 12.98 1.33 0.039 3.3 0.122 Including North Peak 111.25 112.31 1.06 8.46 0.247 13.7 0.403 TET17339 North Peak 73.28 75.56 2.28 4.66 0.136 38.1 0.105 Including North Peak 73.28 73.92 0.64 12.40 0.362 74.1 0.216 TET17340 North Peak 82.87 84.04 1.17 8.33 0.243 18.7 0.080 TET17342 North Peak 9.42 17.37 7.95 0.50 0.015 1.0 0.055 TET17342 North Peak 20.94 21.37 0.43 4.36 0.127 4.4 0.034 TET17343 North Peak 52.88 57.32 4.44 0.60 0.018 39.5 0.524 TET17344 North Peak 10.82 33.38 22.56 3.64 0.106 79.3 0.206 Including North Peak 15.70 16.38 0.68 10.90 0.318 103.0 1.330 and North Peak 31.09 32.00 0.91 19.35 0.564 152.0 0.024 TET17345 North Peak 4.71 22.86 18.15 2.99 0.087 31.4 0.330 Including North Peak 14.87 16.53 1.66 12.75 0.372 73.3 0.983 TET17345 North Peak 28.04 31.70 3.66 9.07 0.265 118.6 0.056 Including North Peak 31.09 31.70 0.61 23.50 0.685 56.9 0.049 TET17346 North Peak 4.57 7.45 2.88 6.37 0.186 58.8 0.080 TET17348 North Peak 11.28 12.53 1.25 21.10 0.615 62.2 0.431 TET17348 North Peak 16.30 17.21 0.91 5.09 0.148 79.1 0.182 20 2016 Exploration Program - Phase III. During the quarter endedDecember 31, 2016, exploration drilling was completed by the Joint Venture Company on the Peak Gold Joint Venture Property totaling 3,883 meters (12,739 feet) in 37 holes. The Joint Venture Company spent an estimated $2.6 million, during the quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling was all completed in the North Peak area with the objective of infilling the mineralized area to support a resource estimation. The map below depicts the location of the core holes drilled during the 2016 Phase III program: 2 21 Significant Drill Intercepts from the 2016 Phase III Program.Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase III of the 2016 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16274 North Peak 10.65 18.67 8.02 5.56 0.162 73.5 0.297 Including North Peak 17.37 18.67 1.30 23.90 0.697 82.5 0.146 TET16274 North Peak 32.62 39.09 6.47 0.99 0.029 42.9 0.241 TET16274 North Peak 46.40 46.78 0.38 4.56 0.133 65.4 0.475 TET16275 North Peak 33.07 36.88 3.81 0.90 0.026 19.1 0.321 TET16275 North Peak 70.76 71.84 1.08 2.04 0.060 9.4 0.226 TET16276 North Peak 30.30 34.80 4.50 1.21 0.035 13.3 0.048 TET16276 North Peak 38.99 55.00 16.01 3.23 0.094 51.1 0.046 Including North Peak 45.57 46.10 0.53 12.35 0.360 39.5 0.066 and North Peak 52.58 55.00 2.42 11.75 0.343 237.0 0.020 TET16276 North Peak 71.68 78.24 6.56 1.67 0.049 47.5 0.150 TET16276 North Peak 82.90 86.36 3.46 1.53 0.045 50.1 0.166 TET16276 North Peak 90.68 94.66 3.98 0.70 0.020 8.2 0.141 TET16276 North Peak 99.30 104.88 5.58 1.19 0.035 4.1 0.119 TET16277 North Peak 7.45 9.75 2.30 1.66 0.048 37.2 0.160 TET16277 North Peak 16.90 18.14 1.24 1.84 0.054 55.0 0.163 TET16277 North Peak 41.15 42.95 1.80 1.49 0.043 45.4 0.018 TET16277 North Peak 65.02 67.13 2.11 1.02 0.030 21.1 0.124 TET16277 North Peak 83.27 95.79 12.52 2.56 0.075 128.1 0.091 Including North Peak 93.88 95.79 1.91 9.51 0.277 479.0 0.200 TET16277 North Peak 121.47 123.70 2.23 1.91 0.056 11.8 0.129 TET16277 North Peak 129.97 134.00 4.03 1.45 0.042 17.7 0.042 TET16278 North Peak 31.81 45.86 14.05 10.58 0.309 16.5 0.137 Including North Peak 31.81 32.99 1.18 26.00 0.758 10.7 0.292 and North Peak 38.73 39.88 1.15 30.60 0.893 42.6 0.239 and North Peak 42.38 43.11 0.73 31.50 0.919 29.8 0.175 and North Peak 44.42 45.86 1.44 30.00 0.875 38.4 0.163 TET16278 North Peak 55.81 59.03 3.22 1.56 0.046 11.3 0.076 TET16278 North Peak 73.02 83.97 10.95 3.08 0.090 26.5 0.025 TET16278 North Peak 104.62 105.77 1.15 1.46 0.042 66.5 0.982 TET16278 North Peak 119.33 120.33 1.00 1.90 0.055 57.7 0.880 TET16278 North Peak 142.97 148.53 5.56 2.78 0.081 19.1 0.060 TET16278 North Peak 156.32 157.87 1.55 2.14 0.062 43.7 0.136 TET16279 North Peak 129.88 134.47 4.59 1.75 0.051 5.6 0.022 TET16279 North Peak 160.22 163.75 3.53 1.52 0.044 2.9 0.014 TET16279 North Peak 169.94 173.50 3.56 5.06 0.148 17.6 0.027 Including North Peak 172.88 173.50 0.62 17.60 0.513 93.8 0.138 TET16279 North Peak 176.61 178.79 2.18 5.40 0.158 28.3 0.025 TET16280 North Peak 141.16 143.23 2.07 1.07 0.031 10.8 0.017 TET16280 North Peak 165.74 167.70 1.96 1.15 0.034 94.0 0.220 TET16280 North Peak 198.15 200.08 1.93 1.96 0.057 5.9 0.032 TET16280 North Peak 205.20 205.70 0.50 5.95 0.174 3.1 0.004 TET16280 North Peak 210.98 212.89 1.91 0.91 0.027 3.6 0.010 TET16281 North Peak 14.33 22.86 8.53 22.01 0.642 63.0 0.060 Including North Peak 17.37 19.51 2.14 43.90 1.280 96.5 0.055 and North Peak 22.37 22.86 0.49 57.40 1.674 227.0 0.017 TET16285 North Peak 7.32 21.63 14.31 11.59 0.338 6.2 0.096 Including North Peak 11.58 16.15 4.57 26.63 0.777 8.2 0.116 TET16286 North Peak 37.80 56.58 18.78 5.02 0.146 6.2 0.044 Including North Peak 48.07 52.75 4.68 14.44 0.421 12.1 0.083 TET16287 North Peak 75.60 81.72 6.12 7.35 0.214 1.9 0.069 Including North Peak 81.17 81.72 0.55 20.00 0.583 4.0 0.211 TET16288 North Peak 96.32 105.77 9.45 1.11 0.032 27.3 0.029 Including North Peak 101.29 102.72 1.43 3.28 0.096 3.9 0.050 TET16289 North Peak 10.52 36.00 25.48 18.73 0.546 8.3 0.071 TET16289 North Peak 39.12 55.70 16.58 13.52 0.394 7.4 0.044 TET16291 North Peak 0.60 4.63 4.03 6.39 0.186 10.3 0.028 TET16291 North Peak 11.28 33.21 21.93 4.69 0.137 10.9 0.064 Including North Peak 22.85 25.33 2.48 18.03 0.526 31.7 0.245 and North Peak 26.52 26.92 0.40 28.40 0.828 28.9 0.178 TET16291 North Peak 42.30 44.98 2.68 2.05 0.060 3.5 0.016 Including North Peak 44.33 44.98 0.65 7.00 0.204 8.8 0.044 TET16291 North Peak 50.90 53.27 2.37 5.48 0.160 11.7 0.056 TET16292 North Peak 5.79 21.18 15.39 1.58 0.046 22.3 0.108 Including North Peak 8.53 10.97 2.44 5.55 0.162 55.3 0.215 TET16292 North Peak 24.63 28.80 4.17 0.83 0.024 22.9 0.034 TET16293 North Peak 7.11 11.89 4.78 1.26 0.037 50.5 0.133 Including North Peak 11.48 11.89 0.41 5.15 0.150 66.6 0.073 TET16294 North Peak 9.10 16.71 7.61 6.56 0.191 86.2 0.233 Including North Peak 12.03 12.60 0.57 17.05 0.497 141.0 0.051 TET16295 North Peak 5.66 20.65 14.99 11.67 0.340 11.5 0.111 Including North Peak 7.94 10.35 2.41 32.40 0.945 14.1 0.317 TET16296 North Peak 6.13 9.80 3.67 1.78 0.052 40.7 0.267 TET16296 North Peak 24.13 26.28 2.15 0.87 0.025 45.3 0.059 TET16297 North Peak 6.91 30.09 23.18 3.72 0.109 10.9 0.196 Including North Peak 16.06 17.78 1.72 9.51 0.277 10.3 0.139 and North Peak 24.85 26.91 2.06 12.80 0.373 21.9 0.419 TET16297 North Peak 39.91 41.44 1.53 11.50 0.335 505.0 0.131 TET16298 North Peak 6.75 14.30 7.55 4.37 0.127 17.0 0.106 Including North Peak 8.91 10.79 1.88 13.60 0.397 20.2 0.218 TET16298 North Peak 24.82 31.57 6.75 15.53 0.453 33.2 0.383 Including North Peak 31.27 31.57 0.30 108.00 3.150 33.8 0.282 TET16298 North Peak 34.90 37.94 3.04 1.40 0.041 35.8 0.295 TET16298 North Peak 44.18 59.02 14.84 3.08 0.090 25.6 0.302 Including North Peak 52.00 53.19 1.19 8.78 0.256 12.6 0.267 TET16299 North Peak 24.77 39.32 14.55 5.46 0.159 66.0 0.348 Including North Peak 31.39 33.68 2.29 17.05 0.497 93.2 0.476 and North Peak 39.05 39.32 0.27 60.00 1.750 428.0 0.964 TET16299 North Peak 47.85 50.90 3.05 9.83 0.287 156.0 0.062 TET16299 North Peak 53.95 54.71 0.76 9.49 0.277 120.0 0.093 TET16299 North Peak 59.74 65.46 5.72 2.14 0.062 59.1 0.159 Including North Peak 64.95 65.46 0.51 13.95 0.407 301.0 0.741 TET16299 North Peak 81.38 84.43 3.05 7.82 0.228 53.0 0.095 TET16300 North Peak 0.00 1.52 1.52 1.08 0.032 10.4 0.073 TET16300 North Peak 16.63 21.41 4.78 0.90 0.026 16.8 0.289 TET16300 North Peak 24.73 39.78 15.05 5.15 0.150 62.7 0.299 Including North Peak 36.27 38.79 2.52 22.10 0.645 175.0 0.060 TET16300 North Peak 44.81 47.70 2.89 2.90 0.085 64.5 0.030 TET16300 North Peak 51.00 67.00 16.00 3.43 0.100 64.8 0.141 Including North Peak 51.51 53.96 2.45 10.57 0.308 61.1 0.032 and North Peak 57.91 58.52 0.61 10.20 0.298 180.0 0.070 TET16300 North Peak 70.10 71.78 1.68 2.19 0.064 41.3 0.366 TET16301 North Peak 147.29 151.66 4.37 1.37 0.040 7.6 0.084 TET16302 North Peak 7.14 9.14 2.00 10.98 0.320 7.2 0.041 TET16302 North Peak 14.31 37.05 22.74 26.61 0.776 5.2 0.035 Including North Peak 19.31 21.95 2.64 103.50 3.019 12.5 0.069 and North Peak 27.09 29.20 2.11 58.70 1.712 9.2 0.075 TET16302 North Peak 44.36 48.44 4.08 7.78 0.227 3.4 0.065 Including North Peak 45.67 46.36 0.69 22.90 0.668 6.3 0.070 TET16302 North Peak 52.54 57.60 5.06 1.05 0.031 6.2 0.049 Including North Peak 52.54 53.64 1.10 3.40 0.099 19.7 0.143 TET16303 North Peak 59.45 60.96 1.51 1.64 0.048 28.5 0.041 TET16303 North Peak 91.95 97.70 5.75 1.03 0.030 0.2 0.009 Including North Peak 91.95 92.27 0.32 3.92 0.114 0.9 0.012 TET16304 North Peak 16.31 37.51 21.20 11.86 0.346 3.9 0.044 Including North Peak 24.26 26.12 1.86 35.40 1.033 8.1 0.123 and North Peak 28.31 30.94 2.63 27.62 0.806 5.8 0.050 TET16304 North Peak 46.97 69.52 22.55 5.49 0.160 12.5 0.051 Including North Peak 48.01 48.62 0.61 21.50 0.627 3.2 0.105 and North Peak 64.31 65.42 1.11 19.05 0.556 3.8 0.078 and North Peak 67.42 67.72 0.30 22.40 0.653 8.7 0.169 TET16304 North Peak 75.52 77.70 2.18 2.78 0.081 1.5 0.064 TET16304 North Peak 80.93 82.79 1.86 5.88 0.172 4.1 0.343 TET16304 North Peak 87.01 87.30 0.29 28.80 0.840 13.6 0.133 TET16305 North Peak 11.13 13.41 2.28 4.43 0.129 4.3 0.051 TET16305 North Peak 17.70 47.24 29.54 7.17 0.209 1.6 0.032 Including North Peak 18.14 19.66 1.52 24.93 0.727 3.0 0.085 and North Peak 21.34 22.86 1.52 36.76 1.072 5.9 0.061 and North Peak 30.18 30.48 0.30 21.80 0.636 4.0 0.075 TET16306 North Peak 58.83 60.50 1.67 1.31 0.038 39.8 0.035 TET16306 North Peak 65.65 68.19 2.54 3.13 0.091 94.8 0.143 Including North Peak 67.67 68.19 0.52 9.15 0.267 174.0 0.087 TET16306 North Peak 93.94 94.63 0.69 6.79 0.198 18.9 0.090 TET16306 North Peak 113.00 122.53 9.53 3.79 0.111 117.1 0.147 Including North Peak 121.96 122.53 0.57 17.80 0.519 92.2 0.099 TET16307 North Peak 58.03 68.88 10.85 3.29 0.096 41.2 0.187 Including North Peak 60.07 61.12 1.05 9.32 0.272 79.6 0.442 and North Peak 64.58 65.32 0.74 9.00 0.263 82.3 0.091 TET16307 North Peak 139.64 141.31 1.67 1.23 0.036 60.6 0.237 TET16308 North Peak 41.68 51.36 9.68 1.79 0.052 20.3 0.055 TET16310 North Peak 38.56 43.40 4.84 1.88 0.055 0.4 0.013 Including North Peak 38.56 39.10 0.54 13.80 0.403 3.7 0.055 22 2016 Exploration Program - Phase II. During the quarter ended September 30, 2016, exploration drilling was completed by the Joint Venture Company on the Peak Gold Joint Venture Property totaling 6,498 meters (22,795 feet) in 30 holes, a continuation of the 2016 Phase II program, started in the prior quarter. The Phase II program, which was initiated in the quarter ended June 30, 2016, has completed 12,601 meters (41,342 ft) of exploration drilling in 63 holes. The Joint Venture Company spent an estimated $3.9 million, during the quarter, on program activities, including drilling, geochemical analyses, landholding fees and other related expenses. Drilling targeted three areas: North Peak, West Peak, and Connector Zones, to better define the areas with known mineralization. During the full program, high grade-gold mineralization was drilled in the area that joins North Peak to the Connector Zone mineralization identified in the 2016 Phase I program. Several holes drilled revealed significant grade-thickness intervals of gold such as drill hole 16235 which intercepted 38.88 meters grading 51.62 gpt gold starting at 14.50 meters, drill hole 16237 which intercepted 14.19 meters grading 45.33 gpt gold starting at 9.75 meters, drill hole 16271 which intercepted 17.12 meters grading 51.89 gpt gold starting at 24.08 meters, and drill hole 16256 which intercepted 13.20 meters grading 48.59 gpt gold starting at 7.92 meters. The map below depicts the location of 63 core holes drilled during the 2016 Phase II program: 2 Significant Drill Intercepts from the 2016 Phase II Program.Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained for the complete Phase II of the 2016 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16211 Connector 16.11 26.42 10.31 3.500 0.102 34.4 0.299 Including Connector 20.57 21.00 0.43 13.650 0.398 45.6 0.199 TET16211 Connector 29.87 42.82 12.95 3.090 0.090 58.9 0.295 Including Connector 41.61 42.82 1.21 14.350 0.419 251.0 0.681 TET16211 Connector 50.04 54.25 4.21 2.700 0.079 18.0 0.147 TET16211 Connector 114.76 121.05 6.29 1.440 0.042 66.3 0.09 TET16212 North Peak 52.88 55.85 2.97 0.900 0.026 2.5 0.151 TET16212 North Peak 142.22 144.57 2.35 1.560 0.046 — 0.028 TET16213 North Peak 115.98 127.84 11.86 0.610 0.018 1.0 0.042 TET16214 North Peak 54.67 56.49 1.82 1.400 0.041 5.6 0.025 TET16214 North Peak 140.47 143.77 3.30 1.270 0.037 20.5 0.730 Including North Peak 140.47 141.10 0.63 4.890 0.143 83.1 2.970 TET16215 North Peak 50.58 66.20 15.62 2.400 0.070 42.0 0.520 TET16215 North Peak 86.10 89.68 3.58 0.930 0.027 7.5 0.012 TET16216 North Peak 17.28 32.99 15.71 1.840 0.054 19.4 0.107 Including North Peak 17.28 18.17 0.89 9.720 0.284 74.5 0.317 TET16216 North Peak 55.85 69.79 13.94 0.900 0.026 48.8 0.384 TET16216 North Peak 110.33 112.00 1.67 0.940 0.027 22.3 0.044 TET16217 West Peak 50.02 52.64 2.62 0.780 0.023 — 0.007 TET16217 West Peak 88.30 89.40 1.10 1.470 0.043 2.9 0.093 TET16218 West Peak 49.53 55.42 5.89 1.980 0.058 — 0.005 TET16218 West Peak 60.76 63.82 3.06 1.760 0.051 — 0.009 TET16218 West Peak 77.11 85.80 8.69 2.250 0.066 0.7 0.008 TET16218 West Peak 191.47 206.48 15.01 7.100 0.207 8.9 0.325 Including West Peak 194.18 194.91 0.73 73.500 2.144 37.0 1.550 TET16218 West Peak 215.60 216.96 1.36 1.280 0.037 0.6 0.018 TET16219 West Peak 37.65 47.55 9.90 1.370 0.040 0.2 0.019 TET16219 West Peak 195.24 199.32 4.08 0.640 0.019 9.0 0.025 TET16219 West Peak 207.11 210.16 3.05 0.910 0.027 0.8 0.025 TET16220 North Peak 23.27 56.23 32.96 4.870 0.142 2.4 0.045 Including North Peak 27.70 29.41 1.71 12.300 0.359 7.3 0.124 and North Peak 32.96 33.99 1.03 15.150 0.442 4.5 0.138 and North Peak 33.99 34.98 0.99 14.950 0.436 5.7 0.108 and North Peak 42.72 44.37 1.65 12.900 0.376 5.3 0.040 and North Peak 51.89 53.24 1.35 11.900 0.347 5.9 0.110 TET16220 North Peak 64.16 66.14 1.98 6.810 0.199 6.0 0.111 TET16220 North Peak 71.72 73.75 2.03 1.340 0.039 2.3 0.064 TET16221 North Peak 21.61 39.53 17.92 8.230 0.240 3.0 0.035 Including North Peak 30.82 32.90 2.08 18.300 0.534 3.1 0.067 and North Peak 37.50 39.53 2.03 17.150 0.500 5.0 0.063 TET16221 North Peak 74.07 92.63 18.56 2.910 0.085 3.3 0.023 Including North Peak 74.07 77.27 3.20 9.730 0.284 2.8 0.019 TET16221 North Peak 97.82 99.86 2.04 3.060 0.089 11.7 0.127 TET16221 North Peak 105.71 117.65 11.94 2.740 0.080 10.3 0.035 TET16221 North Peak 125.10 129.54 4.44 4.430 0.129 3.3 0.051 TET16223 North Peak 56.44 57.63 1.19 2.670 .078 20.4 0.070 TET16223 North Peak 74.36 85.80 11.44 1.070 0.031 30.6 0.184 TET16223 North Peak 93.42 95.48 2.06 3.390 0.099 42.0 0.476 TET16223 North Peak 103.10 109.08 5.98 2.920 0.085 4.3 0.093 TET16224 North Peak 109.07 115.61 6.54 2.500 0.073 8.8 0.168 TET16225 North Peak 55.60 64.90 9.30 11.770 0.343 51.1 0.041 Including North Peak 63.09 64.90 1.81 36.200 1.056 171.0 0.093 TET16225 North Peak 87.64 105.14 17.50 2.950 0.086 33.7 0.187 Including North Peak 102.41 105.14 2.73 8.630 0.252 19.7 0.103 TET16226 North Peak 11.58 13.46 1.88 0.960 0.028 88.4 0.016 TET16226 North Peak 18.75 26.09 7.34 16.970 0.495 6.7 0.040 Including North Peak 18.75 20.20 1.45 71.300 2.080 18.2 0.045 TET16226 North Peak 35.51 36.88 1.37 1.430 0.042 8.3 0.028 TET16226 North Peak 54.08 57.81 3.73 1.430 0.042 5.8 0.035 TET16227 North Peak 21.56 32.31 10.75 18.620 0.543 10.2 0.083 Including North Peak 24.00 25.20 1.20 81.900 2.389 19.3 0.116 and North Peak 25.20 26.14 0.94 43.400 1.266 15.0 0.140 TET16227 North Peak 88.11 90.22 2.11 1.320 0.039 0.6 0.002 TET16228 North Peak 25.42 40.23 14.81 4.640 0.135 21.7 0.257 Including North Peak 33.81 35.95 2.14 17.900 0.522 41.9 0.602 TET16228 North Peak 43.89 51.47 7.58 3.540 0.103 12.3 0.255 TET16228 North Peak 56.86 59.74 2.88 3.140 0.092 1.3 0.022 TET16228 North Peak 62.94 75.23 12.29 1.090 0.032 26.6 0.234 TET16230 North Peak 42.95 50.22 7.27 4.170 0.122 24.0 0.303 TET16231 North Peak 18.61 23.52 4.91 0.990 0.029 5.3 0.062 TET16231 North Peak 53.89 57.32 3.43 0.730 0.021 7.0 0.053 TET16231 North Peak 68.17 70.83 2.66 7.730 0.225 26.1 0.118 TET16231 North Peak 75.61 81.16 5.55 3.090 0.090 21.1 0.235 TET16231 North Peak 88.19 90.34 2.15 1.110 0.032 4.3 0.031 TET16231 North Peak 101.08 102.64 1.56 3.810 0.111 5.5 0.054 TET16231 North Peak 128.15 132.89 4.74 2.000 0.058 9.3 0.139 Including North Peak 131.41 131.97 0.56 6.930 0.202 6.7 0.125 TET16232 North Peak 43.28 50.90 7.62 1.180 0.034 55.4 0.054 TET16232 North Peak 117.35 121.62 4.27 0.710 0.021 64.0 0.355 TET16232 North Peak 138.53 152.21 13.68 5.520 0.161 12.4 0.067 Including North Peak 139.47 139.75 0.28 32.400 0.945 52.7 0.117 and North Peak 142.29 143.89 1.60 18.400 0.537 12.8 0.260 and North Peak 146.94 147.36 0.42 28.100 0.820 93.8 0.095 TET16233 North Peak 23.11 24.14 1.03 7.890 0.230 13.3 0.032 TET16233 North Peak 38.23 42.98 4.75 2.060 0.060 16.4 0.070 TET16233 North Peak 56.10 70.69 14.59 5.760 0.168 35.2 0.389 TET16234 North Peak 16.00 17.75 1.75 8.280 0.242 27.2 0.016 TET16234 North Peak 23.90 35.63 11.73 8.760 0.256 14.8 0.034 TET16234 North Peak 58.67 65.60 6.93 5.530 0.161 15.8 0.015 TET16235 North Peak 14.50 53.38 38.88 51.620 1.506 216.0 0.020 Including North Peak 17.68 20.73 3.05 320.000 9.333 589.0 0.025 and North Peak 23.93 24.47 0.54 371.000 10.821 3,210.0 0.006 and North Peak 24.47 25.76 1.29 109.000 3.179 265.0 0.016 and North Peak 28.85 29.34 0.49 116.000 3.383 151.0 0.003 and North Peak 52.98 53.38 0.40 125.000 3.646 143.0 0.014 TET16235 North Peak 59.50 65.92 6.42 8.730 0.255 43.4 0.053 TET16235 North Peak 70.05 73.00 2.95 4.970 0.145 13.1 0.019 TET16236 North Peak 4.67 7.23 2.56 0.830 0.024 2.1 0.007 TET16236 North Peak 60.45 63.09 2.64 2.930 0.085 51.4 0.012 TET16237 North Peak 9.75 23.94 14.19 45.330 1.322 9.3 0.078 Including North Peak 11.58 13.56 1.98 97.000 2.829 19.6 0.248 and North Peak 13.56 14.80 1.24 166.000 4.842 14.3 0.019 TET16237 North Peak 28.81 33.23 4.42 2.170 0.063 4.7 0.014 TET16237 North Peak 41.15 42.95 1.80 6.720 0.196 1.9 0.021 TET16237 North Peak 50.90 53.82 2.92 1.550 0.045 — 0.003 TET16237 North Peak 57.38 61.18 3.80 1.660 0.048 0.9 0.014 TET16238 North Peak 68.42 74.68 6.26 4.980 0.145 34.3 0.099 TET16238 North Peak 77.90 93.57 15.67 3.170 0.092 3.1 0.023 Including North Peak 79.92 81.35 1.43 18.200 0.531 3.1 0.034 TET16239 North Peak 35.66 38.45 2.79 1.230 0.036 5.1 0.005 TET16239 North Peak 50.79 54.72 3.93 7.760 0.226 23.3 0.023 Including North Peak 50.79 51.27 0.48 26.800 0.782 104.0 0.129 TET16239 North Peak 109.41 116.13 6.72 1.420 0.041 9.6 0.071 TET16240 North Peak 119.33 132.85 13.52 1.590 0.046 1.7 0.020 TET16241 North Peak 56.43 56.79 0.36 11.450 0.334 172.0 0.066 TET16242 North Peak 19.38 25.45 6.07 2.720 0.079 70.5 0.236 TET16242 North Peak 31.04 34.41 3.37 5.720 0.167 64.4 0.541 TET16242 North Peak 37.58 63.93 26.35 5.550 0.162 39.3 0.134 Including North Peak 50.44 53.15 2.71 18.300 0.534 75.5 0.097 and North Peak 58.18 63.09 4.91 12.050 0.351 38.8 0.149 TET16242 North Peak 151.88 152.58 0.70 3.860 0.113 56.7 0.070 TET16242 North Peak 156.00 157.25 1.25 3.170 0.092 66.5 0.376 TET16243 North Peak 10.93 12.30 1.37 14.950 0.436 28.8 0.105 TET16243 North Peak 15.85 21.55 5.70 4.300 0.125 47.6 0.247 TET16243 North Peak 25.82 34.29 8.47 3.990 0.116 49.6 0.391 TET16243 North Peak 39.68 57.19 17.51 4.970 0.145 61.2 0.116 TET16243 North Peak 99.42 104.70 5.28 2.600 0.076 18.7 0.210 TET16244 North Peak 35.08 51.00 15.92 11.740 0.342 51.1 0.183 TET16244 North Peak 62.14 67.55 5.41 2.050 0.060 34.6 0.152 TET16244 North Peak 76.60 87.06 10.46 2.580 0.075 4.9 0.035 TET16245 North Peak 43.11 46.02 2.91 0.630 0.018 2.5 0.022 TET16245 North Peak 50.36 52.65 2.29 1.210 0.035 12.0 0.047 TET16245 North Peak 63.55 71.74 8.19 2.160 0.063 30.0 0.161 TET16245 North Peak 83.27 86.11 2.84 2.600 0.076 26.5 0.030 TET16246 North Peak 90.80 92.49 1.69 2.180 0.064 26.1 0.113 TET16246 North Peak 126.39 128.51 2.12 0.900 0.026 2.2 0.010 TET16247 North Peak 14.31 16.56 2.25 1.560 0.046 88.5 0.064 TET16247 North Peak 61.30 66.74 5.44 3.970 0.116 12.6 0.104 TET16247 North Peak 71.78 74.18 2.40 0.670 0.020 18.1 0.094 TET16247 North Peak 77.39 83.97 6.58 1.220 0.036 23.2 0.127 TET16247 North Peak 107.49 108.58 1.09 3.180 0.093 38.1 0.080 TET16247 North Peak 137.78 145.02 7.24 1.970 0.057 0.5 0.003 TET16248 North Peak 9.38 10.75 1.37 9.290 0.271 25.2 0.063 TET16248 North Peak 13.83 22.89 9.06 5.020 0.146 6.1 0.035 Including North Peak 18.36 19.35 0.99 13.400 0.391 5.8 0.054 TET16248 North Peak 30.78 36.56 5.78 1.790 0.052 4.4 0.081 TET16248 North Peak 43.22 45.96 2.74 10.620 0.310 3.8 0.052 TET16248 North Peak 52.75 57.73 4.98 5.530 0.161 5.7 0.037 Including North Peak 52.75 53.95 1.20 17.100 0.499 5.9 0.045 TET16248 North Peak 61.23 72.02 10.79 4.050 0.118 13.0 0.042 Including North Peak 67.80 70.55 2.75 10.400 0.303 32.5 0.042 and North Peak 71.48 72.02 0.54 11.350 0.331 10.7 0.087 TET16251 North Peak 118.21 120.82 2.61 0.800 0.023 0.8 0.025 TET16252 North Peak 49.43 51.94 2.51 2.220 0.065 1.7 0.010 TET16253 North Peak 105.65 107.96 2.31 0.860 0.025 0.8 0.033 TET16255 North Peak 35.30 44.72 9.42 5.530 0.161 56.2 0.230 Including North Peak 36.90 37.43 0.53 16.700 0.487 113.0 1.165 and North Peak 43.35 44.72 1.37 19.200 0.560 80.6 0.071 TET16256 North Peak 7.92 21.12 13.20 48.590 1.417 112.2 0.053 Including North Peak 8.55 10.66 2.11 222.000 6.475 316.0 0.021 TET16257 North Peak 73.82 74.33 0.51 3.300 0.096 526.0 0.080 TET16261 East Peak 215.78 216.57 0.79 3.940 0.115 11.7 0.004 TET16262 West Peak 35.05 35.72 0.67 4.040 0.118 35.8 0.084 TET16262 West Peak 60.22 63.09 2.87 1.730 0.050 0.6 0.029 TET16262 West Peak 151.08 159.61 8.53 5.750 0.168 37.6 0.136 Including West Peak 151.65 152.57 0.92 16.500 0.481 55.4 0.260 and West Peak 152.57 153.73 1.16 13.850 0.404 92.9 0.191 TET16262 West Peak 195.76 198.19 2.43 1.720 0.050 5.7 0.111 TET16262 West Peak 210.69 216.02 5.33 4.560 0.133 5.7 0.199 TET16262 West Peak 221.50 222.90 1.40 1.510 0.044 96.2 0.151 23 DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16263 West Peak 52.20 54.07 1.87 5.540 0.162 0.8 0.036 TET16263 West Peak 180.50 182.03 1.53 10.650 0.311 12.7 0.099 TET16263 West Peak 197.21 199.77 2.56 2.040 0.060 1.0 0.027 TET16263 West Peak 204.00 216.64 12.64 1.280 0.037 0.3 0.010 TET16264 West Peak 237.78 244.53 6.75 0.630 0.018 2.2 0.100 TET16265 West Peak 77.02 78.04 1.02 4.200 0.123 2.2 0.421 TET16265 West Peak 84.42 86.45 2.03 0.990 0.029 1.5 0.446 TET16265 West Peak 245.97 247.01 1.04 1.720 0.050 7.9 0.271 TET16265 West Peak 255.43 257.19 1.76 1.440 0.042 22.5 0.395 TET16265 West Peak 270.23 279.30 9.07 1.590 0.046 1.1 0.028 TET16266 North Peak 115.58 118.77 3.19 0.660 0.019 6.7 0.035 TET16266 North Peak 143.21 147.31 4.10 0.530 0.015 7.1 0.193 TET16266 North Peak 155.94 158.81 2.87 10.010 0.292 11.5 0.091 TET16266 North Peak 166.76 184.16 17.40 1.060 0.031 22.1 0.061 Including North Peak 166.76 167.22 0.46 6.760 0.197 2.3 0.008 TET16267 Main Peak 110.39 161.24 50.85 12.050 0.351 11.5 0.184 Including Main Peak 110.39 113.38 2.99 148.500 4.331 39.6 0.474 and Main Peak 136.02 136.25 0.23 32.400 0.945 17.7 0.232 and Main Peak 154.32 154.59 0.27 31.400 0.916 179.0 3.320 TET16267 Main Peak 165.04 170.93 5.89 14.740 0.430 14.1 0.392 Including Main Peak 165.04 165.28 0.24 70.200 2.048 99.1 2.360 TET16268 Main Peak 16.61 19.05 2.44 0.660 0.019 47.0 0.258 TET16268 Main Peak 49.37 49.92 0.55 4.350 0.127 3.4 0.102 TET16268 Main Peak 90.31 93.66 3.35 11.860 0.346 4.3 0.157 Including Main Peak 91.88 92.53 0.65 37.500 1.094 12.5 0.497 TET16268 Main Peak 105.39 173.28 67.89 8.700 0.254 3.8 0.146 Including Main Peak 118.97 127.41 8.44 22.520 0.657 5.5 0.246 and Main Peak 134.53 137.55 3.02 20.540 0.599 4.9 0.192 TET16269 North Peak 25.30 42.93 17.63 2.270 0.066 1.3 0.026 Including North Peak 27.43 30.18 2.75 8.020 0.234 2.7 0.072 TET16269 North Peak 47.93 56.47 8.54 2.000 0.058 1.6 0.032 Including North Peak 50.42 52.17 1.75 6.670 0.195 2.8 0.058 TET16269 North Peak 60.66 74.56 13.90 13.970 0.407 2.6 0.048 Including North Peak 69.39 71.27 1.88 61.320 1.789 7.9 0.144 TET16269 North Peak 91.90 94.92 3.02 8.840 0.258 2.3 0.095 TET16269 North Peak 108.27 125.65 17.38 9.700 0.283 2.2 0.127 Including North Peak 118.39 120.24 1.85 36.000 1.050 2.6 0.107 TET16270 North Peak 78.03 93.60 15.57 8.560 0.250 2.3 0.097 Including North Peak 88.68 91.09 2.41 21.500 0.627 3.1 0.085 TET16270 North Peak 105.30 111.06 5.76 11.240 0.328 2.4 0.071 TET16270 North Peak 119.09 122.73 3.64 1.430 0.042 3.9 0.078 TET16271 North Peak 24.08 41.20 17.12 51.890 1.513 23.7 0.088 Including North Peak 31.50 34.31 2.81 181.920 5.306 49.8 0.133 TET16271 North Peak 44.73 53.92 9.19 41.020 1.196 18.1 0.043 Including North Peak 51.51 53.15 1.64 151.500 4.419 37.5 0.070 TET16271 North Peak 57.25 71.20 13.95 24.280 0.708 20.5 0.058 Including North Peak 67.43 69.62 2.19 62.900 1.835 49.4 0.146 TET16271 North Peak 82.32 85.63 3.31 4.470 0.130 1.9 0.041 TET16272 North Peak 1.83 4.88 3.05 0.840 0.025 0.9 0.004 TET16272 North Peak 14.33 16.76 2.43 7.040 0.205 11.7 0.008 Including North Peak 16.16 16.76 0.60 19.150 0.559 33.8 0.006 TET16272 North Peak 23.13 32.96 9.83 49.010 1.429 146.7 0.015 Including North Peak 29.99 30.38 0.39 345.000 10.063 735.0 0.006 TET16272 North Peak 37.39 38.98 1.59 1.760 0.051 2.7 0.004 TET16272 North Peak 43.09 51.05 7.96 15.990 0.466 49.0 0.035 Including North Peak 45.50 47.10 1.60 39.700 1.158 160.0 0.136 TET16272 North Peak 55.92 59.31 3.39 1.550 0.045 25.9 0.129 TET16272 North Peak 84.90 87.84 2.94 1.530 0.045 2.2 0.030 TET16273 West Peak 163.78 166.98 3.20 0.740 0.022 6.1 0.024 TET16273 West Peak 176.67 178.70 2.03 2.960 0.086 14.0 0.168 TET16273 West Peak 188.36 191.00 2.64 1.030 0.030 3.2 0.045 24 2016 Exploration Program - Phase I. During the first three months of calendar year 2016, exploration drilling was completed by the Joint Venture Company on the Peak Gold Joint Venture Property totaling 4,040 meters (13,255 feet) in 19 holes, referred to as the 2016 Phase I program. The Joint Venture Company spent an estimated $1.9 million to complete the program including drilling, geochemical analyses, landholding fees and other related expenses. Drilling targeted two areas, North Peak and West Peak, with the objective of enhancing the understanding of mineralization geometry and geochemical variability. During the program, an area located between the Peak Zone and North Peak was tested, producing significant gold and copper assay intervals in a Connector Zone. The map below depicts the location of 16 of the 19 core holes drilled during the 2016 Phase I program: 2 25 Table of Contents Significant Drill Intercepts from the 2016 Phase I Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained to date for Phase I of the 2016 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET16192 North Peak 31.34 38.29 6.95 0.784 0.023 2.5 0.023 TET16192 North Peak 42.00 43.42 1.42 1.803 0.053 1.5 0.021 TET16192 North Peak 78.51 91.78 13.27 49.194 1.435 4.5 0.035 including North Peak 80.96 81.59 0.63 416.000 12.133 26.7 0.066 TET16192 North Peak 102.84 105.46 2.62 2.536 0.074 4.5 0.151 TET16192 North Peak 122.07 123.79 1.72 3.850 0.112 1.1 0.067 TET16192 North Peak 139.90 143.78 3.88 3.992 0.116 3.1 0.119 TET16193 North Peak 85.91 90.62 4.71 12.452 0.363 3.6 0.065 including North Peak 88.09 89.71 1.62 27.974 0.816 5.9 0.041 TET16195 North Peak 66.50 68.34 1.84 6.718 0.196 3.7 0.069 TET16196 North Peak 65.78 69.12 3.34 0.712 0.021 14.1 0.096 TET16199 West Peak 21.09 23.13 2.04 3.462 0.101 6.9 0.037 TET16199 West Peak 50.19 52.08 1.89 1.375 0.040 0.7 0.022 TET16199 West Peak 55.62 57.79 2.17 1.805 0.053 — 0.005 TET16199 West Peak 80.44 82.76 2.32 1.529 0.045 1.9 0.054 TET16199 West Peak 95.08 96.63 1.55 2.690 0.078 0.9 0.006 TET16199 West Peak 139.46 145.31 5.85 0.699 0.020 1.1 0.03 TET16204 North Peak 50.41 53.34 2.93 1.100 0.032 5.2 0.189 TET16204 North Peak 63.06 65.42 2.36 2.050 0.060 1.1 0.044 TET16204 North Peak 194.11 195.93 1.82 16.338 0.477 328.4 0.157 TET16205 North Peak 65.07 70.61 5.54 0.954 0.028 2.8 0.165 TET16205 North Peak 82.91 83.67 0.76 6.715 0.196 11.2 0.005 TET16205 North Peak 150.74 151.73 0.99 3.360 0.098 4.2 0.314 TET16206 North Peak 60.95 104.38 43.43 3.611 0.105 2.1 0.108 including North Peak 98.34 100.04 1.70 30.700 0.895 2.3 0.108 TET16207 North Peak 92.88 95.92 3.04 2.590 0.076 1.4 0.057 TET16208 West Peak 55.02 58.20 3.18 2.543 0.074 0.5 0.005 TET16208 West Peak 88.66 108.65 19.99 2.822 0.082 0.1 0.006 including West Peak 95.55 97.45 1.90 12.050 0.351 0.5 0.011 and West Peak 98.93 100.02 1.09 14.200 0.414 0.7 0.013 TET16209 West Peak 46.33 48.95 2.62 2.222 0.065 0.8 0.007 TET16209 West Peak 52.73 58.98 6.25 4.863 0.142 0.5 0.014 including West Peak 55.78 57.54 1.76 12.788 0.373 1.1 0.037 TET16210 Connector 16.95 60.91 43.96 3.275 0.096 30.6 0.402 including Connector 18.12 22.29 4.17 9.006 0.263 51.5 0.291 and Connector 51.90 53.26 1.36 10.150 0.296 19.6 0.583 and Connector 56.57 57.15 0.58 10.550 0.308 50.4 2.280 TET16210 Connector 131.83 135.60 3.77 2.614 0.076 52.5 0.140 In 2015, two phases of exploration drilling were completed by the Joint Venture Company on the Peak Gold Joint Venture Property totaling 14,059 meters (46,127 feet) in 61 holes. The Joint Venture Company spent $6.8 million to complete both programs including drilling, geochemical analyses, landholding fees and other related expenses. 26 Table of Contents 2015 Exploration Program - Phase II. The Joint Venture Company completed 6,897 meters (22,629 ft) of core drilling in 32 core holes during the 2015 Phase II drilling program on the Peak Gold Joint Venture Property, which was completed October 19, 2015. Drilling targeted two areas, West Peak and North Peak/Blue Moon, with the objective of defining mineralization geometry and geochemical variability. The map below depicts the location of the 32 core holes drilled during the 2015 Phase II drilling program: 2 27 Table of Contents Significant 2015 Drill Intercepts from the 2015 Phase II Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained to date for Phase II of the 2015 Program: DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET15161 Blue Moon 81.69 84.73 3.04 1.072 0.031 — 0.024 TET15162 Blue Moon 165.22 178.16 12.94 0.197 0.006 3.3 0.130 including Blue Moon 175.80 178.16 2.36 0.894 0.026 4.0 0.147 TET15163 North Peak 138.44 155.06 16.62 0.851 0.025 3.4 0.179 including North Peak 138.44 139.53 1.09 4.530 0.132 8.9 0.083 and North Peak 143.20 146.08 2.88 2.350 0.069 3.2 0.122 TET15164 Blue Moon 79.20 81.14 1.94 2.560 0.075 2.5 0.089 TET15165 North Peak 30.42 32.34 1.92 70.898 2.068 39.0 0.015 TET15165 North Peak 55.17 57.93 2.76 1.805 0.053 0.9 0.017 TET15165 North Peak 102.11 111.25 9.14 2.800 0.082 3.8 0.058 including North Peak 109.06 109.59 0.53 29.100 0.849 23.9 0.184 TET15166 Blue Moon 73.29 78.48 5.19 0.594 0.017 4.4 0.175 TET15167 North Peak 49.68 57.00 7.32 6.725 0.196 1.8 0.033 including North Peak 49.68 51.00 1.32 33.700 0.983 6.0 0.061 TET15167 North Peak 105.72 113.15 7.43 0.731 0.021 1.5 0.074 TET15167 North Peak 118.45 126.21 7.76 12.414 0.362 3.0 0.097 including North Peak 125.56 126.21 0.65 47.100 1.374 5.7 0.094 TET15167 North Peak 163.73 173.67 9.94 0.573 0.017 10.0 0.216 including North Peak 163.73 164.14 0.41 2.890 0.084 12.1 0.345 and North Peak 166.52 166.92 0.40 2.230 0.065 10.9 0.302 TET15168 Blue Moon 111.55 114.28 2.73 3.630 0.106 5.1 0.140 TET15169 North Peak 22.85 27.16 4.31 3.028 0.088 1.5 0.020 TET15169 North Peak 50.08 54.11 4.03 1.573 0.046 11.7 0.143 including North Peak 50.08 50.63 0.55 8.100 0.236 38.6 0.052 TET15169 North Peak 110.78 132.62 21.84 1.414 0.041 2.0 0.141 including North Peak 115.29 116.43 1.14 4.590 0.134 5.5 0.197 and North Peak 118.78 121.02 2.24 5.736 0.167 3.4 0.221 TET15170 Blue Moon 176.01 189.74 13.73 0.645 0.019 5.2 0.212 including Blue Moon 182.22 184.32 2.10 2.340 0.068 7.3 0.337 TET15171 North Peak 3.96 10.97 7.01 1.724 0.050 0.8 0.021 TET15171 North Peak 17.34 34.14 16.80 17.939 0.523 4.2 0.027 including North Peak 20.73 22.63 1.90 61.300 1.788 10.1 0.071 and North Peak 24.61 25.73 1.12 49.400 1.441 22.2 0.013 TET15171 North Peak 44.50 50.14 5.64 3.760 0.110 14.6 0.014 TET15173 North Peak 123.97 127.64 3.67 13.449 0.392 96.9 0.072 TET15174 West Peak 3.35 8.89 5.54 22.077 0.644 7.6 0.110 including West Peak 5.49 7.36 1.87 62.400 1.820 19.3 0.158 TET15174 West Peak 14.78 21.03 6.25 6.451 0.188 3.3 0.126 including West Peak 18.59 19.11 0.52 39.500 1.152 8.5 0.152 TET15174 West Peak 44.35 55.63 11.28 3.429 0.100 2.8 0.177 including West Peak 44.78 46.95 2.17 7.878 0.230 4.2 0.217 TET15176 West Peak 7.92 76.39 68.47 5.457 0.159 0.4 0.059 including West Peak 44.85 76.39 31.54 9.029 0.263 0.4 0.055 TET15177 North Peak 45.84 68.88 23.04 19.859 0.579 4.2 0.056 including North Peak 49.99 51.22 1.23 58.700 1.712 8.7 0.091 and North Peak 62.35 64.68 2.33 87.513 2.552 9.2 0.154 28 Table of Contents DrillHole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET15177 North Peak 74.68 79.55 4.87 4.746 0.138 2.8 0.057 TET15178 North Peak 14.85 15.88 1.03 2.240 0.065 3.0 0.020 TET15178 North Peak 45.21 46.61 1.40 2.020 0.059 4.3 0.147 TET15178 North Peak 81.38 83.60 2.22 1.760 0.051 0.8 0.017 TET15178 North Peak 126.89 134.72 7.83 0.234 0.007 2.0 0.106 TET15178 North Peak 157.81 167.81 10.00 0.017 — 2.1 0.163 including North Peak 161.99 163.43 1.44 0.032 0.001 5.7 0.491 TET15179 West Peak 26.52 31.24 4.72 0.595 0.017 0.2 0.040 TET15179 West Peak 50.14 68.28 18.14 1.512 0.044 — 0.017 including West Peak 66.14 68.28 2.14 5.650 0.165 — 0.017 TET15179 West Peak 98.92 112.32 13.40 2.283 0.067 0.4 0.012 including West Peak 109.16 110.29 1.13 8.210 0.239 1.2 0.020 TET15179 West Peak 117.96 126.34 8.38 2.115 0.062 1.2 0.029 TET15180 Discovery 153.92 159.85 5.93 0.543 0.016 19.7 0.286 including Discovery 153.92 154.57 0.65 4.100 0.120 22.1 0.424 and Discovery 158.11 159.85 1.74 0.085 0.002 54.2 0.747 TET15180 Discovery 187.40 189.05 1.65 1.988 0.058 25.2 0.356 TET15181 West Peak 15.88 17.05 1.17 6.440 0.188 2.9 0.071 TET15181 West Peak 22.71 31.09 8.38 3.948 0.115 2.0 0.056 TET15181 West Peak 49.83 60.05 10.22 4.635 0.135 1.1 0.030 including West Peak 56.42 57.30 0.88 33.800 0.986 1.1 0.030 TET15181 West Peak 112.20 116.60 4.40 1.154 0.034 — 0.013 TET15181 West Peak 141.43 161.24 19.81 4.116 0.120 7.0 0.101 including West Peak 147.45 148.19 0.74 9.990 0.291 15.5 0.103 and West Peak 154.89 159.21 4.32 14.635 0.427 9.7 0.115 TET15182 West Peak 138.07 141.12 3.05 2.700 0.079 5.7 0.087 TET15182 West Peak 158.27 160.82 2.55 58.056 1.693 38.9 1.932 TET15184 West Peak 150.53 152.82 2.29 1.010 0.029 0.9 0.008 TET15185 West Peak 13.60 16.63 3.03 0.825 0.024 1.8 0.099 TET15185 West Peak 31.63 36.04 4.41 3.321 0.097 1.3 0.026 TET15185 West Peak 98.42 113.75 15.33 0.190 0.006 1.4 0.130 including West Peak 100.58 101.53 0.95 1.760 0.051 3.6 0.312 TET15186 West Peak 75.16 104.38 29.22 0.280 0.008 2.6 0.160 TET15186 West Peak 126.16 128.77 2.61 1.730 0.050 — 0.010 TET15186 West Peak 152.59 161.68 9.09 0.838 0.024 0.3 0.025 TET15187 West Peak 69.66 76.27 6.61 0.124 0.004 2.9 0.122 including West Peak 74.11 74.46 0.35 0.285 0.008 16.1 0.596 TET15187 West Peak 173.89 178.75 4.86 0.234 0.007 3.9 0.203 TET15187 West Peak 222.04 227.69 5.65 0.216 0.006 42.3 0.060 TET15188 West Peak 26.77 34.14 7.37 1.866 0.054 3.7 0.152 TET15188 West Peak 41.76 44.81 3.05 1.715 0.050 8.5 0.103 TET15188 West Peak 115.17 119.76 4.59 0.138 0.004 6.2 0.127 TET15188 West Peak 128.39 131.73 3.34 1.497 0.044 6.3 0.085 TET15189 West Peak 0.00 9.67 9.67 2.376 0.069 0.2 0.027 TET15189 West Peak 46.12 57.85 11.73 0.520 0.015 3.3 0.345 including West Peak 51.86 53.75 1.89 2.880 0.084 4.3 0.415 TET15189 West Peak 66.78 69.56 2.78 0.128 0.004 4.1 0.341 TET15189 West Peak 74.72 78.33 3.61 2.003 0.058 — 0.008 TET15189 West Peak 87.48 96.62 9.14 0.572 0.017 1.2 0.060 TET15189 West Peak 126.45 128.32 1.87 0.254 0.007 4.0 0.329 TET15191 West Peak 42.67 44.35 1.68 1.835 0.054 — 0.020 TET15191 West Peak 70.83 74.38 3.55 2.682 0.078 2.0 0.143 29 Table of Contents 2015 Exploration Program - Phase I. The Joint Venture Company completed 7,162 meters (23,498 ft) of core drilling in 29 core holes during the 2015 Phase I drilling program on the Peak Gold Joint Venture Property, which was completed August 9, 2015. Drilling targeted seven areas identified through prior geophysical surveys and geochemical sampling outside the Peak Zone in the greater Chief Danny prospect. The map below depicts the location of the 29 core holes drilled during the 2015 Phase I drilling program: 2 30 Table of Contents Significant 2015 Drill Intercepts from the 2015 Phase 1 Program. Sample intervals are calculated using 0.5 grams per tonne (gpt) lower cut off for gold with no internal waste less than cutoff grade that is greater than 3 meters in thickness. Intercepts shown are drill intercept lengths. True width of mineralization is unknown. The grade cutoff for gold (Au) is 0.5 gpt; for silver (Ag) is 10 gpt; and for copper (Cu) is 0.1%. The following table summarizes the significant drilling results obtained to date for Phase I of the 2015 Program: Drill Hole Zone From (meters) To (meters) Interval (meters) Au gpt Au opt Ag gpt Cu % TET15134 Saddle 44.50 46.02 1.52 6.380 0.186 3.1 0.011 TET15135 Saddle 46.33 47.24 0.91 6.580 0.192 4.8 0.008 TET15136 Saddle 82.46 85.90 3.44 0.404 0.012 20.2 0.005 including Saddle 82.91 83.46 0.55 0.362 0.011 77.3 0.004 TET15143 8 O'clock 77.78 81.38 3.60 1.742 0.051 1.0 0.171 TET15145 Discovery 86.26 89.31 3.05 1.385 0.040 41.0 0.010 TET15146 7 O'clock 21.79 26.82 5.03 1.075 0.031 1.4 0.151 TET15146 7 O'clock 163.98 169.77 5.79 0.788 0.023 4.9 0.115 TET15147 Peak/Peak Deep 9.39 51.28 41.89 6.072 0.177 4.6 0.198 including Peak/Peak Deep 22.56 26.37 3.81 16.736 0.488 4.2 0.181 and Peak/Peak Deep 40.15 43.78 3.63 16.423 0.479 6.6 0.222 and Peak/Peak Deep 44.29 45.61 1.32 12.700 0.370 8.7 0.293 TET15147 Peak/Peak Deep 77.26 78.94 1.68 2.170 0.063 0.5 0.016 TET15147 Peak/Peak Deep 84.58 97.73 13.15 4.061 0.118 6.3 0.274 TET15147 Peak/Peak Deep 101.70 150.12 48.42 4.980 0.145 12.0 0.338 including Peak/Peak Deep 130.45 132.98 2.53 11.940 0.348 37.4 1.192 and Peak/Peak Deep 140.08 141.25 1.17 16.150 0.471 35.5 1.120 and Peak/Peak Deep 148.74 150.12 1.38 11.700 0.341 8.8 0.356 TET15147 Peak/Peak Deep 551.13 555.10 3.97 1.055 0.031 1.1 0.086 TET15148 North Peak 229.60 235.45 5.85 4.630 0.135 19.1 0.012 TET15148 North Peak 240.84 243.84 3.00 1.843 0.054 1.6 0.034 TET15149 North Peak 32.92 42.69 9.77 0.552 0.016 56.0 0.013 including North Peak 39.47 40.84 1.37 0.828 0.024 189.0 0.034 TET15149 North Peak 56.08 57.30 1.22 6.040 0.176 17.2 0.058 TET15149 North Peak 173.61 182.27 8.66 1.401 0.041 16.1 0.097 TET15151 North Peak 11.58 14.63 3.05 1.770 0.052 1.2 0.009 TET15151 North Peak 31.27 39.47 8.20 0.679 0.020 1.2 0.012 TET15153 North Peak 10.20 32.92 22.72 9.378 0.274 1.9 0.045 including North Peak 20.73 25.29 4.56 24.105 0.703 4.4 0.085 TET15153 North Peak 42.06 55.35 13.29 6.524 0.190 15.1 0.035 including North Peak 53.80 55.35 1.55 39.900 1.164 7.0 0.085 TET15153 North Peak 68.07 68.70 0.63 18.700 0.545 2.9 0.063 TET15153 North Peak 113.61 121.63 8.02 0.744 0.022 1.5 0.058 TET15154 Peak Deep 21.79 48.58 26.79 0.175 0.005 53.9 0.139 including Peak Deep 28.92 31.44 2.52 0.932 0.027 50.4 0.143 and Peak Deep 32.43 34.22 1.79 0.035 0.001 239.0 0.102 TET15154 Peak Deep 132.57 153.92 21.35 0.138 0.004 22.0 0.813 including Peak Deep 137.31 142.87 5.56 0.281 0.008 50.1 2.253 TET15157 SW Discovery 306.08 326.33 20.25 0.016 0.000 4.5 0.142 TET15158 Blue Moon 25.89 31.82 5.93 0.731 0.021 0.0 0.012 TET15158 Blue Moon 66.00 72.24 6.24 2.883 0.084 4.5 0.146 including Blue Moon 69.87 70.41 0.54 21.600 0.630 17.8 0.254 31 Table of Contents Geochemical Analysis and Security All samples submitted for the 2015, 2016 and Phase I 2017 programs were prepared for assay by ALS Minerals at their facilities in Fairbanks, Alaska and analyzed at their Vancouver, British Columbia and Reno, Nevada facilities. Analytical work consisted of gold by fire assay with atomic absorption finish plus multi-element inductively coupled plasma atomic emission spectrography (ICP-AES) analyses using 4-acid digestion. All samples collected in 2016 and Phase I 2017 were cataloged in the field and shipped via ground transport directly to ALS Minerals’ preparation facility in Fairbanks by an Avalon contractor. The Company believes the parties working on sampling of the Peak Gold Joint Venture Property followed industry accepted procedures for sample preparation, analysis and security. All samples from the Phase II 2017 program were prepared for assay by Bureau Veritas Minerals at their facilities in Fairbanks, Alaska and analyzed at their Vancouver, British Columbia and Reno, Nevada facilities. Analytical work consisted of gold by fire assay with atomic absorption finish plus multi-element inductively coupled plasma atomic emission spectrography (ICP-AES) analyses using 4-acid digestion. All samples collected in the Phase II 2017 were cataloged in the field and shipped via ground transport directly to Bureau Veritas Minerals’ preparation facility in Fairbanks by an Avalon contractor. The Company believes the parties working on sampling of the Peak Gold Joint Venture Property followed industry accepted procedures for sample preparation, analysis and security. Sampling, Analysis and Security During the 2015 programs, Avalon personnel inserted 1,199 blanks, standards and replicates into the flow of soil, rock, and drill core samples prior to shipment to the analytical labs. Blanks consisted of Browns Hill Quarry basalt. Fifteen different commercial standards provided by Analytical Solutions were used during 2015. Values in these standards ranged from 0.514 ppm to 9.25 ppm gold. Six different commercial standards provided by Rock Labs were used during 2015. Values in these standards ranged from 0.414 ppm to 1.802 ppm gold. The quality assurance/quality control procedure was completed on-site at the Avalon warehouse in Tok, Alaska. During the 2016 programs, Avalon personnel inserted 1,986 blanks, standards and replicates into the flow of soil, rock, and drill core samples prior to shipment to the analytical labs. For the2017 programs, through June 30, 2017, Avalon inserted 1,103 blanks, standards and replicates into the flow of soil, rock, and drill core samples prior to shipment to the analytical labs. Blanks consisted of Browns Hill Quarry basalt. Twenty five different commercial standards provided by Analytical Solutions were used during 2016. Values in these standards ranged from 0.012 ppm to 7.15 ppm gold. Four different commercial standards provided by Rock Labs were used during 2016. Values in these standards ranged from 0.077 ppm to 1.802 ppm gold. The quality assurance/quality control procedure was completed on-site at the Avalon warehouse in Tok, Alaska. Rare Earth Elements While the Company previously acquired state of Alaska and federal unpatented mining claims for the exploration of rare earth elements, we have abandoned our rare earth element claims to devote more time and resources to our gold exploration. Acquisition of Other Properties The Joint Venture Company anticipates from time to time acquiring additional properties in Alaska for exploration, subject to the availability of funds. The acquisitions may include leases or similar rights from Alaska Native corporations or may include filing Federal or State of Alaska mining claims by staking claims for exploration. Acquiring additional properties will likely result in additional expense to the Company for minimum royalties, minimum rents and annual exploratory work requirements. Item3. LEGAL PROCEEDINGS As of the date of this Form10-K, the Company is not a party to any legal proceedings and the Company is not aware of any proceeding contemplated against the Company. Item4. MINE SAFETY DISCLOSURES Not applicable. 32 Table of Contents PART II Item5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company's common stock began trading on the Over-The-Counter Bulletin Board (the "OTCBB") on December20, 2010 under the symbol “CTGO”. The table below shows the high and low prices of the Company's common stock for the periods indicated. High Low Fiscal Year 2016: Quarter ended September 30, 2015 $ 5.10 $ 2.51 Quarter ended December 31, 2015 $ 5.03 $ 3.25 Quarter ended March 31, 2016 $ 3.70 $ 2.43 Quarter ended June 30, 2016 $ 11.00 $ 3.00 Fiscal Year 2017: Quarter ended September 30, 2016 $ 24.50 $ 7.51 Quarter ended December 31, 2016 $ 22.75 $ 14.75 Quarter ended March 31, 2017 $ 24.20 $ 17.25 Quarter ended June 30, 2017 $ 20.50 $ 17.00 As of June 30, 2017, there were 4,921,163 shares of Contango ORE, Inc. common stock outstanding held by approximately 70registered shareholders. The Company does not intend to declare or pay any dividends and currently intends to retain any available funds generated by its operations for the development and growth of its business. It does not currently anticipate paying any cash dividends on its outstanding shares of common stock in the foreseeable future. Any future decision to pay dividends on its common stock will be at the discretion of its Board and will depend on its financial condition, results of operations, capital requirements, and other factors the Board may deem relevant. The following table sets forth information about the Company's equity compensation plans at June 30, 2017: Plan Category Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column(b)) Equity compensation plans approved by security holders 265,000 $ 10.00 39,094 Equity compensation plans not approved by security holders — — — On September15, 2010, the Company’s Board of Directors (the “Board”) adopted the Contango ORE, Inc. Equity Compensation Plan (the “2010 Plan”), which was approved by the Company’s shareholders. Under the 2010 Plan, the Board may grant restricted stock and option awards to officers, directors, employees or consultants of the Company. Awards made under the 2010 Plan are subject to such restrictions, terms and conditions, including forfeitures, if any, as may be determined by the Board. In November 2010, the Company granted 70,429 restricted shares of common stock to its executives and directors and an additional 23,477 restricted shares to a former technical consultant. All of the restricted stock from this grant was fully vested as ofJune 30, 2017. In December 2013, the Company's directors, executives, and a former technical consultant were granted an aggregate of 95,000 shares of restricted stock. The restricted stock was set to vest over two years, beginning with one-third vesting on the date of grant. As ofJune 30, 2017, all of the restricted stock granted in December 2013 was vested. In November 2014, the Company granted 27,000 restricted shares of common stock to its executives. The restricted stock was originally set to vest over two years, beginning with one-third vesting on the date of grant. In September 2016, the restrictedstock agreements were modified. The final one-third of the grant will now vest in January 2019. As ofJune 30, 2017, there were 9,000 shares of such restricted stock that remained unvested. In January 2015, the Company granted an aggregate of 30,000 restricted shares of common stock to two of its non-executive directors, 10,000 shares vested immediately and the remaining two-thirds will vest equally over two years. In addition, the Company granted 10,000 restricted shares of common stock to a former technical consultant which vested immediately. The Compensation Committee also elected to immediately vest all of the stock options and restricted stock previously issued to the former technical consultant. As ofJune 30, 2017,all of the restricted stock granted in January 2015 was vested. In September 2015, the Company granted 85,000 restricted shares of common stock to its executives. The restricted stock was originally set to vest over two years, beginning with one-third vesting on the date of grant. In September 2016, the restricted stock agreements for two executives were modified such that the final one-third of their restricted stock grant will vest in January 2019. As ofJune 30, 2017, there were 28,332 shares of such restricted stock that remained unvested. In December 2015, the Company granted 40,000 restricted shares of common stock to two of its non-executive directors. The restricted stock vests over two years, beginning with one-third vesting on the date of grant. As ofJune 30, 2017, there were 13,332 shares of such restricted stock that remained unvested. In August 2016, the Company granted 100,000 restricted shares of common stock to its executives. A portion of the restricted stock granted vests over two years, beginning one-third on the date of grant. The remainder of the restricted stock granted vests in January 2019. As ofJune 30, 2017, there were 73,333 shares of such restricted stock that remained unvested. InNovember 2016, the Company granted 75,000 restricted shares of common stock to its non-executive directors. The restricted stock granted vests in January 2019. As ofJune 30, 2017, there were 75,000 shares of such restricted stock that remained unvested. As ofJune 30, 2017, the total compensation cost related to unvested awards not yet recognized was $2,217,507. The remaining costs will be recognized over the remaining vesting period of the awards. 33 Table of Contents The option awards listed in the table below have been granted to directors, officers, employees and consultants of the Company. Option Awards Period Granted Options Granted Weighted Average Exercise Price Vesting Period (7) Expiration Date September 2011 (1) 50,000 $ 13.13 Vests over two years, beginning with one-third on the grant date. September 2016 July 2012 (2) 100,000 $ 10.25 Vests over two years, beginning with one-third on the grant date. July 2017 December 2012 (3) 250,000 $ 10.20 Vests over two years, beginning with one-third on the grant date. December 2017 June 2013 (4) 37,500 $ 10.00 Vested Immediately June 2018 July 2013 (5) 5,000 $ 10.00 Vested Immediately July 2018 September 2013 (6) 37,500 $ 10.01 Vested Immediately September 2018 September 2013 (6) 15,000 $ 10.01 Vests over two years, beginning with one-third on the grant date. September 2018 (1) The Company granted 40,000 stock options to its directors and officers and an additional 10,000 stock options to its technical consultant, the owner of Avalon, for services performed during fiscal year 2011. Of the total options granted as a part of this grant, 15,000 were later forfeited, and the rest have been exercised. (2) The Company granted 75,000 stock options to its directors and officers and an additional 25,000 stock options to its technical consultant for services performed during fiscal year 2012. Of the total options granted as a part of this grant, 25,000 were later forfeited, and the rest have been exercised. (3) The Company granted 175,000 stock options to its directors and an additional 75,000 stock options to its technical consultant for services performed during fiscal year 2013. Of the total options granted as a part of this grant, 50,000 were later forfeited. (4) The Company granted 37,500 stock options to its employees for services performed during fiscal year 2013. (5) The Company granted 5,000 stock options to an employee of Avalon for services performed during fiscal year 2013. All of these stock options have been exercised. (6) The Company granted 52,500 stock options to its employees for services performed during the first quarter of fiscal year 2014. (7) If at any time there occurs a change of control, as defined in the 2010 Plan, any options that are unvested at that time will immediately vest. Duringfiscal year 2017, the Company's current and former executives, directors, and consultantscashless exercised 140,000 stock options, resulting in the issuance of 71,454 shares of common stock to the exercising partiesand no proceeds to the Company. There were no stock option exercises during year ended June 30, 2016. 34 Table of Contents Item6. SELECTED FINANCIAL DATA Not Applicable. Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the Company's financial condition and results of operations should be read in conjunction with the financial statements and the related notes and other information included elsewhere in this report. Overview The Company was formed on September1, 2010 as a Delaware corporation. The Company is Houston-based company, whose primary business is to explore in the state of Alaska for gold ore and associated minerals. In connection with the closing of the Transactions with Royal Gold in January 2015, the Company formed the Joint Venture Company and contributed to the Joint Venture Company the Peak Gold Joint Venture Property and other related assets. At the Closing, the Company and Royal Gold, through their wholly-owned subsidiaries, entered into the Joint Venture Company LLC Agreement. The Joint Venture Company now holds title to the Tetlin Lease and unpatented mining claims. Neither the Company nor the Joint Venture Company has commenced mining or producing commercially marketable minerals. To date, neither the Company nor the Joint Venture Company has generated any revenue from mineral sales or operations. Neither the Company nor the Joint Venture Company has any recurring source of revenue other than Royal Gold’s contributions in connection with the Transactions. The Company’s ability to continue as a going concern is dependent on the Company's ability to raise capital to fund future exploration and working capital requirements. In the future, the Joint Venture Company may generate revenue from a combination of mineral sales and other payments resulting from any commercially recoverable minerals from the Peak Gold Joint Venture Property. The Company does not expect the Joint Venture Company to generate revenue from mineral sales in the foreseeable future. If the Peak Gold Joint Venture Property fails to contain any proven reserves, the Company's ability to generate future revenue, and the Company's results of operations and financial position, would be materially adversely affected. Other potential sources of cash, or relief of demand for cash, include external debt, the sale of shares of the Company's stock, joint ventures, or alternative methods such as mergers or sale of our assets. No assurances can be given, however, that the Company will be able to obtain any of these potential sources of cash. The Company will need to generate significant revenues to achieve profitability and the Company may never do so. Claim Rentals and Minimum Royalties. Claim rentals and minimum royalties consist of Federal and state of Alaska rental payments, annual labor payments, and minimum royalty payments payable to the Native Village of Tetlin. We recognized claim rental expenses of $0 for the fiscal year ended June30, 2017, compared to $14,425 for the fiscal year ended June30, 2016. The Joint Venture Company is responsible for making all future claim rental and minimum royalty payments. General and Administrative Expense. General and administrative expense for the fiscal yearended June 30, 2017 and 2016were $2,836,453 and $1,205,793 respectively. Current year general and administrative expenses primarily relate to audit fees, management fees, legal fees, payroll taxes, and stock-based compensation expense. We recognized $1,787,558of stock-based compensation expense for the fiscal year ended June 30, 2017, related to restricted stock granted to our officers and directors in November 2016, August 2016, December 2015, September 2015, and January 2015 all pursuant to the Company’s 2010 Equity Compensation Plan.We recognized $507,684of stock-based compensation expense for the fiscal year ended June 30, 2016, related to restricted stock granted to our officers and directors in December 2015, September 2015, January 2015, and December 2013, and stock option awards granted in September 2013. Additionally, in September 2016, the Company and JEX entered into a Management Services Agreement. We incurred $288,000 in management fees related to the Management Services Agreement in fiscal year 2017, compared to $0 in fiscal year 2016. 35 Table of Contents Liquidity and Capital Resources Prior to the Closing, the Company's primary cash requirements were for exploration-related expenses.Since the Closing, the Company's primary cash requirements have been for general and administrative expenses. The Company's sources of cash have been from common stock offerings. The Peak Gold Joint Venture Propertyisstill in the initial stages of exploration, and the longer term liquidity of the Company will be impaired to the extent the Joint Venture Company’s exploration efforts are not successful in generating commercially viable mineral deposits on the Peak Gold Joint Venture Property. In September 2016, the Company distributed a Private Placement Memorandum to its warrant holders to give them the opportunity to exercise their warrants at a reduced exercise price and receive shares of common stock, par value $0.01 per share of Contango ORE, Inc. by paying the reduced exercise price in cash and surrendering the original warrants. The offering applied to warrant holders with an exercise price of $10.00 per share originally issued in March 2013. The offering gave the warrant holders the opportunity to exercise the warrants for $9.00 per share. The offer expired on November 15, 2016. In conjunction with the offering a total of 587,500 warrants were exercised resulting in total cash to the Company of $5.3 million. Proceeds from the exercise of the warrants will be used for working capital purposes and for funding future obligations to the Joint Venture Company. As ofJune 30, 2017, the Company has approximately $5.2million of cash, cash equivalents, and short term investments. The Company believes that its current cash balances will be sufficient to meet its working capital requirements for the next twelve months. On January 8, 2015, Royal Gold invested $5 million to fund exploration activity, and will have the option to earn up to a 40% interest in the Joint Venture Company by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 31, 2018. As of June 30, 2017, Royal Gold had funded approximately $23.0 million (including the initial investment of $5 million) and earned an 29.5% interest in the Joint Venture Company. Subsequent to June 30, 2017, Royal Gold hasfunded an additional $4.2 million to date, bringing its total cumulative contributions to $27.2 million and interest in the Joint Venture Company to 35.8%. The proceeds of Royal Gold’s investment have been used by the Joint Venture Company for additional exploration of the Tetlin Property. For additional information regarding the Joint Venture Company’s capital budget and expenditures, see the “Gold Exploration” section above. In September 2017, the Management Committee for the Joint Venture Company approved an additional $1.1million in capital expenditures for the remainder of the calendar year 2017. This increased capital budget will be allocated entirely to the 2017 Phase III Drilling Exploration Program. The Company expects that the 2017 Phase III Drilling Exploration Program will target the Chief Danny Prospect Area of the West Peak extension as well as drill additional holes on two other prospects. With this increase to the 2017 capital budget, the Company expects capital expenditures for the 2017 Phase III Drilling Exploration Program to be approximately $1.5million and total capital expenditures for calendar year 2017 to be approximately $11.9million. The 2017 capital budget is largely discretionary and may be further adjusted as business conditions warrant, including market conditions, drilling results and changes in service and material costs. Adjustments may include revisions to the amount, timing and allocation of capital expenditures. Any additional contributions to the Joint Venture Company by Royal Gold to fund the 2017 Phase III Drilling Exploration Program, or otherwise, may bring Royal Gold’s cumulative contributions closer to $30 million. Once Royal Gold contributes a total of $30 million, it will receive a percentage interest of 40% in the Joint Venture Company. Pursuant to the Joint Venture Company LLC Agreement, upon the earlier of the investment by Royal Gold of $30 million into the Joint Venture Company or October 31, 2018, the Company and Royal Gold are required to jointly fund the joint venture operations in proportion to their interests in the Joint Venture Company. After such point, if a member elects not to contribute to an approved program and budget or elects to contribute less than its proportionate interest, its percentage interest will be reduced. The capital costs of developing a large gold mining facility could exceed $1 billion. The Company’s ability to contribute funds sufficient to retain its membership interests in the Joint Venture Company may be limited. To date, neither the Company nor the Joint Venture Company has generated any revenue from mineral sales or operations. In the future, the Joint Venture Company may generate revenue from a combination of mineral sales and other payments resulting from any commercially recoverable minerals from the Peak Gold Joint VentureProperty. The Company does not expect the Joint Venture Company to generate revenue from mineral sales in the foreseeable future. Further, neither the Company nor the Joint Venture Company has any recurring source of revenue other than Royal Gold’s contributions in connection with the Transactions. As a result, the Company’s ability to contribute funds to the Joint Venture Company and retain its interest will depend on its ability to raise capital. The Company has limited financial resources and the ability of the Company to arrange additional financing in the future will depend, in part, on the prevailing capital market conditions, the exploration results achieved at the Peak Gold Joint Venture Property, as well as the market price of metals. The Company cannot be certain that financing will be available to the Company on acceptable terms, if at all. If the Company were unable to fund its contributions to the approved programs and budgets for the Joint Venture Company, its interest in the Joint Venture Company would be diluted. In addition, once Royal Gold has earned a percentage interest of 40% in the Joint Venture Company, it has the option to require the Company to sell an additional 20% of the Company’s interest in the Joint Venture Company in a sale by Royal Gold of its entire percentage interest of 40% to a bona fide third party purchaser. Further financing by the Company may include issuances of equity, instruments convertible into equity (such as warrants) or various forms of debt. The Company has issued common stock and other instruments convertible into equity in the past and cannot predict the size or price of any future issuances of common stock or other instruments convertible into equity, and the effect, if any, that such future issuances and sales will have on the market price of the Company’s securities. Any additional issuances of common stock or securities convertible into, or exercisable or exchangeable for, common stock may ultimately result in dilution to the holders of common stock, dilution in any future earnings per share of the Company and may have a material adverse effect upon the market price of the common stock of the Company. Off-Balance Sheet Arrangements None 36 Table of Contents Contractual Obligations The Tetlin Lease had an initial ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028, or so long as the Joint Venture Company initiates and continues to conduct mining operations on the Tetlin Lease. The Joint Venture Company is required to spend $350,000annually until July15, 2018 in exploration costs pursuant to the Tetlin Lease. However, exploration expenditures to date under the lease have already satisfied this work commitment requirement for the full lease term, through 2028, because exploration funds spent in any year in excess of $350,000 are credited toward future years’ exploration cost requirements. The Tetlin Lease also provides that the Joint Venture Company will pay the Tetlin Tribal Council a production royalty ranging from 2.0% to 5.0% should the Joint Venture Company deliver to a purchaser on a commercial basis precious or non-precious metals derived from the properties under the Tetlin Lease. As of June 30, 2017, the Company had paid the Tetlin Tribal Council $225,000 in exchange for reducing the production royalty payable to them by 0.75%. These payments lowered the production royalty to a range of 1.25% to 4.25%. On or before July15, 2020, the Tetlin Tribal Council has the option to increase its production royalty by (i)0.25% by payment to the Joint Venture Company of $150,000, (ii)0.50% by payment to the Joint Venture Company of $300,000, or (iii)0.75% by payment to the Joint Venture Company of $450,000. On January 8, 2015, the Company assigned the Tetlin Lease to the Joint Venture Company in connection with the Transactions. Until such time as production royalties begin, the Joint Venture Company will pay the Tetlin Tribal Council an advance minimum royalty of approximately $75,000 per year, plus an inflation adjustment. Additionally, the Joint Venture Company will pay Royal Gold an overriding royalty of 3.0% should it deliver to a purchaser on a commercial basis gold or associated minerals derived from the Tetlin Lease and certain other properties, and an overriding royalty of 2.0% should it deliver to a purchaser on a commercial basis precious metals, non-precious metals or hydrocarbons derived from additional properties. The Joint Venture Company pays claim rentals on state of Alaska mining claims which vary based on the ages of the claims. For the 2016-2017assessment year, claims rentals totaled $125,370. Also, if the minimum work requirement is not performed on the property, additional minimum labor payments are due on certain state of Alaska acreage. Application of Critical Accounting Policies and Management’s Estimates The discussion and analysis of the Company’s financial condition and results of operations is based upon the consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Company has identified below the policies that are of particular importance to the portrayal of the Company's financial position and results of operations and which require the application of significant judgment by management. The Company analyzes its estimates, including those related to its mineral reserve estimates, on a periodic basis and bases its estimates on historical experience, independent third party engineers and various other assumptions that management believes to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The Company believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of the Company’s consolidated financial statements: Stock-Based Compensation. The Company applies the fair value method of accounting for stock-based compensation. Under this method, the Company measures and recognizes compensation expense for all stock-based payments at fair value at the date of grant and amortizes the amount over the employee’s service period. Management is required to make assumptions including stock price volatility and employee turnover that are utilized to measure compensation expense. Investment in the Joint Venture Company. The Company’s consolidated financial statements include the investment in Peak Gold, LLC which is accounted for under the equity method. The Company has designated one of the three members of the Management Committee and on June 30, 2017, held a 70.5% ownership interest in the Company. The Company recorded its investment at the historical cost of the assets contributed. The cumulative losses of the Joint Venture Company exceed the historical cost of the assets contributed to the Joint Venture Company, therefore the Company's investment in Peak Gold, LLC as of June 30, 2017 is zero. The portion of the cumulative loss that exceeds the Company's investment will be suspended and recognized against earnings, if any, from the investment in the Joint Venture Company in future periods. The audited financial statements of Peak Gold, LLC as of the year ended June 30, 2017 are filed as an exhibit to this Form 10-K. 37 Table of Contents Recently Issued Accounting Pronouncements. See “Part II. Item 8. “ Financial Statements and Supplementary Data - Note 3 - Summary of Significant Accounting Policies” of this Annual Report on Form 10-K. Item7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The consolidated financial statements and supplemental information required to be filed under Item8 of Form 10-K are presented on pages F-1 through F- 18 of this Form 10-K. Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. Item9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures.Under the supervision and with the participation of our management, including our President and Chief Executive Officer and Chief Financial and Accounting Officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act as of June 30, 2017. Based on that evaluation, management concluded that theCompany's disclosure controls and procedures were effective as of June 30, 2017. Management's Report on Internal Control Over Financial Reporting.The Company's management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f). Our internal control system was designed to provide reasonable assurance to our management and board of directors regarding the preparation and fair presentation of published financial statements. As of June 30, 2017, under the supervision and with the participation of the Company's management, including the President and Chief Executive Officer and Chief Financial Officer, the Company conducted an evaluation of the effectiveness of its internal control over financial reporting based on the framework in2013 Internal Control-Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on the Company's evaluation under the framework in2013 Internal Control-Integrated Framework,the Company's management concluded that its internal control over financial reporting was effective as of June 30, 2017. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness tofuture periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Changes in Internal Control Over Financial Reporting.There have been no changes in our internal control over financial reporting that occurred during the quarter ended June 30, 2017that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. This Annual Report on Form 10-K does not include an attestation report from Hein & Associates, LLP, the Company's independent registered public accounting firm, regarding internal control over financial reporting. Management's report was not subject to attestation by Hein & Associates, LLP, pursuant to SEC rules that permit the Company to provide only management's report in this Annual Report on Form 10-K. 38 Table of Contents Item9B. OTHER INFORMATION None. 39 Table of Contents PART III Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The information regarding directors, executive officers, promoters and control persons required under Item10 of Form 10-K will be contained in the Company's Definitive Proxy Statement for the 2017 Annual Meeting of Stockholders (the “Proxy Statement”) under the headings “Election of Directors”, “Executive Compensation”, “Section 16(a) Beneficial Ownership Reporting Compliance” and “Corporate Governance” and is incorporated herein by reference. The Proxy Statement will be filed with the SEC pursuant to Regulation 14A of the Exchange Act, not later than 120 days after June30, 2017. Item11. EXECUTIVE COMPENSATION The information required under Item11 of Form 10-K will be contained in the Proxy Statement under the heading “Executive Compensation” and is incorporated herein by reference. Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information required under Item12 of Form 10-K will be contained in the Proxy Statement under the heading “Security Ownership of Certain Other Beneficial Owners and Management” and is incorporated herein by reference. Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The information required under Item13 of Form 10-K will be contained in the Proxy Statement under the heading “Certain Relationships and Related Transactions, and Director Independence” and “Executive Compensation” and is incorporated herein by reference. Item14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The information required under Item14 of Form 10-K will be contained in the Proxy Statement under the heading “Principal Accountant Fees and Services” and is incorporated herein by reference. 40 Table of Contents PART IV Item15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Financial Statements and Schedules: The consolidated financial statements of the Company are set forth in pages F-1 to F-18 of this Form 10-K. The financial statements of the Company's subsidiary, Peak Gold, LLC, are included as an exhibit to this Form 10-K. No other financial statement schedules have been filed since they are either not required, not applicable, or the information is otherwise included. (b) Exhibits: The following is a list of exhibits filed as part of this Form 10-K. Where so indicated by a footnote, exhibits, which were previously filed, are incorporated herein by reference. Exhibit Number Description 3.1 Certificate of Incorporation of Contango ORE, Inc. (1) 3.2 Bylaws of Contango ORE, Inc. (1) 4.1 Form of Certificate of Contango ORE, Inc. Common Stock.(9) 4.2 Certificate of Designation of Series A Junior Preferred Stock of Contango ORE, Inc. (5) 4.3 Rights Agreement, dated as of December 20, 2012, between Contango ORE, Inc. and Computershare Trust Company, N.A., as Rights Agent (5) 4.4 Amendment No. 1 to Rights Agreement, dated as of March 21, 2013, between Contango ORE, Inc. and Computershare Trust Company, N.A as Rights Agent (6) 4.5 Amendment No. 2 to Rights Agreement, dated as of September 29, 2014, between Contango ORE, Inc. and Computershare Trust Company,. N.A as Rights Agent (10) 4.6 Amendment No. 3 to Rights Agreement, dated as of December 18, 2014, between Contango ORE, Inc and Computershare Trust Company. N.A as Rights (11) 4.7 Amendment No. 4 to Rights Agreement, dated as of November 11, 2015, between Contango ORE, Inc and Computershare Trust Company. N.A as Rights (12) 4.8 Registration Rights Agreement dated November 15, 2016, between Contango ORE, Inc. and Computershare Trust Company, N.A. as Rights Agent(14) 10.1 Form of 2010 Equity Compensation Plan (1) 10.2 Contribution Agreement, dated as of November1, 2010, between Contango Oil & Gas Company and Contango ORE, Inc. (1) 10.3 Registration Rights Agreement, dated as of March 22, 2012, between Contango ORE, Inc. and the Purchasers named therein. (3) 41 Table of Contents 10.4 Registration Rights Agreement, dated as of March22, 2013, between Contango ORE, Inc. and the Purchasers named therein. (6) 10.5 Warrant, dated as of March 22, 2013, issued by Contango ORE, Inc. in favor of the Holders named therein. (6) 10.6 Master Agreement, by and between Contango ORE, Inc. and Royal Gold, Inc dated September 29, 2014 (10) 10.7 Management Services Agreement by and between Contango ORE, Inc. and Juneau Exploration effective October 1, 2016 (13) 14.1 Code of Ethics(8) 23.1 Consent of Hein & Associates LLP, Independent Registered Public Accounting Firm† 31.1 Section ertification † 31.2 Section ertification † 32.1 Section ertification † 32.2 Section ertification † 99.1 Original Schedule of Gold Properties (Excluding Tetlin Lease) (2) 99.2 Original Schedule of REE Properties (2) 99.3 Schedule of Revised TOK Claims (7) 99.4 Schedule of Bush Claims (7) 99.5 Schedule of Revised Eagle Claims (7) 99.6 Schedule of ADC 2 Claims (7) 99.7 2011 Report of Behre Dolbear & Company (USA) (4) 99.8 Schedule of Noah Claims† 99.9 Voting Agreement, dated as September 29, 2014, between Royal Gold, Inc. and the stockholders thereto (10) 99.10 Audited Financial Statements of Peak Gold, LLC as of June 30, 2017† 101 Interactive Data Files † † Filed herewith 42 Table of Contents 1 Filed as an exhibit to the Company’s report on Amendment No.2 to Registration Statement on Form 10, as filed with the Securities and Exchange Commission on November26, 2010. 2 Filed as an exhibit to the Company’s annual report on Form 10-K for the fiscal year ended June 30, 2011, as filed with the Securities and Exchange Commission on September 19, 2011. 3 Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on March 27, 2012. 4 Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended December 31, 2011, as filed with the Securities and Exchange Commission on February 6, 2012. 5 Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on December 21, 2012. 6 Filed as an exhibit to the Company’s report on Form 8-K, as filed with the Securities and Exchange Commission on March 25, 2013. 7 Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended March 31, 2013, as filed with the Securities and Exchange Commission on May 15, 2013. 8 Filed as an exhibit to the Company’s report on Form 10-K for the fiscal year ended June 30, 2012, as filed with the Securities and Exchange Commission on September 11, 2012. 9 Filed as an exhibit to the Company’s report on Form 10-Q for the three months ended September 30, 2013, as filed with the Securities and Exchange Commission on November 14, 2013. 10 Filed as an exhibit to the Company's report on Form 8-K, as filed with the Securities and Exchange Commission on October 2, 2014. 11 Filed as an exhibit to the Company's report on Form 8-K, as with the Securities and Exchange Commission on December 18, 2014. 12 Filed as an exhibit to the Company's report on Form 10-Q for the three months ended September 30, 2015, as filed with the Securities and Exchange Commission on November 12, 2015. 13 Filed as an exhibit to the Comapny's report on Form 10-Q for the three months ended September 30, 2016, as filed with the Securities and Exchange Commission on November 10, 2016 14 Filed as an exhibit to the Company's report on Form 8-K, as filed with Securities and Exchange Commission on November 21, 2016. 43 Table of Contents SIGNATURES In accordance with Section13 or 15(d) of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONTANGO ORE, INC. /s/BRAD JUNEAU /s/ LEAH GAINES Brad Juneau President and Chief Executive Officer (Principal Executive Officer) Leah Gaines Chief Financial Officer (Principal Financial Officer) Pursuant to the requirements of the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ BRADJUNEAU Chairman, President, and Chief Executive Officer September 15, 2017 BRADJUNEAU /s/JOSEPHCOMPOFELICE Director September 15, 2017 JOSEPHCOMPOFELICE /s/JOSEPHG. GREENBERG Director September 15, 2017 JOSEPHG. GREENBERG /s/ RICHARD SHORTZ Director Septemaber 15, 2017 RICHARD SHORTZ 44 Table of Contents CONTANGO ORE, INC. INDEX TO FINANCIAL STATEMENTS Page Reportof Independent Registered Public Accounting Firms F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Cash Flows F-5 Consolidated Statements of Shareholders’ Equity F-6 Notes to the Consolidated Financial Statements F-7 F-1 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Contango Ore, Inc. We have audited the accompanying consolidated balance sheets of Contango Ore, Inc. and subsidiaries as of June 30, 2017 and 2016, and the related consolidated statements of operations, Shareholders' equity and cash flows for the years then ended.These financial statementsare the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statementsbased on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Contango Ore, Inc. and subsidiaries as of June 30, 2017 and 2016, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. Hein & Associates LLP Houston, Texas September 15, 2017 F-2 Table of Contents CONTANGO ORE, INC. CONSOLIDATED BALANCE SHEETS June 30, 2017 2016 ASSETS CURRENT ASSETS: Cash $ 5,191,749 $ 1,254,489 Prepaid expenses and other 175,791 58,165 Total current assets 5,367,540 1,312,654 OTHER ASSETS: Investment in Peak Gold, LLC (NOTE 9) — — TOTAL ASSETS $ 5,367,540 $ 1,312,654 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 50,858 $ 20,854 Accrued liabilities 86,561 92,884 Total current liabilities 137,419 113,738 COMMITMENTS AND CONTINGENCIES (NOTE 11) SHAREHOLDERS’ EQUITY: Preferred Stock, 15,000,000 shares authorized — — Common Stock, $0.01 par value, 30,000,000 shares authorized; 4,930,231 shares issued and 4,921,163 outstanding atJune 30, 2017;3,958,540 shares issued and outstanding at June 30, 2016; 49,303 39,585 Additional paid-in capital 40,500,239 33,434,899 Treasury shares at cost (9,068 shares atJune 30, 2017; and 0 at June 30, 2016) (207,400) — Accumulated deficit (35,112,021 ) (32,275,568 ) SHAREHOLDERS’ EQUITY 5,230,121 1,198,916 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 5,367,540 $ 1,312,654 The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents CONTANGO ORE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended June 30, 2017 2016 EXPENSES: Claim rentals and minimum royalties $ — $ 14,425 General and administrative expense 2,836,453 1,205,793 Total expenses 2,836,453 1,220,218 OTHER (INCOME)/EXPENSE Loss from equity investment in Peak Gold, LLC — — 2,836,453 $ 1,220,218 Benefit (provision) for income taxes — — NET LOSS $ 2,836,453 $ 1,220,218 LOSS PER SHARE Basic and diluted $ 0.62 $ 0.31 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and diluted 4,608,177 3,928,327 The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents CONTANGO ORE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,836,453 ) $ (1,220,218 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,787,558 507,684 Loss from equity investment in Peak Gold, LLC — — Changes in operating assets and liabilities: Decrease/(increase) in prepaid expenses (117,626 ) 9,219 Increase in accounts payable and other accrued liabilities 23,681 10,758 Net cash used in operating activities (1,142,840 ) (692,557 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash paid for shares withheld from employees for payroll tax withholding (207,400 ) — Cash from warrant exercises 5,287,500 — Net cash provided by financing activities 5,080,100 — NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS 3,937,260 (692,557 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 1,254,489 1,947,046 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 5,191,749 $ 1,254,489 The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents CONTANGO ORE, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Common Stock Additional Treasury Accumulated Total Shareholders’ Shares Amount Paid-in Capital Stock Deficit Equity Balance at June 30, 2015 3,876,206 $ 38,762 $ 32,928,038 $ — $ (31,055,350 ) $ 1,911,450 Stock-based compensation — — 507,684 — — 507,684 Shares vested 82,334 823 (823 ) — — — Net loss for the period — (1,220,218 ) (1,220,218 ) Balance at June 30, 2016 3,958,540 39,585 33,434,899 — (32,275,568 ) 1,198,916 Stock-based compensation — — 1,787,558 — — 1,787,558 Restricted shares activity 280,067 2,801 (2,801 ) — — — Treasury shares withheld for employee taxes — — — (207,400 ) — (207,400 ) Stock option exercises 71,454 715 (715 ) — — — Stock warrant exercises 620,170 6,202 5,281,298 — — 5,287,500 Net loss for the period — (2,836,453 ) (2,836,453 ) Balance at June 30, 2017 4,930,231 $ 49,303 $ 40,500,239 $ (207,400 ) $ (35,112,021 ) $ 5,230,121 The accompanying notes are an integral part of these consolidated financial statements. F-6 Table of Contents CONTANGO ORE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Business Contango ORE, Inc. (“CORE” or the “Company”) is a Houston-based company that engages in the exploration in Alaska for gold and associated minerals through a joint venture company, Peak Gold, LLC. The Company was formed on September1, 2010 as a Delaware corporation for the purpose of engaging in the exploration in the State of Alaska for gold ore and associated minerals. The Company currently has two wholly owned subsidiaries, AU CORE, Inc. and CORE Alaska, LLC. AU CORE, Inc. historically owned unpatented mining claims. Those claims were transferred to the Joint Venture Company in January 2015. CORE participates in the Joint Venture Company through its wholly owned subsidiary, CORE Alaska, LLC. On November29, 2010, Contango Mining Company (“Contango Mining”), a wholly owned subsidiary of Contango Oil& Gas Company (“Contango”), assigned its properties and certain other assets and liabilities to Contango. Contango contributed the properties and $3.5 million of cash to the Company, in exchange for approximately 1.6 million shares of the Company’s common stock, which were distributed to Contango's shareholders of record. The above transactions occurred among companies under common control and were accounted for as transactions among entities under common control, in accordance with Accounting Standards Codification ("ASC") 805, "Business Combinations" whereby the acquired assets and liabilities were recognized in the financial statements at their carrying amounts. The Company is still in an exploration stage. The Company’s fiscal year end is June30. The properties contributed by Contango included: (i) a 100% leasehold interest in an estimated 675,000 acres (the “Tetlin Lease”) from the Tetlin Village Council, the council formed by the governing body for the Native Village of Tetlin, an Alaska Native Tribe (the "Tetlin Village Council"); (ii) approximately 18,021 acres in unpatented mining claims from the state of Alaska for the exploration of gold ore and associated minerals. If any of the properties are placed into commercial production, the Joint Venture Company would be obligated to pay a 3.0% production royalty to Royal Gold, Inc. ("Royal Gold"). On September 29, 2014, Juneau Exploration L.P. (“JEX”) sold its 3.0% production royalty to Royal Gold. See Note 13- Related Party Transactions. In September 2012, the Company and JEX entered into an Advisory Agreement in which JEX assisted the Company in acquiring 474unpatented state of Alaska mining claims consisting of 71,896 acres for the exploration of gold ore and associated minerals in exchange for a 2.0% production royalty on properties acquired after July 1, 2012. If any such properties are placed into commercial production, the Joint Venture Company would be obligated to pay Royal Gold a 2.0% production royalty. On September 29, 2014, JEX sold its 2.0% production royalty to Royal Gold and the Company terminated its Advisory Agreement with JEX. See Note 13- Related Party Transactions. On September29, 2014, the Company entered into a Master Agreement (the “Master Agreement”) with Royal Gold, pursuant to which the parties agreed, subject to the satisfaction of various closing conditions, to form a joint venture to advance exploration and development of the Peak Gold Joint VentureProperty, prospective for gold ore and associated minerals (the “Transactions”). The Transactions closed on January 8, 2015 (the "Closing"). In connection with the Closing, the Company contributed its Tetlin Lease and state of Alaska mining claims near Tok, Alaska (the "Peak Gold Joint Venture Property"), together with other property, to Peak Gold, LLC, a newly formed limited liability company (the “Joint Venture Company”).The Joint Venture Company is managed according to a Limited Liability Company Agreement between subsidiaries of Royal Gold and the Company. At the Closing, Royal Gold made an initial investment of $5 million to fund exploration activity. The initial $5 million didnot give Royal Gold an equity stake in the Joint Venture Company. Royal Gold has the option to obtain up to 40% interest in the joint venture by investing up to $30 million (inclusive of the initial $5 million investment) prior to October 2018. The proceeds of Royal Gold’s investment will be used by the Joint Venture Companyfor additional exploration of the Peak Gold Joint Venture Property. Royal Goldserves as the Manager of the Joint Venture Company and initiallymanages, directs, and controls operations of the Joint Venture Company. As ofJune 30, 2017, Royal Gold has contributed approximately $23.0 million to the Joint Venture Company and has earned an interest of29.5%. The Company has completed seven years of exploration efforts on the Peak Gold Joint VentureProperty, which has resulted in identifying two mineral deposits (Peak and North Peak) and several other gold, silver, and copper prospects. In 2016, three phases of exploration drilling were completed by the Joint Venture Company on the Peak Gold Joint Venture Property. During2017, the Joint Venture Company has completed Phase I and initiated Phase II of the 2017drilling program, which consisted of drilling in the North Peak target area and testing the True Blue Moon target area. During the year ended June 30, 2017, the Joint Venture Company also acquired 441 unpatented state of Alaska mining claims, consisting of 68,900 acres. 2. Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. F-7 Table of Contents These consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future. Since the Company’s primary business is now the investment in and management of the Joint Venture Company, it expects that its ongoing cash requirements will only be related to general and administration expenses. Given this, the Company believes that its current cash balances will be sufficient to meet its working capital requirements for the next twelve months from the date of this report. 3. Summary of Significant Accounting Policies The Company’s significant accounting policies are described below. Management Estimates.The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash Equivalents.Cash equivalents are considered to be highly liquid securities having an original maturity of 90 days or less at the date of acquisition. Stock-Based Compensation. The Company applies the fair value method of accounting for stock-based compensation. Under this method, compensation cost is measured at the grant date based on the fair value of the award and is recognized over the award vesting period. The Company classifies the benefits of tax deductions in excess of the compensation cost recognized for the options (excess tax benefit) as financing cash flows. The fair value of each option award is estimated as of the date of grant using the Black-Scholes option-pricing model. The fair value of each restricted stock award is equal to the Company's stock price on the date the award is granted. Income Taxes.The Company follows the liability method of accounting for income taxes under which deferred tax assets and liabilities are recognized for the future tax consequences of (i)temporary differences between the tax basis of assets and liabilities and their reported amounts in the consolidated financial statements and (ii)operating loss and tax credit carry-forwards for tax purposes. Deferred tax assets are reduced by a valuation allowance when, based upon management’s estimates, it is more likely than not that a portion of the deferred tax assets will not be realized in a future period. The Company recognized a full valuation allowance as of June 30, 2017 and June30, 2016 and has not recognized any tax provision or benefit for any of the periods. The Company reviews its tax positions quarterly for tax uncertainties. The Company did not have any uncertain tax positions as ofJune 30, 2017 or June30, 2016. Investment in the Joint Venture Company.The Company’s consolidated financial statements include the investment in Peak Gold, LLC which is accounted for under the equity method. The Company has designated one of the three members of the Management Committee and onJune 30, 2017 held a 70.5% ownership interest in Peak Gold. Royal Gold will initially serve as the Manager of the Joint Venture Company and will manage, direct, and control operations of the Joint Venture Company. The Company recorded its investment at the historical cost of the assets contributed. The cumulative losses of the Joint Venture Company exceed the historical cost of the assets contributed to the Joint Venture Company; therefore the Company's investment in Peak Gold, LLC as of June 30, 2017 and 2016is zero. The portion of the cumulative loss that exceeds the Company's investment will be suspended and recognized against earnings, if any, from the investment in the Joint Venture Company in future periods. Recently Issued Accounting Pronouncements.In August 2014, the Financial Accounting Standards Board (the “FASB”)issued Accounting Standards Update No. 2014-15, Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern, which requires management to assess a company’s ability to continue as a going concern and to provide related footnote disclosures in certain circumstances. Before this new standard, there was minimal guidance in U.S. GAAP specific to going concern. Under the new standard, disclosures are required when conditions give rise to substantial doubt about a company’s ability to continue as a going concern within one year from the financial statement issuance date. The new standard applies to all companies and is effective for the annual period ending after December 15, 2016, and all annual and interim periods thereafter. The Company has adopted this standard, and updated our going conern analysis and disclosuresaccordingly. In August 2016, the FASBissued Accounting Standards Update ("ASU") No. 2016-15: Statement of Cash Flows (Topic 230), Classification of Certain Cash Receipts and Cash Payments. The main objective of this update is to reduce the diversity in practice in how certain cash receipts and cash payments are presented and classified in the statement of cash flows under Topic 230, Statement of Cash Flows, and other Topics. This update addresses eight specific cash flow issues with the objective of reducing the existing diversity in practice. The eight cash flow updates relate to the following issues: 1) debt prepayment or debt extinguishment costs; 2) settlement of zero-coupon debt instruments or other debt instruments with coupon interest rates that are insignificant in relation to the effective interest rate of the borrowing; 3) contingent consideration payments made after a business combination; 4) proceeds from the settlement of insurance claims; 5) proceeds from the settlement of corporate-owned life insurance policies, including bank-owned life insurance policies; 6) distributions received from equity method investees; 7) beneficial interest in securitization transactions; and 8) separately identifiable cash flows and application of the predominance principle. The amendments in this update are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. The Company will continue to assess the impact this may have on its consolidated statement of cash flows. F-8 Table of Contents In March 2016, the FASB issued ASUNo. 2016-09:Compensation – Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting (ASU 2016-09). ASU 2016-09 is part of an initiative to reduce complexity in accounting standards. The areas of simplification in ASU 2016-09 involve several aspects of accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. For public entities, ASU 2016-09 is effective for financial statements issued for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years; early application is permitted. The Company adopted this ASU in a priorquarter. The adoption of the standard did not have a material impact on the consolidated financial statements. The Company has evaluated all other recent accounting pronouncements and believes that none of them will have a significant effect on the Company's consolidated financial statements. 4. Costs Incurred Costs to acquire and explore the Peak Gold Joint Venture Property were as follows: Year Ended June 30, 2017 2016 Acquisition of mineral interests $ — $ — Exploration costs and claim rentals — 14,425 Total costs incurred $ — $ 14,425 The Tetlin Lease had an initial ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028, and for so long thereafter as the Company initiates and continues conducting mining operations on the Tetlin Lease. The prior year expense relates to the amortization of claim rental payments with August 2015 expirations. The Joint Venture Company is responsible for making all future claim rental and minimum royalty payments. 5. Prepaid Expenses and Other The Company hadprepaid expenses and other assets of $175,791 and $58,165 as of June30, 2017and 2016, respectively, related primarily to prepaid management fees andinsurance costs. 6. Loss Per Share A reconciliation of the components of basic and diluted net loss per share of common stock is presented in the tables below: Year Ended June 30, 2017 Loss Weighted Average Shares Loss Per Share Basic and Diluted Loss per Share: Net loss attributable to common stock $ 2,836,453 4,608,177 $ 0.62 Year Ended June 30, 2016 Loss Weighted Average Shares Loss Per Share Basic and Diluted Loss per Share: Net loss attributable to common stock $ 1,220,218 3,928,327 $ 0.31 F-9 Table of Contents Options and warrants to purchase 845,999 and 1,635,999 shares of common stock were outstanding as of June30, 2017, and 2016, respectively. These options and warrants were not included in the computation of diluted earnings per share for the applicable fiscal year, due to being anti-dilutive as a result of the Company’s net loss for all periods presented. 7. Shareholders’ Equity The Company’s authorized capital stock consists of 30,000,000 shares of common stock and 15,000,000 shares of preferred stock. As ofJune 30, 2017, we had 4,921,163 shares of common stock outstanding, including 198,997 shares of unvested restricted stock. The Company also has options and warrants to purchase 845,999 shares of common stock outstanding as ofJune 30, 2017. No shares of preferred stock have been issued. The remaining restricted stock outstanding will vest betweenAugust 2016 and January 2019, and the remaining warrants will expire in March 2018. In September 2016, the Company distributed a Private Placement Memorandum to its warrant holders to give them the opportunity to exercise their warrants at a reduced exercise price and receive shares of common stock, par value $0.01 per share of the Company by paying the reduced exercise price in cash and surrendering the original warrants. The offering applied to warrant holders with an exercise price of $10.00 per share originally issued in March 2013. The offering gave the warrant holders the opportunity to exercise the warrants for $9.00 per share. The offer expired on November 15, 2016. In conjunction with the offering, a total of 587,500 warrants were exercised resulting in total cash to the Company of $5.3 million. Of the total warrants exercised, 83,334 were exercised by entities controlled by Mr. Brad Juneau, the Company's Chairman, President and Chief Executive Officer. Proceeds from the exercise of the warrants will be used for working capital purposes and for funding future obligations to the Joint Venture Company. Rights Plan On December19, 2012, the Company adopted a Rights Plan which was amended on March 21, 2013, September 29, 2014, December 18, 2014, and on November 11, 2015. Under the terms of the amended Rights Plan, each right (a "Right") will entitle the holder to purchase 1/100of a share of SeriesA Junior Preferred Stock of the Company (the “Preferred Stock”) at an exercise price of $80per share. The Rights will be exercisable and will trade separately from the shares of common stock only if a person or group, other than the Mr. Kenneth R. Peak Marital Trust and its affiliates, acquires beneficial ownership of 23% or more of the Company's common stock. Under the terms of the Rights Plan, Rights have been distributed as a dividend at the rate ofone Right for each share of common stock that was held as of the close of business on December20, 2012. Stockholders will not receive certificates for the Rights, but the Rights will become part of each share of common stock. An additional Right will be issued along with each shareof common stock that is issued or sold by the Company after December 20, 2012. The Rights are scheduled to expire on December19, 2018. 8. Formation of Joint Venture Company On January 8, 2015, the Company and Royal Gold, through their wholly-owned subsidiaries, consummated the Transactions contemplated under the Master Agreement, including the formation of a joint venture to advance exploration and development of the Company’s Peak Gold Joint Venture Property, for gold ore and associated minerals prospects. In connection with the Closing of the Transactions, the Company formed the Joint Venture Company. The Company contributed to the Joint Venture Company the Peak Gold Joint Venture Propertynear Tok, Alaska, together with other property (the “Contributed Assets”) with a historical book value of $1.4 million and an agreed fair value of $45.7 million (the “Contributed Assets Value”). At the Closing, the Company and Royal Gold, through their wholly-owned subsidiaries, entered into a Limited Liability Company Agreement for the Joint Venture Company (the “Joint Venture Company LLC Agreement”). Royal Gold serves as manager of the Joint Venture Company ("the Manager") and will initially manage, direct, and control the operations of the Joint Venture Company. As a condition to the Closing, the Company and the Tetlin Village Council entered into a Stability Agreement dated October 2, 2014, pursuant to which the Company and the Tetlin Village Council, among other things, acknowledged the continued validity of the Tetlin Lease and all its terms notwithstanding any future change in the status of the Tetlin Village Council or the property subject to the Tetlin Lease. At Closing, Royal Gold, as an initial contribution to the Joint Venture Company, contributed $5 million (the “Royal Gold Initial Contribution”). The Royal Gold Initial Contribution did not entitle Royal Gold to a percentage interest in the Joint Venture Company. Therefore, at Closing, Royal Gold’s percentage interest in the Joint Venture Company equaled 0% and the Company’s percentage interest in the Joint Venture Company equaled 100%. In addition, as part of the Closing, Royal Gold paid the Company $750,000 which was utilized to partially reimburse the Company for costs and expenses incurred in the Transactions and is included as an expense reimbursement on our consolidated statements of operations. The Joint Venture CompanyLLC Agreement provides Royal Gold with the right, but not the obligation, to earn a percentage interest in the Joint Venture Company (up to a maximum of 40%) by making additional contributions of capital to the Joint Venture Company of up to $30 million (inclusive of the Royal Gold Initial Contribution of $5 million) during the period beginning on the Closing and ending on October 31, 2018. If Royal Gold funds its full $30 million investment by October 31, 2018, it will receive a percentage interest of 40% in the Joint Venture Company, and the Company will retain a percentage interest of 60% in the Joint Venture Company. From inception throughJune 30, 2017, Royal Gold has contributed approximately $23.0 million (inclusive of the Royal Gold Initial Contribution of $5 million) to the Joint Venture Company and earned a percentage interest of 29.5%. The proceeds of Royal Gold’s contributions to the Joint Venture Company (including the Royal Gold Initial Contribution) have been used by the Joint Venture Company to fund further exploration activities on the Peak Gold Joint Venture Property. Both the Company and Royal Gold will have the right to transfer each of their respective percentage interests in the Joint Venture Company to a third party, subject to certain terms and conditions set forth in the Joint Venture CompanyLLC Agreement. If either member intends to transfer all or part of its percentage interest to a bona fide third party purchaser, the other member will have the right to require the transferring member to include in the intended transfer the other member’s proportionate share of its percentage interests at the same purchase price and terms and conditions. Once Royal Gold has earned a 40% interest in the Joint Venture Company, it will have the additional right to require the Company to sell up to 20% of the Company’s interest in the Joint Venture Company in a sale of Royal Gold’s entire 40% interest to a bona fide third party purchaser. If Royal Gold exercises this right, the Company will be obligated to sell the relevant portion of its percentage interest to a bona fide third party purchaser on the same terms and conditions as the interest being sold by Royal Gold. After October 31, 2018, or such earlier time as Royal Gold has earned a 40% interest in the Joint Venture Company, the members will contribute funds to approved programs and budgets in proportion to their respective percentage interests in the Joint Venture Company. If a member elects not to contribute to an approved program and budget or elects to contribute less than its proportionate interest, its percentage interest will be recalculated by dividing (i) the sum of (a) the value of its initial contribution plus (b) the total of all of its capital contributions plus (c) the amount of the capital contribution it elects to fund, by (ii) the sum of (a), (b) and (c) above for both members multiplied by 100. F-10 Table of Contents The Joint Venture Company is a variable interest entity as defined by FASB ASU No. 2015-02,Consolidation (Topic 810): Amendments to the Consolidation Analysis. The Company is not the primary beneficiary since it does not currently have the power to direct the activities of the Joint Venture Company. The Company's ownership interest in the Joint Venture Company is therefore accounted under the equity method. 9. Investment in Peak Gold, LLC The Company recorded its investment at the historical book value of the assets contributed to the Joint Venture Company which was approximately $1.4 million. As ofJune 30, 2017, Royal Gold has contributed approximately $23.0 million to the Joint Venture Company, and earned a cumulativeinterest of approximately 29.5%. Therefore, as ofJune 30, 2017, the Company holds a 70.5%interest in the Joint Venture Company. As of June 30, 2016, the Company held an 89.0%interest in the Joint Venture Company. The Royal Gold Initial Contribution did not entitle Royal Gold to a percentage interest in the Joint Venture Company. The following table is a roll-forward of our investment in the Joint Venture Company from January 8, 2015 (inception) to June 30, 2017: Investment in Peak Gold, LLC Investment balance at June 30, 2014 $ — Investment in Peak Gold, LLC, at Inception January 8, 2015 1,433,886 Loss from equity investment in Peak Gold, LLC (1,433,886 ) Investment balance at June 30, 2015 $ — Investment in Peak Gold, LLC — Loss from equity investment in Peak Gold, LLC — Investment balance at June 30, 2016 $ — Investment in Peak Gold, LLC — Loss from equity investment in Peak Gold, LLC — Investment balance at June 30, 2017 $ — F-11 Table of Contents The following table presents the condensed balance sheet for Peak Gold, LLC as of June 30, 2017and 2016: June 30, 2017 June 30, 2016 ASSETS Cash and cash equivalents $ 58,955 $ 990,698 Mineral properties 1,433,886 1,433,886 TOTAL ASSETS $ 1,492,841 $ 2,424,584 LIABILITIES AND MEMBERS' (DEFICIT) EQUITY Accounts payable and other liabilities $ 1,754,009 $ 1,674,956 TOTAL LIABILITIES 1,754,009 1,674,956 MEMBERS' (DEFICIT) EQUITY (261,168 ) 749,628 TOTAL LIABILITIES AND MEMBERS' (DEFICIT) EQUITY $ 1,492,841 $ 2,424,584 The Company's share of the Joint Venture Company's results of operations for the year endedJune 30, 2017 was a loss of $10.3million.The Company's share in the results of operations for the year ended June 30, 2016 was a loss of$8.6million.The Peak Gold, LLC loss does not include any provisions related to income taxes as Peak Gold, LLC is treated as a partnership for income tax purposes. As ofJune 30, 2017and June 30, 2016, the Company's share of the Joint Venture Company's inception-to-date cumulative loss of $21.2million and $10.9 million, respectively, exceeded the historical book value of our investment in Peak Gold, LLC, of $1.4 million. Therefore, the investment in Peak Gold, LLC had a balance of zero as ofJune 30, 2017 and June 30, 2016. The Company is currently not obligated to make additional capital contributions to the Joint Venture Company and therefore only records losses up to the point of the initial investment which was $1.4 million. The portion of the cumulative loss that exceeds the Company's investment will be suspended and recognized against earnings, if any, from the Company's investment in the Joint Venture Company in future periods.The suspended losses for the period from inception toJune30, 2017are $19.7million. The following table presents the condensed results of operations for Peak Gold, LLC for the years endedJune 30, 2017and 2016: The following table presents the condensed results of operations for Peak Gold, LLC for the periods ended June 30, 2017 and 2016: Year Ended Year Ended Period from Inception January 8, 2015 to June 30, 2017 June 30, 2016 June 30, 2017 EXPENSES: Exploration expense $ 11,326,289 $ 7,713,541 $ 20,858,148 General and administrative 2,034,507 1,317,435 3,836,906 Total expenses 13,360,796 9,030,976 24,695,054 NET LOSS $ 13,360,796 $ 9,030,976 $ 24,695,054 10. Stock Based Compensation On September15, 2010, the Company’s Board of Directors (the “Board”) adopted the Contango ORE, Inc. Equity Compensation Plan (the “2010 Plan”), which was approved by shareholders on December 8, 2011. Under the 2010 Plan, the Board may issue up to 1,000,000 shares of common stock and options to officers, directors, employees or consultants of the Company. The maximum aggregate number of shares of common stock of the Company with respect to which grants may be made to any individual is 100,000 shares during any calendar year. Awards made under the 2010 Plan are subject to such restrictions, terms and conditions, including forfeitures, if any, as may be determined by the Board.Stock-based compensation expense for the years ended June 30, 2017 and June 30, 2016 was $1,787,558 and $507,684, respectively.The amount of compensation expense recognized does not reflect cash compensation actually received by the individuals during the current period, but rather represents the amount of expense recognized by the Company in accordance with GAAP. Under the 2010 Plan, options granted must have an exercise price equal to or greater than the market price of the Company’s common stock on the date of grant. The Company may grant key employees both incentive stock options intended to qualify under Section422 of the Internal Revenue Code of 1986, as amended, and stock options that are not qualified as incentive stock options. Stock option grants to non-employees, such as directors and consultants, may only be stock options that are not qualified as incentive stock options. Options generally expire after five years. Upon option exercise, the Company's policy is to issue new shares to option holders. F-12 Table of Contents The Company applies the fair value method to account for stock option expense. Under this method, cash flows from the exercise of stock options resulting from tax benefits in excess of recognized cumulative compensation cost (excess tax benefits) are classified as financing cash flows. See Note 3—“Summary of Significant Accounting Policies”. All employee stock option grants are expensed over the stock option’s vesting period based on the fair value at the date the options are granted. The fair value of each option is estimated as of the date of grant using the Black-Scholes options-pricing model. Expected volatilities are based on the historical weekly volatility of the Company's stock with a look back period equal to the expected term of the options. The expected dividend yield is zero as the Company has never declared and to does not anticipate declaring dividends on its common stock. The expected term of the options granted represent the period of time that the options are expected to be outstanding. The simplified method is used for estimating the expected term, due to the lack of historical stock option exercise activity. The risk-free interest rate is based on U.S. Treasury bills with a duration equal to or close to the expected term of the options at the time of grant. The total fair value of stock options vested in fiscal year 2017and 2016was approximately $0 and $21,400, respectively. As of June 30, 2017, the total unrecognized compensation cost related to nonvested stock options was $0. As of June 30, 2017the stock options had a weighted average remaining life of 0.6years. A summary of the status of stock options granted under the 2010 Plan as of June 30, 2017and 2016, and changes during the fiscal years then ended, is presented in the table below: Year Ended June 30, 2017 2016 Weighted Weighted Shares Average Shares Average Under Exercise Under Exercise Options Price Options Price Outstanding, beginning of year 405,000 $ 10.24 445,000 $ 10.41 Granted — $ — — $ — Exercised (140,000) $ 10.69 — $ — Forfeited(2) — $ — (40,000 ) $ 12.41 Cancelled — $ — — $ — Outstanding, end of year 265,000 $ 10.00 405,000 $ 10.24 Aggregate intrinsic value $ 2,232,848 $ — Exercisable, end of year 265,000 $ 10.00 405,000 $ 10.24 Aggregate intrinsic value $ 2,232,848 $ — Available for grant, end of year 39,094 214,094 Weighted average fair value of options granted during the year (1) $ — $ — (1) There were no options granted during the years ended June 30, 2017and 2016. (2)The Estate of Ken Peak forfeited 40,000 shares during the year ended June 30, 2016 F-13 Table of Contents The following table summarizes information regarding stock options granted under the Company's 2010 Plan that were outstanding at June 30, 2017: Options Outstanding Options Exercisable Number of Weighted Number of Weighted Shares Average Weighted Shares Average Weighted Under Remaining Average Under Remaining Average Range of Exercise Outstanding Contractual Exercise Outstanding Contractual Exercise Price Options Life Price Options Life Price $10.00 - $10.99 265,000 0.6 $ 10.00 265,000 0.6 $ 10.00 Restricted Stock. In November 2010, the Company granted 70,429 restricted shares of common stock to its executivesand directors and an additional 23,477 restricted shares to its former technical consultant, the owner of Avalon. In December 2013, the Company's directors, executives and technical consultant were granted an aggregate of 95,000 shares of restricted stock. All of the restricted stock from both of those grants are fully vested. In November 2014, the Company granted 27,000 restricted shares of common stock to its executives. In January 2015, the Company granted an aggregate of 30,000 restricted shares of common stock to two of its non-executive directors. In addition, the Company granted 10,000 restricted shares of common stock to a former technical consultant. In September 2015, the Company granted 85,000 shares to its executives, and in December 2015 the Company granted 40,000 shares to its non-executive directors. In August 2016, the Company granted 100,000 restricted shares of common stock to its executives, and inNovember 2016, the Company granted 75,000 restricted shares of common stock to its non-executive directors. As of June 30, 2017, there were 198,997 shares of such restricted stock that remained unvested. Allrestricted stock grants are expensed over theapplicable vesting period based on the fair value at the date the stock is granted. The grant date fair value maydiffer from the fair value on the date the individual's restricted stock actually vests. A summary of the Company’s restricted stock as of June30, 2017and June 30, 2016and the change during the years then ended, is as follows: Number of Shares Weighted Average Fair Value Per Share Nonvested balance at June 30, 2015 59,666 $ 6.92 Granted 125,000 $ 4.40 Vested (82,334 ) $ 6.05 Forfeited — $ — Nonvested balance at June 30, 2016 102,332 $ 4.54 Granted 175,000 $ 21.29 Vested (78,335 ) $ 10.22 Forfeited — $ — Nonvested balance at June 30, 2017 198,997 $ 17.03 As of June30, 2017, the total compensation cost related to nonvested restricted share awards not yet recognized was $2,217,507. The remaining costs are expected to be recognized over the remaining vesting period of the awards. F-14 Table of Contents 11. Commitments and Contingencies Tetlin Lease. The Tetlin Lease had an initial ten year term beginning July 2008 which was extended for an additional ten years to July 15, 2028, and for so long thereafter as the Joint Venture Company initiates and continues to conduct mining operations on the Tetlin Lease. Pursuant to the terms of the Tetlin Lease, the Joint Venture Company is required to spend $350,000 per year until July15, 2018 in exploration costs. However, the Company's exploration expenditures through the 2011 exploration program have satisfied this requirement because exploration funds spent in any year in excess of $350,000 are credited toward future years’ exploration cost requirements. Additionally, should the Joint Venture Company derive revenues from the properties covered under the Tetlin Lease, the Joint Venture Company is required to pay the Tetlin Tribal Council a production royalty ranging from 2.0% to 5.0%, depending on the type of metal produced and the year of production. As of June 30, 2017, the Company had paid the Tetlin Tribal Council $225,000 in exchange for reducing the production royalty payable to them by 0.75%. These payments lowered the production royalty to a range of 1.25% to 4.25%. On or before July 15, 2020, the Tetlin Tribal Council has the option to increase their production royalty by (i) 0.25% by payment to the Joint Venture Company of $150,000, (ii) 0.50% by payment to the Joint Venture Company of $300,000, or (iii) 0.75% by payment to the Joint Venture Company of $450,000. Until such time as production royalties begin, the Joint Venture Company must pay the Tetlin Tribal Council an advance minimum royalty of $50,000 per year. On July15, 2012, the advance minimum royalty increased to $75,000 per year, and subsequent years are escalated by an inflation adjustment. Gold Exploration.The Joint Venture Company’s Triple Z, Tok/Tetlin, Eagle, Bush, West Fork, and Noahclaims are all located on state of Alaska lands. The annual claim rentals on these projects vary based on the age of the claims, and are due and payable in full by November30 of each year. Annual claims rentals for the 2016-2017assessment year totaled $125,370. The Joint Venture Company has met the annual labor requirements for the state of Alaska acreage for the next four years, which is the maximum time allowable by Alaska law. Royal Gold Royalties. Pursuant to the Royalty Purchase Agreement, the Joint Venture Company will pay Royal Gold an overriding royalty of 3.0% should the Joint Venture Company derive revenues from the Tetlin Lease and certain other properties and an overriding royalty of 2.0% should the Joint Venture Company derive revenues from any additional properties. 12. Income Taxes Year Ended June 30, 2017 2016 Income tax benefit at statutory tax rate $ (992,759 ) $ (427,076 ) State tax benefit (175,228 ) (62,241 ) Permanent differences 30,213 70,540 Stock based compensation (41,218 ) — Valuation allowance 1,178,992 418,777 Income tax provision/(benefit) $ — $ — The benefit for income taxes for the periods indicated below are comprised of the following: Year Ended June 30, 2017 2016 Current: Federal $ — $ — State $ — $ — Deferred: Federal $ — $ — State $ — $ — F-15 Table of Contents The net deferred tax asset is comprised of the following: Year Ended June 30, 2017 2016 Deferred tax asset: Investment in the Joint Venture Company $ 8,747,508 $ 8,699,117 State deferred tax assets 2,118,225 1,942,992 Stock option expenses 125,855 470,561 Net operating losses 3,260,495 1,960,389 Valuation allowance (14,252,083 ) (13,073,059 ) Net deferred tax assets $ — $ — During fiscal year 2017, we had a change in our valuation allowance of approximately $1.2 million. At June 30, 2017, we have U.S. federal tax loss carry-forwards of approximately $9.3 million. These net operating loss carry-forwards ("NOL") will begin expiring in 2031. Use of NOLs, however, may be limited if we undergo an ownership change. Generally, an ownership change occurs if certain persons or groups, increase their aggregate ownership in us by more than 50 percentage points looking back over a rolling three-year period. If an ownership change occurs, our ability to use our NOLs to reduce income taxes is limited to an annual amount, or the Section 382 limitation, equal to the fair market value of our common stock immediately prior to the ownership change multiplied by the long term tax-exempt interest rate, which is published monthly by the Internal Revenue Service. In the event of an ownership change, NOLs can be used to offset taxable income for years within a carry-forward period subject to the Section 382 limitation. The Company performed an evaluation as of June 30, 2017. The Company experienced an ownership change on March 22, 2013. Based upon the Company’s determination of its annual limitation related to this ownership change, management believes that Section 382 should not otherwise limit the Company’s ability to utilize its federal or state NOLs during their applicable carryforward periods. 13. Related Party Transactions Mr. Brad Juneau, the Company's Chairman, President and Chief Executive Officer, is also the sole manager of JEX, a private company involved in the exploration and production of oil and natural gas. JEX was responsible for securing and negotiating the Tetlin Lease and assisting in obtaining other properties and initially engaged Avalon Development Corporation ("Avalon") to conduct mineral exploration activities on the Tetlin Lease. In agreeing to transfer its interests in such properties to Contango Mining, a predecessor of the Company, JEX retained a3.0%overriding royalty interest in the properties transferred. In September 2012, the Company and JEX entered into an Advisory Agreement in which JEX provided assistance in acquiring additional properties in Alaska in exchange for an overriding royalty of2.0%on properties acquired after July 1, 2012. On September 29, 2014, pursuant to a Royalty Purchase Agreement between JEX and Royal Gold (the “Royalty Purchase Agreement”), JEX sold its entire overriding royalty interest in the Peak Gold Joint Venture Property to Royal Gold. On the same date, the Company terminated its Advisory Agreement with JEX. In September 2016, the Company and JEX entered into a Management Services Agreement effective October1, 2016. Under the Management Services Agreement, JEX will manage the business and affairs of the Company and its interest in the Joint Venture Company, subject to the direction of the Board, including corporate finance, accounting, budget, SEC reporting, risk management, operations and stockholder relation functions of the Company for an initial term of one year for a monthly fee of $32,000 which includes an allocation of approximately $6,900 for office space and equipment. No part of the fee will be allocated for compensation of Brad Juneau who will be compensated separately as determined by the independent Directors of the Company. JEX will also be reimbursed for its reasonable and necessary costs and expenses of third parties incurred for the Company. In addition, executives of JEX may be granted restricted stock, stock options or other forms of compensation by the independent Directors of the Company. The Company has adopted this management and compensation program because employees of JEX have historically spent significant time and effort in managing and administering the affairs of the Company. While the Company remains a small exploratory stage entity whose shares are publicly traded, the successful drilling program of the Joint Venture Company has required a significant additional allocation of time and effort to the business and affairs of the Company by the three part time executives, two of whom are officers of the Company. The amount of time and expertise required to effectively manage and administer the business and affairs of the Company will continue to be monitored by the Board for necessary adjustments or modifications depending upon the amount of time required to be spent on the business and affairs of the Company by the executives and the progress of the Joint Venture Company in its exploratory programs in Alaska. F-16
